Name: Commission Regulation (EC) No 2204/1999 of 12 October 1999, amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  economic analysis
 Date Published: nan

 Avis juridique important|31999R2204Commission Regulation (EC) No 2204/1999 of 12 October 1999, amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 278 , 28/10/1999 P. 0001 - 1005I(Acts whose publication is obligatory)COMMISSION REGULATION (EC) No 2204/1999of 12 October 1999amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Articles 9 and 12 thereof,Whereas Regulation (EEC) No 2658/87 established a goods nomenclature, hereinafter called the "Combined Nomenclature", to meet, at one and the same time, the requirements both of the Common Customs Tariff and of the external trade statistics of the Community;Whereas it is necessary to amend the Combined Nomenclature to take account of:- changes in requirements relating to statistics and commercial policy, in particular by virtue of Council Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the agreements reached in the Uruguay Round multilateral negotiations (1986 to 1994) (2) and Council Regulation (EC) No 3093/95 of 22 December 1995 laying down the rates of duty to be applied by the Community resulting from negotiations under GATT Article XXIV:6 consequent upon the accession of Austria, Finland and Sweden to the European Union (3),- the need to align or clarify texts;Whereas it is appropriate for the Commission to adopt by means of a Regulation to apply from 1 January 2000, a complete version of the Combined Nomenclature together with the corresponding autonomous and conventional rates of duty of the Common Customs Tariff, as it results from Decision 94/800/EC and Regulation (EC) No 3231/94 as well as other measures adopted by the Council or by the Commission (4);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statistical Nomenclature Section of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EEC) No 2658/87 is hereby replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 October 1999.For the CommissionMario MONTIMember of the Commission(1) OJ L 256, 7.9.1987, p. 1.(2) OJ L 336, 23.12.1994, p. 1.(3) OJ L 334, 30.12.1995, p. 1.(4) Incorporated in Annex I to this Regulation are amendments resulting from the adoption of the following measures:- Council Decision (EC) No 96/611 of 16 September 1996 (OJ L 271, 24.10.1996, p. 31),- Council Regulation (EC) No 467/97 of 3 March 1997 (OJ L 71, 13.3.1997, p. 1),- Council Decisions 97/359/EC and 97/360/EC of 24 March 1997 (OJ L 155, 12.6.1997, p. 1),- Council Regulation (EC) No 2216/97 of 3 November 1997 (OJ L 305, 8.11.1997, p. 1),- Council Regulation (EC) No 2308/97 of 17 November 1997 (OJ L 321, 22.11.1997, p. 1),- Commission Regulation (EC) No 2472/97 of 11 December 1997 (OJ L 341, 12.12.1997, p. 25),- Commission Regulation (EC) No 2509/97 of 15 December 1997 (OJ L 345, 16.12.1997, p. 44),- Council Regulation (EC) No 1048/98 of 18 May 1998 (OJ L 151, 21.5.1998, p. 1).- Council Regulation (EC) No 860/1999 of 22 April 1999 (OJ L 108, 27.4.1999, p. 10).- Council Regulation (EC) No 861/1999 of 22 April 1999 (OJ L 108, 27.4.1999, p. 11).- Council Regulation (EC) No 1110/1999 of 10 May 1999 (OJ L 135, 29.5.1999, p. 1).- Commission Regulation (EC) No 372/1999 of 25 June 1999 (OJ L 162, 26.6.1999, p. 46),- Commission Regulation (EC) No 1835/1999 of 24 August 1999 (OJ L 224, 25.8.1999, p. 5),ANNEX ICOMBINED NOMENCLATURESUMMARY>TABLE>>TABLE>PART ONEPRELIMINARY PROVISIONSSECTION IGENERAL RULESA. General rules for the interpretation of the Combined NomenclatureClassification of goods in the Combined Nomenclature shall be governed by the following principles:1. The titles of sections, chapters and sub-chapters are provided for ease of reference only; for legal purposes, classification shall be determined according to the terms of the headings and any relative section or chapter notes and, provided such headings or notes do not otherwise require, according to the following provisions.2. (a) Any reference in a heading to an article shall be taken to include a reference to that article incomplete or unfinished, provided that, as presented, the incomplete or unfinished article has the essential character of the complete or finished article. It shall also be taken to include a reference to that article complete or finished (or falling to be classified as complete or finished by virtue of this rule), presented unassembled or disassembled.(b) Any reference in a heading to a material or substance shall be taken to include a reference to mixtures or combinations of that material or substance with other materials or substances. Any reference to goods of a given material or substance shall be taken to include a reference to goods consisting wholly or partly of such material or substance. The classification of goods consisting of more than one material or substance shall be according to the principles of rule 3.3. When by application of rule 2 (b) or for any other reason, goods are prima facie classifiable under two or more headings, classification shall be effected as follows:(a) the heading which provides the most specific description shall be preferred to headings providing a more general description. However, when two or more headings each refer to part only of the materials or substances contained in mixed or composite goods or to part only of the items in a set put up for retail sale, those headings are to be regarded as equally specific in relation to those goods, even if one of them gives a more complete or precise description of the goods;(b) mixtures, composite goods consisting of different materials or made up of different components, and goods put up in sets for retail sale, which cannot be classified by reference to 3 (a), shall be classified as if they consisted of the material or component which gives them their essential character in so far as this criterion is applicable;(c) when goods cannot be classified by reference to 3 (a) or (b), they shall be classified under the heading which occurs last in numerical order among those which equally merit consideration.4. Goods which cannot be classified in accordance with the above rules shall be classified under the heading appropriate to the goods to which they are most akin.5. In addition to the foregoing provisions, the following rules shall apply in respect of the goods referred to therein:(a) camera cases, musical instrument cases, gun cases, drawing-instrument cases, necklace cases and similar containers, specially shaped or fitted to contain a specific article or set of articles, suitable for long-term use and presented with the articles for which they are intended, shall be classified with such articles when of a kind normally sold therewith. This rule does not, however, apply to containers which give the whole its essential character;(b) subject to the provisions of rule 5 (a), packing materials and packing containers(1) presented with the goods therein shall be classified with the goods if they are of a kind normally used for packing such goods. However, this provision is not binding when such packing materials or packing containers are clearly suitable for repetitive use.6. For legal purposes, the classification of goods in the subheadings of a heading shall be determined according to the terms of those subheadings and any related subheading notes and mutatis mutandis to the above rules, on the understanding that only subheadings at the same level are comparable. For the purposes of this rule the relative section and chapter notes also apply, unless the context otherwise requires.B. General rules concerning duties1. The customs duties applicable to imported goods originating in countries which are Contracting Parties to the General Agreement on Tariffs and Trade or with which the European Community has concluded agreements containing the most-favoured-nation tariff clause shall be the conventional duties shown in column 4 of the schedule of duties. Unless the context otherwise requires, these conventional duties are applicable to goods, other than those referred to above, imported from any third country.The conventional rates of duty reproduced in column 4 or column 4a, as appropriate, are those that will apply from 1 January . The conventional rates of duty in column 4b are applicable from 1 July .The autonomous duties shown in column 3 are applicable when they are less than the conventional duties.2. Paragraph 1 shall not apply where special autonomous customs duties are provided for in respect of goods originating in certain countries or where preferential customs duties are applicable in pursuance of agreements.3. Paragraphs 1 and 2 shall not preclude the Member States from applying customs duties other than those of the Common Customs Tariff where the application of such other duties is justified by Community law.4. The duties expressed as percentage rates in columns 3 and 4 are ad valorem duties.5. The symbol "EA" in columns 3 and 4 indicates that the goods concerned are chargeable with an "agricultural component" fixed in accordance with Annex 1.6. The symbol "AD S/Z" or "AD F/M" in columns 3 and 4 in Chapters 17 to 19 indicates that the maximum rate of duty consists of an ad valorem duty plus an additional duty for certain forms of sugar or for flour. This additional duty is fixed in accordance with the rules provisions of Annex 1.7. In Chapter 22 the symbol "[fmxeuro]/% vol/hl" in columns 3 and 4 means that a specific duty, expressed in euro, is to be calculated for each percentage volume of alcohol per hectolitre. Thus a beverage having an alcohol content by volume of 40 % is to be charged as follows:- "[fmxeuro] 1/% vol/hl" = [fmxeuro] 1 Ã  40, giving a duty of [fmxeuro] 40 per hectolitre, or- "[fmxeuro] 1/% vol/hl + [fmxeuro] 5/hl" = [fmxeuro] 1 Ã  40 plus [fmxeuro] 5, giving a duty of [fmxeuro] 45 per hectolitre.Where, in addition, a minimum (MIN) value is shown, for example "[fmxeuro] 1,6/% vol/hl MIN [fmxeuro] 9/hl", it means that the duty, calculated on the basis of the abovementioned rule, is to be compared with the minimum duty, for example "[fmxeuro] 9/hl", and the higher of the two is to be applied.C. General rules applicable both to nomenclature and to duties1. Unless provided otherwise, the provisions relating to customs value shall be applied to determine, in addition to the value for the assessment of ad valorem customs duties, the values by reference to which the scope of certain headings or subheadings is defined.2. The dutiable weight, in the case of goods chargeable by weight, and the weights by reference to which the scope of certain headings or subheadings is defined, shall be taken to be:(a) in the case of a reference to "gross weight", the aggregate weight of the goods and of all the packing materials and packing containers;(b) in the case of a reference to "net weight" or simply to "weight" without qualification, the weight of the goods themselves without packing materials and packing containers of any kind.3. The equivalent in national currencies of the euro, for Member states other than participating Member states as defined in Council Regulation (EC) No 974/98(2) (hereafter called "Non participating Member states"), shall be fixed in accordance with Article 18 of Council regulation (EEC) No 2913/92(3), as amended by Regulation (EC) No 82/97(4) of the European Parliament and of the Council, without prejudice to special provisions drawn up in other fields, in particular for agriculture.SECTION IISPECIAL PROVISIONSA. Goods for certain categories of ships, boats and other vessels and for drilling or production platforms1. Customs duties shall be suspended in respect of goods intended for incorporation in the ships, boats or other vessels listed in the following schedule, for the purposes of their construction, repair, maintenance or conversion, and in respect of goods intended for fitting to or equipping such ships, boats or other vessels.2. Customs duties shall be suspended in respect of:(a) goods intended for incorporation in drilling or production platforms:1. fixed, subheading ex 8430 49 operating in or outside the territorial sea of Member States; or2. floating or submersible, subheading 8905 20;for the purposes of their construction, repair, maintenance or conversion, and in respect of goods intended for equipping the said platforms.Those goods such as motor fuel, lubricants and gas, which are necessary for the operation of machines and apparatus which do not affect permanently, and are not integral parts of the platforms and which are used on board for the construction, repair, maintenance, conversion or equipping of these platforms are regarded also as being used for incorporation in drilling or production platforms;(b) tubes, pipes, cables and their connection pieces, linking these drilling or production platforms to the mainland.>TABLE>3. The suspensions shall be subject to conditions laid down in the relevant Community provisions with a view to customs control of the use of such goods.B. Civil aircraft and goods for use in civil aircraft1. Relief from customs duty is provided for:- civil aircraft,- certain goods for use in civil aircraft and for incorporation therein in the course of their manufacture, repair, maintenance, rebuilding, modification or conversion,- ground flying-trainers and their parts, for civil use.These goods are covered by subheading(5) with a footnote reference in the following terms:Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the Preliminary Provisions.2. For the purposes of paragraph 1, "civil aircraft" means aircraft other than aircraft used in military or similar services in the Member States which carry a military or non-civil registration.3. For the application of paragraph 1, second indent, the expression "for use in civil aircraft" in all relevant subheadings(6) shall include goods for use in ground flying trainers for civil use.C. Pharmaceutical products1. Relief from customs duty is provided for pharmaceutical products of the following categories:i) pharmaceutical substances which are covered by the CAS RN (Chemical Abstracts Service Registry Numbers) and the international non-proprietary names (INNs) listed in Annex 3;ii) salts, esters and hydrates of INNs which are described by combining INNs of Annex 3 with prefixes or suffixes of Annex 4, provided such products are classifiable in the same 6-digit HS-headings as the relevant INN;iii) salts, esters and hydrates of INNs which are listed in Annex 5 and which are not classifiable in the same 6-digit HS-heading as the corresponding INNs;iv) pharmaceutical intermediates, I.E. compounds used in the manufacture of finished pharmaceutical products which are covered by the CAS RN and the chemical names, listed in Annex 6.2. Special cases:i) INNs cover only those substances described in the lists of recommended and proposed INNs published by the World Health Organisation (WHO). Where the number of substances covered by an INN is less than that covered by the CAS RN, only those substances covered by the INN will be subject to duty-free treatment.ii) Where a product of Annex 3 or Annex 6 is identified by a CAS RN corresponding to a specific isomer, only that isomer may qualify for duty-free treatmentiii) Double derivatives (salts, esters and hydrates) of INNs identified by a combination of an INN of Annex 3 with a prefix or suffix of Annex 4 qualify for duty-free treatment, provided they are classifiable in the same 6-digit HS-heading as the relevant INN:example: alanine methyl ester, hydrochlorideiv) Where an INN of Annex 3 is a salt (or an ester), no other salt (or ester) of the acid corresponding to th INN may qualify for duty-free treatment:example: oxprenoate potassium (INN): duty-freeoxprenoate sodium: not duty-free.D. Standard rate of duty1. Customs duty shall be charged at the flat rate of 3,5 % ad valorem on goods:- contained in consignments sent by one private individual to another,or- contained in travellers' personal luggage,provided that such importations are not of a commercial nature.This flat rate 3,5 % customs duty shall apply provided that the value of the goods subject to import duty does not exceed Eur 350 per consignment or per traveller.Such flat rate assessment shall not apply to goods falling within Chapter 24 which are contained in a consignment or in travellers' personal luggage in amounts exceeding those laid down in Article 31 or in Article 46 of Council Regulation (EEC) No 918/83(7), as last amended by Regulation (EEC) No 355/94(8).2. Importations shall be treated as not being of a commercial nature if:(a) in the case of goods contained in consignments sent by one private individual to another, such consignments:- are of an occasional nature,- contain goods exclusively for the personal use of the consignee or his family; which do not by their nature or quantity reflect any commercial interest,- are sent to the consignee by the consignor free of payment of any kind;(b) in the case of goods contained in travellers' personal luggage, they:- are of an occasional nature,and- consist exclusively of goods for the personal use of the travellers or their families, or of goods intended as presents; the nature and quantity of such goods must not be such as might indicate that they are being imported for commercial reasons.3. The flat rate of customs duty shall not apply to goods imported under the conditions set out in paragraphs 1 and 2 if the person entitled has, before the said flat rate is applied to them, requested that they be subject to the customs duties appropriate to them. All the goods making up the consignment shall then be subject to the import duties which are appropriate to them, without prejudice to the duty-free admission provided for pursuant to Articles 29 to 31 and 45 to 49 of Regulation (EEC) No 918/83.For the purposes of the first subparagraph, import duties shall mean both customs duties and charges having equivalent effect and other import charges provided for under the common agricultural policy or under specific arrangements applicable to certain goods resulting from the processing of agricultural products.4. Member States may round off the amount in national currencies resulting from the conversion of the sum of [fmxeuro] 350.5. Non-participating Member States may maintain unchanged the equivalent in national currency of the sum of Eur 350 if, at the time of the annual adjustment provided for in the first paragraph of Article 18 (2) of Regulation (EEC) No 2913/92 the conversion of this amount, before the rounding off provided for in paragraph 4, results in a change of less than 5 % in the equivalent in national currency, or in a reduction thereof.E. Containers and packing materialsThe following provisions are applicable to the containers and packing materials referred to in general interpretative rule 5 (a) and (b) and put into free circulation at the same time as the goods which they contain or with which they are presented.1. When the containers and packing materials are classified with the goods in accordance with the provisions of general interpretative rule 5, they shall be:(a) chargeable at the same rate of customs duty as the goods:- where such goods are subject to an ad valorem customs duty, or- where they are to be included in the dutiable weight of the goods;(b) admitted free of customs duties:- where the goods are free of customs duty, or- where the goods are dutiable otherwise than by reference to weight or value, or- where the weight of the containers and packing materials is not to be included in the dutiable weight of the goods.2. Where containers and packing materials covered by the provisions of paragraph 1 (a) and (b) contain or are presented with goods of several different tariff descriptions, the weight and value of the containers and packing materials shall, for the purpose of determining their dutiable weight or value, be apportioned among all the goods contained, in proportion to the weight or value of those goods.Note:A heading number placed between square brackets in column 1 of the Schedule of Customs Duties indicates that the heading has been deleted (for example, heading No []).SIGNS, ABBREVIATIONS AND SYMBOLS[starf ] Refers to new code numbers[squf ] Refers to code numbers used the previous year but with differing coverageAD F/M Additional duty on flourAD S/Z Additional duty on sugarb/f Bottle flaskcm/s Centimetre(s) per secondEA Agricultural component[fmxeuro] EuroINN International non-proprietary nameINNM International non-proprietary name modifiedISO International Organisation for StandardisationKbit 1024 bitskg/br Kilogram, grossKg/net Kilogram, netkg/net eda Kilogram drained net weight100 kg/net mas 100 Kilogram, net of dry matterMAX MaximumMbit 1048576 bitsMIN Minimumml/g Millilitre(s) per gramRON Research octane numberSUPPLEMENTARY UNITSc/k Carats (1 metric carat = 2 Ã  10- 4 kg)ce/el Number of cellsct/l Carrying capacity in tonnes(9)g Gramgi F/S Gram of fissile isotopesGT Gross tonnagekg C5H14ClNO Kilogram of choline chloridekg H2O2 Kilogram of hydrogen peroxidekg K2O Kilogram of potassium oxidekg KOH Kilogram of potassium hydroxide (caustic potash)kg met.am. Kilogram of methylamineskg N Kilogram of nitrogenkg NaOH Kilogram of sodium hydroxide (caustic soda)kg/net eda Kilogram drained net weightkg P2O5 Kilogram of diphosphorus pentaoxidekg 90 % sdt Kilogram of substance 90 % drykg U Kilogram of uranium1000 kWh 1000 kilowatt hoursl Litre1000 l 1000 litresl alc. 100 % Litre pure (100 %) alcoholm Metrem2 Square metrem3 Cubic metre1000 m3 1000 cubic metrespa Number of pairsp/st Number of items100 p/st Hundred items1000 p/st Thousand itemsTJ Terajoule (gross calorific value)PART TWOSCHEDULE OF CUSTOMS DUTIESSECTION ILIVE ANIMALS; ANIMAL PRODUCTSNotes1. Any reference in this section to a particular genus or species of an animal, except where the context otherwise requires, includes a reference to the young of that genus or species.2. Except where the context otherwise requires, throughout the nomenclature any reference to "dried" products also covers products which have been dehydrated, evaporated or freeze-dried.CHAPTER 1LIVE ANIMALSNote1. This chapter covers all live animals except:(a) fish and crustaceans, molluscs and other aquatic invertebrates, of heading No , or ;(b) cultures of micro-organisms and other products of heading No ; and(c) animals of heading No .>TABLE>CHAPTER 2MEAT AND EDIBLE MEAT OFFALNote1. This chapter does not cover:(a) products of the kinds described in heading Nos to or , unfit or unsuitable for human consumption;(b) guts, bladders or stomachs of animals (heading No ) or animal blood (heading No or ); or(c) animal fat, other than products of heading No (Chapter 15).Additional notes1. A. The following expressions shall have the meanings hereunder assigned to them:(a) "carcases of bovine animals", for the purposes of subheadings 0201 10 and 0202 10, whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints; "carcase" shall include the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs of ribs;(b) "half-carcases of bovine animals", for the purposes of subheadings 0201 10 and 0202 10, the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubeic symphysis; "half-carcase" shall include the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder having more than 10 ribs;(c) "compensated quarters", for the purposes of subheadings 0201 20 20 and 0202 20 10: portions composed of either:- forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the tenth rib; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the third rib, or- forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the eighth cut rib.The forequarters and the hindquarters constituting "compensated quarters" must be imported at the same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5 % of the weight of the heavier part (forequarters or hindquarters).(d) "unseparated forequarters", for the purposes of subheadings 0201 20 30 and 0202 20 30: the front part of a carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs must be whole, the others may be cut) with or without the thin flank;(e) "separated forequarters", for the purposes of subheadings 0201 20 30 and 0202 20 30: the front part of a half-carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four ribs and a maximum of 10 ribs (the first four ribs must be whole, the others may be cut) with or without the thin flank;(f) "unseparated hindquarters", for the purposes of subheadings 0201 20 50 and 0202 20 50: the rear part of a carcase comprising all the bones and the thigh and sirloin, including the fillet, with a minimum of three pairs of whole or cut ribs, with or without the shank and with or without the thin flank;(g) "separated hindquarters", for the purposes of subheadings 0201 20 50 and 0202 20 50: the rear part of a half-carcase comprising all the bones and the thigh and sirloin, including the fillet, with a minimum of three whole or cut ribs, with or without the shank and with or without the thin flank;(h) 11. "crop" and "chuck and blade" cuts, for the purposes of subheading 0202 30 50: the dorsal part of the forequarter, including the upper part of the shoulder, obtained from a forequarter with a minimum of four ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the tenth rib;22. "brisket" cut, for the purposes of subheading 0202 30 50: the lower part of the forequarter comprising the brisket navel end and the brisket point end.B. In determining the number of whole or cut ribs referred to in paragraph 1 A, only those attached to the backbone shall be taken into consideration.2. A. The following expressions shall have the meanings hereunder assigned to them:(a) "carcases or half-carcases", for the purposes of subheadings 0203 11 10 and 0203 21 10: slaughtered pigs in the form of carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed. Half-carcases are derived from whole carcases by division through each cervical, dorsal, lumbar and sacral vertebra, through or along of the sternum and through the ischio-pubic symphysis. These carcases and half-carcases may be with or without head, feet, flare fat, kidneys, tail or diaphragm. Half-carcases may be with or without spinal cord, brain or tongue. Carcases and half-carcases of sows may be with or without udders (mammary glands);(b) "hams" (legs), for the purposes of subheadings 0203 12 11, 0203 22 11, 0210 11 11 and 0210 11 31: the posterior (caudal) part of the half-carcase including bones, with or without foot, shank, rind or subcutaneous fat.The ham (leg) is separated from the rest of the half-carcase so that it includes, at most, the last lumbar vertebra;(c) "fore-ends", for the purposes of subheadings 0203 19 11, 0203 29 11, 0210 19 30 and 0210 19 60: the anterior (cranial) part of the half-carcase without the head, including bones, with or without foot, shank, rind or subcutaneous fat.The fore-end is separated from the rest of the half-carcase so that it includes, at most, the fifth dorsal vertebra.The upper (dorsal) part of the fore-end, whether or not containing the blade-bone and attached muscles, (neck-end in fresh or collar in salted condition), is considered a cut of the loin, when it is separated from the lower (ventral) part of the fore-end, at most by a cut just below the vertebral column;(d) "shoulders", for the purposes of subheadings 0203 12 19, 0203 22 19, 0210 11 19 and 0210 11 39: the lower part of the fore-end whether or not containing the blade-bone and attached muscles, including bones, with or without foot, shank, rind or subcutaneous fat.The blade-bone and attached muscles presented separately shall remain classified in this subheading as a part of the shoulder;(e) "loins", for the purposes of subheadings 0203 19 13, 0203 29 13, 0210 19 40 and 0210 19 70: the upper part of the half-carcase, extending from the first cervical vertebra to the caudal vertebrae, including bones, with or without the tenderloin, blade-bone, subcutaneous fat or rind.The loin is separated from the lower part of the half-carcase by a cut just below the vertebral column;(f) "bellies", for the purposes of subheadings 0203 19 15, 0203 29 15, 0210 12 11 and 0210 12 19: the lower part of the half-carcase situated between the ham (leg) and the shoulder, commonly known as "streaky", with or without bones, but with the rind and the subcutaneous fat;(g) "bacon sides", for the purposes of subheading 0210 19 10: the pig half-carcase without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm;(h) "spencers", for the purposes of subheading 0210 19 10: the bacon side without the ham, whether or not boned;(ij) "three-quarter sides", for the purposes of subheading 0210 19 20: the bacon side without the fore-end, whether or not boned;(k) "middles", for the purposes of subheading 0210 19 20: the bacon side without the ham and the fore-end, whether or not boned.The subheading also includes cuts of middles containing tissue of loin and belly in natural proportion to the entire middles.B. The parts of the cuts defined in paragraph 2 A (f) fall within the same subheadings only if they contain rind and subcutaneous fat.If the cuts falling within subheadings 0210 11 11 and 0210 11 19 as well as 0210 11 31, 0210 11 39, 0210 19 30 and 0210 19 60 are derived from a bacon side from which the bones indicated under paragraph 2 A (g) have already been removed, the lines of cutting shall follow those defined under paragraph 2 A (b), (c) and (d) accordingly; in any case, these cuts or parts thereof shall contain bones.C. Subheadings 0206 30 31, 0206 49 91 and 0210 90 39, shall include, in particular, heads or halves of heads of domestic swine, with or without the brains, cheeks or tongues, and parts thereof.The head is separated from the rest of the half-carcase by a straight cut parallel to the cranium.The cheeks, snouts and ears as well as the meat attached to the head, particularly to the rear part (including the chaps), are considered parts of heads. The boneless meat of the fore-end (including the jowl) fall within subheading 0203 19 55, 0203 29 55, 0210 19 51 or 0210 19 81 as the case may be.D. For the purposes of subheadings 0209 00 11 and 0209 00 19, "subcutaneous pig fat" shall have the meaning of the fatty tissue which accumulates under the rind of the pig and adheres to it, irrespective of the part of the pig from which it comes; in any case, the weight of the fatty tissue shall exceed the weight of the rind.Those subheadings also include subcutaneous pig fat from which the rind has been removed.E. For the purposes of subheadings 0210 11 31, 0210 11 39, 0210 12 19 and 0210 19 60 to 0210 19 89, products in which the water/protein ratio in the meat (nitrogen content Ã  6,25) is 2,8 or less shall be considered as "dried or smoked". The nitrogen content shall be determined according to ISO method 937-.3. A. For the purposes of heading No , the following expressions shall have the meanings hereunder assigned to them:(a) "carcases", for the purposes of subheadings 0204 10, 0204 21, 0204 30, 0204 41, 0204 50 11 and 0204 50 51: whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints;(b) "half-carcases", for the purposes of subheadings 0204 10, 0204 21, 0204 30, 0204 41, 0204 50 11 and 0204 50 51: the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis;(c) "short-forequarters", for the purposes of subheadings 0204 22 10, 0204 42 10, 0204 50 13 and 0204 50 53: the anterior part of the carcase with or without the breast including all the bones and the shoulders, scrag and middle neck, cut at right angles to the backbone with a minimum of five and a maximum of seven pairs of whole or cut ribs;(d) "short-forequarters", for the purposes of subheadings 0204 22 10, 0204 42 10, 0204 50 13 and 0204 50 53: the anterior part of the half-carcase with or without the breast including all the bones and the shoulder, scrag and middle neck, cut at right-angles to the backbone with a minimum of five and a maximum of seven whole or cut ribs;(e) "chines and/or best ends", for the purposes of subheadings 0204 22 30, 0204 42 30, 0204 50 15 and 0204 50 55: the remaining part of the carcase after the legs and short forequarters have been removed with or without the kidneys; the chines when separated from the best ends must include a minimum of five lumbar vertebrae; the best ends when separated from the chines must include a minimum of five pairs of whole or cut ribs;(f) "chine and/or best end", for the purposes of subheadings 0204 22 30, 0204 42 30, 0204 50 15 and 0204 50 55: the remaining part of the half-carcase after the legs and short forequarters have been removed with or without the kidney; the chine when separated from the best end must include a minimum of five lumbar vertebrae; the best end when separated from the chine must include a minimum of five whole or cut ribs;(g) "legs", for the purposes of subheadings 0204 22 50, 0204 42 50, 0204 50 19 and 0204 50 59: the rear part of the carcase comprising all the bones and the legs and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis;(h) "legs", for the purposes of subheadings 0204 22 50, 0204 42 50, 0204 50 19 and 0204 50 59: the rear part of the half-carcase comprising all the bones and the leg cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis.B. In determining the number of whole or cut ribs referred to in paragraph 3 A, only those attached to the backbone shall be taken into consideration.4. The following expressions shall have the meanings hereunder assigned to them:(a) "poultry cuts, with bone in", for the purposes of subheadings 0207 13 20 to 0207 13 60, 0207 26 20 to 0207 26 70, 0207 35 21 to 0207 35 63, 0207 14 20 to 0207 14 60, 0207 27 20 to 0207 27 70 and 0207 36 21 to 0207 36 63: the cuts specified therein, including all bones.Poultry cuts as referred to in (a) which have been partly boned shall fall within subheading 0207 13 70, 0207 26 80, 0207 35 79, 0207 14 70 or 0207 36 79;(b) "halves", for the purposes of subheadings 0207 13 20, 0207 26 20, 0207 35 21, 0207 35 23, 0207 35 25, 0207 14 20, 0207 27 20, 0207 36 21, 0207 36 23 and 0207 36 25: halves of poultry carcases, obtained by a longitudinal cut in a plane along the sternum and the backbone;(c) "quarters", for the purposes of subheadings 0207 13 20, 0207 26 20, 0207 35 21, 0207 35 23, 0207 35 25, 0207 14 20, 0207 27 20, 0207 36 21, 0207 36 23 and 0207 36 25: leg quarters, or breast quarters, obtained by a transversal cut of a half;(d) "whole wings, with or without tips", for the purposes of subheadings 0207 13 30, 0207 26 30, 0207 35 31, 0207 14 30, 0207 27 30 and 0207 36 31: poultry cuts consisting of the humerus, radius and ulna, together with the surrounding musculature. The tip, including the carpal bones, may or may not have been removed. The cuts shall be made at the joints;(e) "breasts", for the purposes of subheadings 0207 13 50, 0207 26 50, 0207 35 51, 0207 35 53, 0207 14 50, 0207 27 50, 0207 36 51 and 0207 36 53: poultry cuts consisting of the sternum and the ribs, distributed on both sides of it, together with the surrounding musculature;(f) "legs", for the purposes of subheadings 0207 13 60, 0207 35 61, 0207 35 63, 0207 14 60, 0207 36 61 and 0207 36 63: poultry cuts consisting of the femur, tibia and fibula together with the surrounding musculature. The two cuts shall be made at the joints;(g) "turkey drumsticks", for the purposes of subheadings 0207 26 60 and 0207 27 60: turkey cuts consisting of the tibia and fibula together with the surrounding musculature. The two cuts shall be made at the joints;(h) "turkey legs, other than drumsticks", for the purposes of subheadings 0207 26 70 and 0207 27 70: turkey cuts consisting of the femur together with the surrounding musculature or of the femur, tibia and fibula together with the surrounding musculature. The two cuts shall be made at the joints;(ij) "goose or duck paletots", for the purposes of subheadings 0207 35 71 and 0207 36 71: geese or ducks plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but with the femurs, tibias and humeri.5. The duty rate applicable to mixtures falling within this chapter shall be as follows:(a) in mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies;(b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty.6. (a) Uncooked seasoned meats fall within Chapter 16. "Seasoned meat" shall be uncooked meat that has been seasoned either in depth or over the whole surface of the product with seasoning either visible to the naked eye or clearly distinguishable by taste.(b) Products falling within heading No to which seasoning has been added during the process of preparation remain classified therein provided that the addition of seasoning has not changed their character.7. For the purposes of heading No , the terms "meat and edible meat offal, salted, in brine" mean meat and edible meat offal deeply and homogeneously impregnated with salt in all parts, having a total salt content of not less than 1,2 % by weight.>TABLE>CHAPTER 3FISH AND CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATESNotes1. This chapter does not cover:(a) marine mammals (heading No ) or meat thereof (heading No or );(b) fish (including livers and roes thereof) or crustaceans, molluscs or other aquatic invertebrates, dead and unfit or unsuitable for human consumption by reason of either their species or their condition (Chapter 5); flours, meals or pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption (heading No ); or(c) caviar or caviar substitutes prepared from fish eggs (heading No ).2. In this chapter the term "pellets" means products which have been agglomerated either directly by compression or by the addition of a small quantity of binder.>TABLE>CHAPTER 4DAIRY PRODUCE; BIRDS' EGGS; NATURAL HONEY; EDIBLE PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDEDNotes1. The expression "milk" means full cream milk or partially or completely skimmed milk.2. For the purposes of heading No :(a) the term "butter" means natural butter, whey butter or recombined butter (fresh, salted or rancid, including canned butter) derived exclusively from milk, with a milkfat content of 80 % or more but not more than 95 % by weight, a maximum milk solids-not-fat content of 2 % by weight and a maximum water content of 16 % by weight. Butter does not contain added emulsifiers, but may contain sodium chloride, food colours, neutralising salts and cultures of harmless lactic-acid-producing bacteria;(b) the expression "dairy spreads" means a spreadable emulsion of the water-in-oil type, containing milkfat as the only fat in the product, with a milkfat content of 39 % or more but less than 80 % by weight.3. Products obtained by the concentration of whey and with the addition of milk or milk fat are to be classified as cheese in heading No provided that they have the three following characteristics:(a) a milk fat content, by weight of the dry matter, of 5 % or more;(b) a dry matter content, by weight, of at least 70 % but not exceeding 85 %; and(c) they are moulded or capable of being moulded.4. This chapter does not cover:(a) products obtained from whey, containing by weight more than 95 % lactose, expressed as anhydrous lactose calculated on the dry matter (heading No ); or(b) albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter) (heading No ) or globulins (heading No ).Subheading notes1. For the purposes of subheading 0404 10, the expression "modified whey" means products consisting of whey constituents, i.e., whey from which all or part of the lactose, proteins or minerals have been removed, whey to which natural whey constituents have been added, and products obtained by mixing natural whey constituents.2. For the purposes of subheading 0405 10 the term "butter" does not include dehydrated butter or ghee (subheading 0405 90).Additional notes1. The duty rate applicable to mixtures falling within heading Nos to shall be as follows:(a) in mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies;(b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty.2. For the purposes of subheadings 0406 90 02 and 0406 90 03, the expression "whole cheeses" means whole cheeses of the following net weights:- Emmentaler: not less than 60 kg but not more than 130 kg,- GruyÃ ¨re and Sbrinz: not less than 20 kg but not more than 45 kg,- BergkÃ ¤se: not less than 20 kg but not more than 60 kg,- Appenzell: not less than 6 kg but not more than 8 kg.>TABLE>CHAPTER 5PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDEDNotes1. This chapter does not cover:(a) edible products (other than guts, bladders and stomachs of animals, whole and pieces thereof, and animal blood, liquid or dried);(b) hides or skins (including furskins) other than goods of heading No and parings and similar waste of raw hides or skins of heading No (Chapter 41 or 43);(c) animal textile materials, other than horsehair and horsehair waste (Section XI); or(d) prepared knots or tufts for broom or brush making (heading No ).2. For the purposes of heading No , the sorting of hair by length (provided the root ends and tip ends respectively are not arranged together) shall be deemed not to constitute working.3. Throughout the nomenclature, elephant, walrus, narwhal and wild boar tusks, rhinoceros horns and the teeth of all animals are regarded as "ivory".4. Throughout the nomenclature, the expression "horsehair" means hair of the manes or tails of equine or bovine animals.>TABLE>SECTION IIVEGETABLE PRODUCTSNote1. In this section the term "pellets" means products which have been agglomerated either directly by compression or by the addition of a binder in a proportion not exceeding 3 % by weight.CHAPTER 6LIVE TREES AND OTHER PLANTS; BULBS, ROOTS AND THE LIKE; CUT FLOWERS AND ORNAMENTAL FOLIAGENotes1. Subject to the second part of heading No , this chapter covers only live trees and goods (including seedling vegetables) of a kind commonly supplied by nursery gardeners or florists for planting or for ornamental use; nevertheless it does not include potatoes, onions, shallots, garlic or other products of Chapter 7.2. Any reference in heading No or to goods of any kind shall be construed as including a reference to bouquets, floral baskets, wreaths and similar articles made wholly or partly of goods of that kind, account not being taken of accessories of other materials. However, these headings do not include collages or similar decorative plaques of heading No .>TABLE>CHAPTER 7EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERSNotes1. This chapter does not cover forage products of heading No .2. In heading Nos to the word "vegetables" includes edible mushrooms, truffles, olives, capers, marrows, pumpkins, aubergines, sweet corn (Zea mays var. saccharata), fruits of the genus Capsicum or of the genus Pimenta, fennel, parsley, chervil, tarragon, cress and sweet marjoram (Majorana hortensis or Origanum majorana).3. Heading No covers all dried vegetables of the kinds falling within heading Nos to , other than:(a) dried leguminous vegetables, shelled (heading No );(b) sweet corn in the forms specified in heading Nos to ;(c) flour, meal, powder, flakes, granules and pellets of potatoes (heading No );(d) flour, meal and powder of dried leguminous vegetables of heading No (heading No ).4. However, dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta are excluded from this chapter (heading No ).Additional note1. For the purposes of subheading 0714 10 10 the expression "pellets of flour and meal" means pellets of which, when dispersed in water, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 2 mm, calculated on the dry matter.>TABLE>CHAPTER 8EDIBLE FRUIT AND NUTS; PEEL OF CITRUS FRUITS OR MELONSNotes1. This chapter does not cover inedible nuts or fruits.2. Chilled fruits and nuts are to be classified under the same headings as the corresponding fresh fruits and nuts.3. Dried fruit or dried nuts of this chapter may be partially rehydrated, or treated for the following purposes:(a) for additional preservation or stabilization (e.g., by moderate heat treatment, sulphuring, the addition of sorbic acid or potassium sorbate);(b) to improve or maintain their appearance (e.g., by the addition of vegetable oil or small quantities of glucose syrup);provided that they retain the character of dried fruit or dried nuts.Additional notes1. The content of various sugars expressed as sucrose (sugar content) of the products classified within this chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93) at a temperature of 20 °C and multiplied by the factor 0,95.2. For the purposes of subheadings 0811 90 11, 0811 90 31 and 0811 90 85, "tropical fruit" means guavas, mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya.3. For the purposes of subheadings 0811 90 11, 0811 90 31, 0811 90 85, 0812 90 70 and 0813 50 31, "tropical nuts" means coconuts, cashew nuts, Brazil nuts, areca (or betel), cola and macadamia nuts.>TABLE>CHAPTER 9COFFEE, TEA, MATÃ  AND SPICESNotes1. Mixtures of the products of heading Nos to are to be classified as follows:(a) mixtures of two or more of the products of the same heading are to be classified within that heading;(b) mixtures of two or more of the products of different headings are to be classified within heading No .The addition of other substances to the products of heading Nos to (or to the mixtures referred to in paragraph (a) or (b) above) shall not affect their classification provided the resulting mixtures retain the essential character of the goods of those headings. Otherwise such mixtures are not classified within this chapter; those constituting mixed condiments or mixed seasonings are classified within heading No .2. This chapter does not cover cubeb pepper (Piper cubeba) or other products of heading No .Additional note1. The rate of duty applicable to mixtures referred to in note 1 (a) shall be the one applicable to the component having the highest duty rate.>TABLE>CHAPTER 10CEREALSNotes1. (a) The products specified in the headings of this chapter are to be classified within those headings only if grains are present, whether or not in the ear or on the stalk.(b) The chapter does not cover grains which have been hulled or otherwise worked. However, rice, husked, milled, polished, glazed, parboiled or broken remains classified within heading No .2. Heading No does not cover sweet corn (Chapter 7).Subheading note1. The term "durum wheat" means wheat of the species Triticum durum and the hybrids derived from the inter-specific crossing of Triticum durum which have the same number (28) of chromosomes as that species.Additional notes1. The following terms shall have the meanings hereunder assigned to them:(a) "round grain rice" (subheadings 1006 10 21, 1006 10 92, 1006 20 11, 1006 20 92, 1006 30 21, 1006 30 42, 1006 30 61 and 1006 30 92): rice, the grains of which are of a length not exceeding 5,2 mm and of a length/width ratio of less than 2;(b) "medium grain rice" (subheadings 1006 10 23, 1006 10 94, 1006 20 13, 1006 20 94, 1006 30 23, 1006 30 44, 1006 30 63 and 1006 30 94): rice, the grains of which are of a length exceeding 5,2 mm but not exceeding 6,0 mm and of a length/width ratio of less than 3;(c) "long grain rice" (subheadings 1006 10 25, 1006 10 27, 1006 10 96, 1006 10 98, 1006 20 15, 1006 20 17, 1006 20 96, 1006 20 98, 1006 30 25, 1006 30 27, 1006 30 46, 1006 30 48, 1006 30 65, 1006 30 67, 1006 30 96 and 1006 30 98): rice, the grains of which are of a length exceeding 6,0 mm;(d) "paddy rice" (subheadings 1006 10 21, 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96 and 1006 10 98): rice which has retained its husk after threshing;(e) "husked rice" (subheadings 1006 20 11, 1006 20 13, 1006 20 15, 1006 20 17, 1006 20 92, 1006 20 94, 1006 20 96 and 1006 20 98): rice from which only the husk has been removed. Examples of rice falling within this definition are those with the commercial descriptions "brown rice", "cargo rice", "loonzain" and "riso sbramato";(f) "semi-milled rice" (subheadings 1006 30 21, 1006 30 23, 1006 30 25, 1006 30 27, 1006 30 42, 1006 30 44, 1006 30 46 and 1006 30 48): rice from which the husk, part of the germ and the whole or part of the outer layers of the pericarp, but not the inner layers, have been removed;(g) "wholly milled rice" (subheadings 1006 30 61, 1006 30 63, 1006 30 65, 1006 30 67, 1006 30 92, 1006 30 94, 1006 30 96 and 1006 30 98): rice from which the husk, the whole of the outer and inner layers of the pericarp, the whole of the germ in the case of long or medium grain rice, and at least part thereof in the case of round grain rice, have been removed, but in which longitudinal white striations may remain on not more than 10 % of the grains;(h) "broken rice" (subheading 1006 40): grain fragments the length of which does not exceed three-quarters of the average length of the whole grain.2. The duty rate applicable to mixtures falling within this chapter shall be as follows:(a) in mixtures where one of the components represents at least 90 % by weight the rate applicable to that component applies;(b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty.>TABLE>CHAPTER 11PRODUCTS OF THE MILLING INDUSTRY; MALT; STARCHES; INULIN; WHEAT GLUTENNotes1. This chapter does not cover:(a) roasted malt put up as coffee substitutes (heading No or );(b) prepared flours, meals or starches of heading No ;(c) corn flakes and other products of heading No ;(d) vegetables, prepared or preserved, of heading No , or ;(e) pharmaceutical products (Chapter 30); or(f) starches having the character of perfumery, cosmetic or toilet preparations (Chapter 33).2. (A) Products from the milling of the cereals listed in the table below fall within this chapter if they have, by weight on the dry product:(a) a starch content (determined by the modified Ewers polarimetric method) exceeding that indicated in column 2; and(b) an ash content (after deduction of any added minerals) not exceeding that indicated in column 3.Otherwise, they fall within heading No . However, germ of cereals, whole, rolled, flaked or ground, is always classified in heading No .(B) Products falling within this chapter under the above provisions shall be classified within heading No or if the percentage passing through a woven metal wire cloth sieve with the aperture indicated in column 4 or 5 is not less, by weight, than that shown against the cereal concerned.Otherwise, they fall within heading No or .>TABLE>3. For the purposes of heading No , the terms "groats" and "meal" mean products obtained by the fragmentation of cereal grains, of which:(a) in the case of maize (corn) products, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 2 mm;(b) in the case of other cereal products, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 1,25 mm.Additional notes1. The duty rate applicable to mixtures falling within this chapter shall be as follows:(a) in mixtures where one of the components represents at least 90 % by weight the rate applicable to that component applies;(b) in other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty.2. For the purposes of heading No , the terms "flour", "meal" and "powder" mean products (other than shredded desiccated coconut), obtained by milling or some other fragmentation process from dried leguminous vegetables of heading No , from sago or roots or tubers of heading No or from products of Chapter 8, of which:(a) in the case of dried leguminous vegetables, sago, roots, tubers and products of Chapter 8 (excluding nuts of heading Nos and ), at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 2 mm;(b) in the case of nuts of heading Nos and , at least 50 % by weight passes through a woven metal wire cloth sieve with an aperture of 2,5 mm.>TABLE>CHAPTER 12OIL SEEDS AND OLEAGINOUS FRUITS; MISCELLANEOUS GRAINS, SEEDS AND FRUIT; INDUSTRIAL OR MEDICINAL PLANTS; STRAW AND FODDERNotes1. Heading No applies inter alia to palm nuts and kernels, cotton seeds, castor oil seeds, sesamum seeds, mustard seeds, safflower seeds, poppy seeds and shea nuts (karite nuts). It does not apply to products of heading No or or to olives (Chapter 7 or 20).2. Heading No applies not only to non-defatted flours and meals but also to flours and meals which have been partially defatted or defatted and wholly or partially refatted with their original oils. It does not, however, apply to residues of heading Nos to .3. For the purposes of heading No , beet seeds, grass and other herbage seeds, seeds of ornamental flowers, vegetable seeds, seeds of forest trees, seeds of fruit trees, seeds of vetches (other than those of the species Vicia faba) or of lupines are to be regarded as "seeds of a kind used for sowing".Heading No does not, however, apply to the following even if for sowing:(a) leguminous vegetables or sweet corn (Chapter 7);(b) spices or other products of Chapter 9;(c) cereals (Chapter 10); or(d) products of heading Nos to or .4. Heading No applies inter alia to the following plants or parts thereof: basil, borage, ginseng, hyssop, liquorice, all species of mint, rosemary, rue, sage and wormwood.Heading No does not, however, apply to:(a) medicaments of Chapter 30;(b) perfumery, cosmetic or toilet preparations of Chapter 33; or(c) insecticides, fungicides, herbicides, disinfectants or similar products of heading No .5. For the purposes of heading No , the term "seaweeds and other algae" does not include:(a) dead single-cell micro-organisms of heading No ;(b) cultures of micro-organisms of heading No ; or(c) fertilizers of heading No or .>TABLE>CHAPTER 13LAC; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTSNote1. Heading No applies inter alia to liquorice extract and extract of pyrethrum, extract of hops, extract of aloes and opium.The heading does not apply to:(a) liquorice extract containing more than 10 % by weight of sucrose or put up as confectionery (heading No );(b) malt extract (heading No );(c) extracts of coffee, tea or matÃ © (heading No );(d) vegetable saps or extracts constituting alcoholic beverages (Chapter 22);(e) camphor, glycyrrhizin or other products of heading No or ;(f) medicaments of heading No or or blood-grouping reagents (heading No );(g) tanning or dyeing extracts (heading No or );(h) essential oils, concretes, absolutes, resinoids, extracted oleoresins, aqueous distillates or aqueous solutions of essential oils or preparations based on odoriferous substances of a kind used for the manufacture of beverages (Chapter 33); or(ij) natural rubber, balata, gutta-percha, guayule, chicle or similar natural gums (heading No ).>TABLE>CHAPTER 14VEGETABLE PLAITING MATERIALS; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDEDNotes1. This chapter does not cover the following products which are to be classified within Section XI: vegetable materials or fibres of vegetable materials of a kind used primarily in the manufacture of textiles, however prepared, or other vegetable materials which have undergone treatment so as to render them suitable for use only as textile materials.2. Heading No applies inter alia to bamboos (whether or not split, sawn lengthwise, cut to length, rounded at the ends, bleached, rendered non-inflammable, polished or dyed), split osier, reeds and the like, to rattan cores and to drawn or split rattans. The heading does not apply to chipwood (heading No ).3. Heading No does not apply to wood wool (heading No ).4. Heading No does not apply to prepared knots or tufts for broom or brush making (heading No ).>TABLE>SECTION IIIANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS; PREPARED EDIBLE FATS; ANIMAL OR VEGETABLE WAXESCHAPTER 15ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS; PREPARED EDIBLE FATS; ANIMAL OR VEGETABLE WAXESNotes1. This chapter does not cover:(a) pig fat or poultry fat of heading No ;(b) cocoa butter, fat and oil (heading No );(c) edible preparations containing by weight more than 15 % of the products of heading No (generally Chapter 21);(d) greaves (heading No ) and residues of heading Nos to ;(e) fatty acids, prepared waxes, medicaments, paints, varnishes, soap, perfumery, cosmetic or toilet preparations, sulphonated oils or other goods of Section VI; or(f) factice derived from oils (heading No ).2. Heading No does not apply to oils obtained from olives by solvent extraction (heading No ).3. Heading No does not cover fats or oils or their fractions, merely denatured, which are to be classified in the heading appropriate to the corresponding undenatured fats and oils and their fractions.4. Soap-stocks, oil foots and dregs, stearin pitch, glycerol pitch and wool grease residues fall within heading No .Additional notes1. For the purposes of subheadings 1507 10, 1508 10, 1510 00 10, 1511 10, 1512 11, 1512 21, 1513 11, 1513 21, 1514 10, 1515 11, 1515 21, 1515 50 11, 1515 50 19, 1515 60 10, 1515 90 21, 1515 90 29, 1515 90 40 to 1515 90 59 and 1518 00 31:(a) fixed vegetable oils, fluid or solid, obtained by pressure, shall be considered as "crude" if they have undergone no other processing than:- decantation within the normal time limits,- centrifugation or filtration, provided that, in order to separate the oils from their solid constituents, only mechanical force, such as gravity, pressure or centrifugal force, has been employed (excluding any adsorption filtering process or any other physical or chemical process);(b) fixed vegetable oils, fluid or solid, obtained by extraction shall continue to be considered as "crude" when they cannot be distinguished, by their colour, odour or taste, nor by recognised special analytical properties, from vegetable oils and fats obtained by pressure;(c) the expression "crude oils" shall be taken to extend to de-gummed soya bean oil and to cotton seed oil from which the gossypol has been removed.2. A. Heading Nos and cover only oils derived solely from the treatment of olives the analytical characteristics of whose fatty acid content - determined using the methods set out in Annexes V, X-A and X-B to Regulation (EEC) No 2568/91 - and sterol content are as follows:Table IFatty acid composition as percentage of total fatty acids>TABLE>Table IISterol content as percentage of total sterols>TABLE>Heading Nos and do not cover chemically altered olive oil (in particular re-esterified olive oil) and mixtures of olive oil with other oils. The presence of re-esterified olive oil or other oils is ascertained using the methods set out in Annex VII to Regulation (EEC) No 2568/91.B. Subheading 1509 10 covers only olive oils defined in Sections I and II obtained solely using mechanical or other physical means under conditions, and particularly thermal conditions, that do not lead to deterioration of the oil, and which have undergone no treatment other than washing, decantation, centrifugation or filtration. Oils derived from olives using solvents fall within heading No .I. For the purposes of subheading No 1509 10 10, "virgin lampante olive oil", whatever its acidity, means olive oil with:(a) a wax content not exceeding 350 mg/kg;(b) an erythrodiol and uvaol content not exceeding 4,5 %;(c) a content in saturated fatty acids at the 2-position in the triglycerides not exceeding 1,3 %;(d) a sum of transoleic isomers not exceeding 0,10 % and a sum of translinoleic + transoleic isomers not exceeding 0,10 %;(e) a stigmastadiene content not exceeding 0,50 mg/kg;(f) a difference between the HPLC and theoretical content of triglycerides with ECN42 of 0,3 or less;and(g) one or more of the following characteristics:1. a peroxide number greater than 20 meq O2/kg;2. a content in volatile halogenated solvents greater than 0,2 mg/kg or greater than 0,1 mg/kg for any one solvent;3. a K270 extinction coefficient greater than 0,25 and, after treatment of the oil with activated alumina, not greater than 0,11. In point of fact some oils having a free fatty acid content, expressed as oleic acid, of more than 3,3 g per 100 g may, after passage through activated alumina in accordance with the method set out in Annex IX to Regulation (EEC) No 2568/91, have a K270 extinction coefficient higher than 0,10. If so, after neutralisation and decolourisation in the laboratory in accordance with the method set out in Annex XIII to the aforementioned Regulation, they must have the following characteristics:- a K270 extinction coefficient not higher than 1,20,- an extinction coefficient variation (Ã K), in the 270 nm region, higher than 0,01 but not higher than 0,16, i.e.:>TABLE>4. organoleptic characteristics which include detectable defects exceeding the limits of acceptability and a panel test score lower than 3,5 in accordance with Annex XII to Regulation (EEC) No 2568/91;II. For the purposes of subheading 1509 10 90, "virgin oil" means olive oil having the following characteristics:(a) an acid content, expressed as oleic acid, not exceeding 3,3 g per 100 g;(b) a peroxide number not exceeding 20 meq O2/kg;(c) a wax content not exceeding 250 mg/kg;(d) a content in volatile halogenated solvents not exceeding 0,2 mg/kg overall and not exceeding 0,1 mg/kg for each solvent;(e) a K270 extinction coefficient not higher than 0,25 and, after treatment of the oil with activated alumina, not higher than 0,10;(f) an extinction coefficient variation (Ã K), in the 270 nm region, not higher than 0,01;(g) organoleptic characteristics which may include detectable defects within the limits of acceptability and a panel test score not lower than 3,5 in accordance with Annex XII to Regulation (EEC) No 2568/91;(h) an erythrodiol and uvaol content not exceeding 4,5 %;(ij) a content in saturated fatty acids at the 2-position in the triglycerides not exceeding 1,3 %;(k) a sum of transoleic isomers not exceeding 0,05 % and a sum of translinoleic + translinoleic isomers not exceeding 0,05 %;(l) a content in stigmastadienes not exceeding 0,15 mg/kg.(m) a difference between the HPLC and theoretical content of triglycerides with ECN42 of 0,2 or less.C. Subheading 1509 90 covers olive oil obtained by the treatment of olive oils falling within subheading 1509 10 10 and/or 1509 10 90, whether or not blended with virgin olive oil, having the following characteristics:(a) an acid content, expressed as oleic acid, not exceeding 1,5 g per 100 g;(b) a wax content not exceeding 350 mg/kg;(c) a K270 extinction coefficient not higher than 1,0;(d) an extinction coefficient variation (Ã K), in the 270 nm region, not higher than 0,13;(e) an erythrodiol and uvaol content not exceeding 4,5 %;(f) a content in saturated fatty acids at the 2-position in the triglycerides not exceeding 1,5 %;(g) the sum of transoleic isomers not exceeding 0,20 % and the sum of translinoleic + translinolenic isomers not exceeding 0,30 %.(h) a difference between the HPLC and theoretical content of triglycerides with ECN42 of 0,3 or less.D. For the purposes of subheading 1510 00 10, "crude oils" means oils, particularly olive-residue oils, with the following characteristics:(a) an acid content, expressed as oleic acid, greater than 0,5 g per 100 g;(b) an erythrodiol and uvaol content not lower than 12 %;(c) a content in saturated fatty acids at the 2-position in the triglycerides not exceeding 1,8 %;(d) the sum of transoleic isomers not exceeding 0,20 % and the sum of translinoleic + translinolenic isomers not exceeding 0,10 %.(e) a difference between the HPLC and theoretical content of triglycerides with ECN42 of 0,6 or less.E. Subheading 1510 00 90 covers oils obtained by the treatment of oils falling within subheading 1510 00 10, whether or not blended with virgin olive oil, and oils not having the characteristics of the oils referred to in additional notes 2 B, 2 C and 2 D. Oils falling within the subheading must have a content in saturated fatty acids at the 2-position in the triglycerides not exceeding 2,0 %, a sum of transoleic isomers lower than 0,4 % and a sum of translinoleic + translinolenic isomers lower than 0,35 % and a difference between the HPLC and theoretical content of triglycerides with ECN42 that does not exceed 0,5.3. Subheadings 1522 00 31 and 1522 00 39 do not cover:(a) residues resulting from the treatment of fatty substances containing oil having an iodine index, determined in accordance with the method laid down in Annex XVI to Regulation (EEC) No 2568/91, lower than 70 or higher than 100;(b) residues resulting from the treatment of fatty substances containing oil having an iodine index higher than 70 or lower than 100, of which the peak area representing the retention volume of betasitosterol(10), determined in accordance with Annex V to Regulation (EEC) No 2568/91, is less than 93,0 % of the total sterol peak areas.4. The analytical methods for the determination of the characteristics of the products referred to above are those laid down in the Annexes to Regulation (EEC) No 2568/91. Accordingly, account is to be taken also of the footnotes of Annex I to the Regulation.>TABLE>SECTION IVPREPARED FOODSTUFFS; BEVERAGES, SPIRITS AND VINEGAR; TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTESNote1. In this section the term "pellets" means products which have been agglomerated either directly by compression or by the addition of a binder in a proportion not exceeding 3 % by weight.CHAPTER 16PREPARATIONS OF MEAT, OF FISH OR OF CRUSTACEANS, MOLLUSCS OR OTHER AQUATIC INVERTEBRATESNotes1. This chapter does not cover meat, meat offal, fish, crustaceans, molluscs or other aquatic invertebrates, prepared or preserved by the processes specified in Chapter 2 or 3 or heading No .2. Food preparations fall in this chapter provided that they contain more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof. In cases where the preparation contains two or more of the products mentioned above, it is classified within the heading of Chapter 16 corresponding to the component or components which predominate by weight. These provisions do not apply to the stuffed products of heading No or to the preparations of heading No or .For preparations containing liver, the provisions of the second sentence shall not apply in determining the subheadings within heading No or .Subheading notes1. For the purposes of subheading 1602 10, the expression "homogenized preparations" means preparations of meat, meat offal or blood, finely homogenized, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g. For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes. These preparations may contain a small quantity of visible pieces of meat or meat offal. This subheading takes precedence over all other subheadings of heading No .2. The fish and crustaceans specified in the subheadings of heading No or under their common names only, are of the same species as those mentioned in Chapter 3 under the same name.Additional notes1. For the purposes of subheadings 1602 31 11, 1602 32 11, 1602 39 21, 1602 50 10, 1602 90 61, 1602 90 72 and 1602 90 74, the term "uncooked" shall apply to products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore, in the case of subheadings 1602 50 10, 1602 90 61, 1602 90 72 and 1602 90 74 show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part.2. For the purposes of subheadings 1602 41 10, 1602 42 10 and 1602 49 11 to 1602 49 15, the expression "cuts thereof" applies only to prepared or preserved meat which, due to the size and the characteristics of the coherent muscle tissue, is identifiable as having been obtained from hams, shoulders, loins, or collars of domestic swine, as the case may be.>TABLE>CHAPTER 17SUGARS AND SUGAR CONFECTIONERYNote1. This chapter does not cover:(a) sugar confectionery containing cocoa (heading No );(b) chemically pure sugars (other than sucrose, lactose, maltose, glucose and fructose) or other products of heading No ; or(c) medicaments or other products of Chapter 30.Subheading note1. For the purposes of subheadings 1701 11 and 1701 12, "raw sugar" means sugar whose content of sucrose by weight, in the dry state, corresponds to a polarimeter reading of less than 99,5 %.Additional notes1. For the purposes of subheadings 1701 11 10, 1701 11 90, 1701 12 10 and 1701 12 90, "raw sugar" means sugar, not flavoured or coloured or containing any other added substances, containing, in the dry state, less than 99,5 % by weight of sucrose determined by the polarimetric method.2. The duty applicable to raw sugar of subheadings 1701 11 10 an 1701 12 10 whose yield established according to Article 1 of Regulation (EEC) No 431/68 differs from 92 % is fixed in the following manner:the relevant rate is multiplied by a correcting coefficient obtained by dividing the percentage yield established according to the above provisions by 92.3. For the purposes of subheading 1701 99 10, "white sugar" means sugar, not flavoured or coloured or containing any other added substances, containing, in the dry state, 99,5 % or more by weight of sucrose, determined by the polarimetric method.4. For the purposes of establishing the duty applicable to products of subheadings 1702 20 10, 1702 60 80, 1702 60 95, 1702 90 60, 1702 90 71, 1702 90 80 and 1702 90 99, the sucrose content, including other sugars expressed as sucrose, is determined by the methods laid down in Article 5 (2) and (4) of Regulation (EC) No 1423/95.5. For the purposes of subheadings 1702 30 10, 1702 40 10, 1702 60 10 and 1702 90 30, "isoglucose" means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose.For the purposes of establishing the duty applicable to products of the subheadings referred to in the preceding paragraph, the dry matter content is determined according to Article 5 (3) of Regulation (EC) No 1423/95.6. "Inulin syrup" means:(a) for the purposes of subheading 1702 60 80 the immediate product obtained by hydrolysis of inulin or oligofructoses, containing in the dry state more than 50 % fructose in free form or as sucrose;(b) for the purposes of subheading 1702 90 80 the immediate product obtained by hydrolysis of inulin or oligofructoses, containing in the dry state at least 10 % but not exceeding 50 % of fructose in free form or as sucrose.7. When imported in the form of an assortment, goods falling within subheading 1704 90 are subject to an agricultural component (EA) fixed according to the average content in milk fats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole.>TABLE>CHAPTER 18COCOA AND COCOA PREPARATIONSNotes1. This chapter does not cover the preparations of heading No , , , , , , , or .2. Heading No includes sugar confectionery containing cocoa and, subject to note 1 to this chapter, other food preparations containing cocoa.Additional notes1. When imported in the form of an assortment, goods falling within subheadings 1806 20, 1806 31, 1806 32 and 1806 90 are subject to an agricultural component (EA) fixed according to the average content in milk fats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole.2. Subheadings 1806 90 11 and 1806 90 19 do not cover chocolates made entirely of one type of chocolate.>TABLE>CHAPTER 19PREPARATIONS OF CEREALS, FLOUR, STARCH OR MILK; PASTRYCOOKS' PRODUCTSNotes1. This chapter does not cover:(a) except in the case of stuffed products of heading No , food preparations containing more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16);(b) biscuits or other articles made from flour or from starch, specially prepared for use in animal feeding (heading No ); or(c) medicaments or other products of Chapter 30.2. For the purposes of heading No , the terms "flour" and "meal" mean:(a) cereal flour and meal of Chapter 11; and(b) flour, meal and powder of vegetable origin of any chapter, other than flour, meal or powder of dried vegetables (heading No ), of potatoes (heading No ) or of dried leguminous vegetables (heading No ).3. Heading No does not cover preparations containing more than 6 % by weight of cocoa calculated on a totally defatted basis or coated with chocolate or other food preparations containing cocoa of heading No (heading No ).4. For the purposes of heading No , the expression "otherwise prepared" means prepared or processed to an extent beyond that provided for in the headings of or notes to Chapter 10 or 11.Additional notes1. Goods of subheadings 1905 30, 1905 40 and 1905 90, presented in the form of an assortment, are subject to an agricultural component (EA) fixed according to the average content in milk fats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole.2. The expression "sweet biscuits" in subheading 1905 30 applies only to products having a water content of not more than 12 % by weight and a fat content of not more than 35 % by weight (fillings and coatings are not to be taken into consideration in determining these contents).3. Subheading 1905 30 does not cover waffles and wafers with a water content of more than 10 % by weight (subheading 1905 90 40).>TABLE>CHAPTER 20PREPARATIONS OF VEGETABLES, FRUIT, NUTS OR OTHER PARTS OF PLANTSNotes1. This chapter does not cover:(a) vegetables, fruit or nuts, prepared or preserved by the processes specified in Chapter 7, 8 or 11;(b) food preparations containing more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); or(c) homogenized composite food preparations of heading No .2. Heading Nos and do not apply to fruit jellies, fruit pastes, sugar-coated almonds or the like in the form of sugar confectionery (heading No ) or chocolate confectionery (heading No ).3. Heading Nos , and cover, as the case may be, only those products of Chapter 7 or of heading No or (other than flour, meal and powder of the products of Chapter 8), which have been prepared or preserved by processes other than those referred to in note 1 (a).4. Tomato juice the dry weight content of which is 7 % or more is to be classified within heading No .5. For the purposes of heading No , the expression "juices, unfermented and not containing added spirit" means juices of an alcoholic strength by volume (see note 2 to Chapter 22) not exceeding 0,5 % vol.Subheading notes1. For the purposes of subheading 2005 10, the expression "homogenized vegetables" means preparations of vegetables, finely homogenized, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g. For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes. These preparations may contain a small quantity of visible pieces of vegetables. Subheading 2005 10 takes precedence over all other subheadings of heading No .2. For the purposes of subheading 2007 10, the expression "homogenized preparations" means preparations of fruit, finely homogenized, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g. For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes. These preparations may contain a small quantity of visible pieces of fruit. Subheading 2007 10 takes precedence over all other subheadings of heading No .Additional notes1. For the purposes of heading No , vegetables, fruit, nuts and other edible parts of plants prepared or preserved by vinegar or acetic acid must have a content of free, volatile acid of 0,5 % by weight or more, expressed as acetic acid.2. The content of various sugars expressed as sucrose (sugar content) of the products classified within this chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93 at a temperature of 20 °C and multiplied by the factor:- 0,93 in respect of products of subheadings 2008 20 to 2008 80, 2008 92 and 2008 99, or- 0,95 in respect of products of the other headings.3. The products classified within subheadings 2008 20 to 2008 80, 2008 92 and 2008 99 shall be considered as containing added sugar when the "sugar content" thereof exceeds by weight the percentages given hereunder, according to the kind of fruit or edible part of plant concerned:- pineapples and grapes: 13 %,- other fruits, including mixtures of fruit, and other edible parts of plants: 9 %.4. For the purposes of subheadings 2008 30 11 to 2008 30 39, 2008 40 11 to 2008 40 39, 2008 50 11 to 2008 50 59, 2008 60 11 to 2008 60 39, 2008 70 11 to 2008 70 59, 2008 80 11 to 2008 80 39, 2008 92 12 to 2008 92 38 and 2008 99 11 to 2008 99 40, the following expressions shall have the meanings hereby assigned to them:- "actual alcoholic strength by mass": the number of kilograms of pure alcohol contained in 100 kg of the product- "% mas": the symbol for alcoholic strength by mass.5. The added sugar content of products classified under heading No corresponds to the "sugar content" less the figures given hereunder, according to the kind of juice concerned:- lemon or tomato juice: 3,- apple juice: 11,- grape juice: 15,- other fruit or vegetable juices, including mixtures of juices: 13.6. For the purposes of subheadings 2009 60 51 and 2009 60 71, "concentrated grape juice (including grape must)" means grape juice (including grape must) for which the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93) at a temperature of 20 °C is not less than 50,9 %.7. For the purposes of subheadings 2001 90 91, 2006 00 35, 2006 00 91, 2007 10 91, 2007 99 93, 2008 19 11, 2008 19 59, 2008 92 12, 2008 92 16, 2008 92 32, 2008 92 36, 2008 92 51, 2008 92 72, 2008 92 76, 2008 92 92, 2008 92 94, 2008 92 97, 2008 99 36, 2008 99 38, 2009 80 36, 2009 80 73, 2009 80 88, 2009 80 97, 2009 90 92, 2009 90 95 and 2009 90 97, "tropical fruit" means guavas, mangoes, mangosteens, papaws (papayas), tamarinds, cashew apples, lychees, jackfruit, sapodillo plums, passion fruit, carambola and pitahaya.8. For the purposes of subheadings 2001 90 91, 2006 00 35, 2006 00 91, 2007 99 93, 2008 19 11, 2008 19 51, 2008 19 59, 2008 92 12, 2008 92 16, 2008 92 32, 2008 92 36, 2008 92 51, 2008 92 72, 2008 92 76, 2008 92 92, 2008 92 94 and 2008 92 97, "tropical nuts" means coconuts, cashew nuts, Brazil nuts, areca (or betel), cola and macadamia nuts.>TABLE>CHAPTER 21MISCELLANEOUS EDIBLE PREPARATIONSNotes1. This chapter does not cover:(a) mixed vegetables of heading No ;(b) roasted coffee substitutes containing coffee in any proportion (heading No );(c) flavoured tea (heading No );(d) spices or other products of heading Nos to ;(e) food preparations, other than the products described in heading No or , containing more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16);(f) yeast put up as a medicament or other products of heading No or ; or(g) prepared enzymes of heading No .2. Extracts of the substitutes referred to in note 1 (b) are to be classified within heading No .3. For the purposes of heading No , the expression "homogenized composite food preparations" means preparations consisting of a finely homogenized mixture of two or more basic ingredients such as meat, fish, vegetables or fruit, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 grams. For the application of this definition, no account is to be taken of small quantities of any ingredients which may be added to the mixture for seasoning, preservation or other purposes. Such preparations may contain a small quantity of visible pieces of ingredients.Additional notes1. For the purposes of subheadings 2103 20 00 and 2103 90 90, the expression "sauces" does not cover a preparation of vegetables, fruit or other edible parts of plants if the percentage of these ingredients passing through a metal wire sieve, with an aperture of 5 mm, is, after rinsing with water of a temperature of 20 °C, less than 80 % by weight, calculated on the original preparation.2. For the purposes of subheadings 2106 10 20 and 2106 90 92, the term "starch" also covers starch breakdown products.3. For the purposes of subheading 2106 90 10, the term "cheese fondues" shall be taken to mean preparations containing 12 % or more but less than 18 % of milk fats and made from melted cheese (Emmentaler and GruyÃ ¨re exclusively) with the addition of white wine, kirsch, starch and spices and put up in immediate packings of a net capacity of 1 kg or less.Entry under the aforementioned subheading is furthermore subject to the production of a certificate issued in accordance with the conditions laid down in the relevant Community provisions.4. For the purposes of subheading 2106 90 20 "compound alcoholic preparations, other than those based on odoriferous substances, of a kind used for the manufacture of beverages" means those preparations having a alcoholic strength by volume of more than 0,5 % vol.5. For the purposes of subheading 2106 90 30, "isoglucose" means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose.For the purposes of establishing the duty applicable to products of subheading 2106 90 30, the dry matter content is determined according to Article 5 (3) of Regulation (EC) No 1423/95.6. For the purposes of establishing the duty applicable to products of subheading 2106 90 59, the sucrose content, including other sugars expressed as sucrose, is determined by the method laid down in Article 5 (2) of Regulation (EC) No 1423/95.>TABLE>CHAPTER 22BEVERAGES, SPIRITS AND VINEGARNotes1. This chapter does not cover:(a) products of this chapter (other than those of heading No ) prepared for culinary purposes and thereby rendered unsuitable for consumption as beverages (generally heading No );(b) sea water (heading No );(c) distilled or conductivity water or water of similar purity (heading No );(d) acetic acid of a concentration exceeding 10 % by weight of acetic acid (heading No );(e) medicaments of heading No or ; or(f) perfumery or toilet preparations (Chapter 33).2. For the purposes of this chapter and of Chapters 20 and 21, the alcoholic strength by volume shall be determined at a temperature of 20 °C.3. For the purposes of heading No , the term "non-alcoholic beverages" means beverages of an alcoholic strength by volume not exceeding 0,5 % vol. Alcoholic beverages are classified within heading Nos to or heading No as appropriate.Subheading note1. For the purposes of subheading 2204 10, the expression "sparkling wine" means wine which, when kept at a temperature of 20 °C in closed containers, has an excess pressure of not less than 3 bar.Additional notes1. Subheading 2202 10 00 covers waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, providing they are for direct consumption as a beverage.2. For the purposes of heading Nos and and subheading 2206 00 10:(a) "actual alcoholic strength by volume" means the number of volumes of pure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature;(b) "potential alcoholic strength by volume" means the number of volumes of pure alcohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature;(c) "total alcoholic strength by volume" means the sum of the actual and potential alcoholic strengths;(d) "natural alcoholic strength by volume" means the total alcoholic strength by volume of a product before any enrichment;(e) "% vol" is the symbol for alcoholic strength by volume.3. For the purposes of subheading 2204 30 10, "grape must in fermentation" means the product derived from the fermentation of grape must, having an actual alcoholic strength by volume of more than 1 % vol and less than three-fifths of its total alcoholic strength by volume.4. For the purposes of subheadings 2204 21 and 2204 29:A. "total dry extract" means the content in grams per litre of all the substances in a product which, under given physical conditions, do not volatilise.The total dry extract must be determined with the densimeter at 20 °C;B. (a) the presence in the products falling within subheadings 2204 21 11 to 2204 21 99 and 2204 29 12 to 2204 29 99 of the quantities of total dry extract per litre indicated in I, II, III and IV does not affect their classification:I. products of an actual alcoholic strength by volume of not more than 13 % vol: 90 g or less of total extract per litre;II. products of an actual alcoholic strength by volume of more than 13 % vol but not more than 15 % vol: 130 g or less of total dry extract per litre;III. products of an actual alcoholic strength by volume of more than 15 % vol but not more than 18 % vol: 130 g or less of total dry extract per litre;IV. products of an actual alcoholic strength by volume of more than 18 % vol but not more than 22 % vol: 330 g or less of total dry extract per litre.Products with a total dry extract exceeding the maximum quantity shown above in each category are to be classified in the next following category, except that if the total dry extract exceeds 330 g/l the products are to be classified in subheadings 2204 21 99 and 2204 29 99;(b) the above rules do not apply to products falling within subheadings 2204 21 93, 2204 21 97, 2204 29 93 and 2204 29 97.5. Subheadings 2204 21 11 to 2204 21 99 and 2204 29 12 to 2204 29 99 shall be taken to include:(a) grape must with fermentation arrested by the addition of alcohol, that is to say a product:- having an actual alcoholic strength by volume of not less than 12 % vol but less than 15 % vol,and- obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8,5 % vol of a product derived from the distillation of wine;(b) wine fortified for distillation, that is to say a product:- having an actual alcoholic strength by volume of not less than 18 % vol but not more than 24 % vol,- obtained exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of 86 % vol,and- having a maximum volatile acidity of 1,5 g/l, expressed as acetic acid;(c) liqueur wine, that is to say a product:- having a total alcoholic strength by volume of not less than 17,5 % vol and an actual alcoholic strength by volume of not less than 15 % vol but not more than 22 % vol,and- obtained from grape must or wine, which must come from vine varieties approved in the third country of origin for the production of liqueur wine and have a minimum natural alcoholic strength by volume of 12 % vol,- by freezing,or- by the addition during or after fermentation:- of a product derived from the distillation of wine, or- of concentrated grape must or, in the case of certain quality liqueur wines appearing on a list to be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat, which, apart from this operation, corresponds to the definition of concentrated grape must, or- of a mixture of these products.However, certain quality liqueur wines appearing on a list to be adopted may be obtained from unfermented fresh grape must which does not need to have a minimum natural alcoholic strength by volume of 12 % vol.6. For the purposes of subheadings 2204 21 11 to 2204 21 78, 2204 21 81, 2204 21 82 and 2204 29 12 to 2204 29 58, 2204 29 81 and 2204 29 82, "quality wines produced in specified regions" are wines produced in the European Community which comply with the provisions of Council Regulation (EEC) No 823/87 of 16 March laying down special provisions relating to quality wines produced in specified regions (OJ L 84, 27. 3., p. 59) and the provisions adopted in implementation of the aforesaid Regulation and defined in national regulations.7. For the purposes of subheadings 2204 30 92 and 2204 30 96, "concentrated grape must" means grape must for which the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93) at a temperature of 20 °C is not less than 50,9 %.8. Only vermouth and other wine of fresh grapes flavoured with plants or aromatic substances having an actual alcoholic strength by volume of not less than 7 % vol shall be regarded as products falling within heading No .9. For the purposes of subheading 2206 00 10, the expression "piquette" means the product obtained by the fermentation of untreated grape marc macerated in water or by the extraction of fermented grape marc with water.10. For the purposes of subheadings 2206 00 31 and 2206 00 39, the following are regarded as "sparkling":- fermented beverages in bottles with "mushroom" stoppers held in place by ties or fastenings,- fermented beverages otherwise put up, with an excess pressure of not less than 1,5 bar, measured at a temperature of 20 °C.11. For the purposes of subheadings 2209 00 11 and 2209 00 19, the expression "wine vinegar" means vinegar obtained exclusively by acetous fermentation of wine and having a total acidity of not less than 60 g/l, expressed as acetic acid.>TABLE>CHAPTER 23RESIDUES AND WASTE FROM THE FOOD INDUSTRIES; PREPARED ANIMAL FODDERNote1. Heading No includes products of a kind used in animal feeding, not elsewhere specified or included, obtained by processing vegetable or animal materials to such an extent that they have lost the essential characteristics of the original material, other than vegetable waste, vegetable residues and by-products of such processing.Additional notes1. Subheadings 2303 10 11 and 2303 10 19 include only residues from the manufacture of starch from maize and does not cover blends of such residues with products derived from other plants or products derived from maize otherwise than in the course of the production of starch by the wet process.Their starch content may not exceed 28 % by weight on the dry product in accordance with the method contained in Annex I. I to Commission Directive 72/199/EEC and their fat content cannot exceed 4,5 % by weight on the dry product determined in accordance with method A contained in Annex I to Commission Directive 84/4/EEC.2. Subheading 2306 70 00 includes only residues from the extraction of oil of germs of maize and containing the following ingredients in the quantities specified, calculated by weight on the dry product:(a) products of an oil content of less than 3 %:- starch content: less than 45 %,- protein content (nitrogen content Ã  6,25): not less than 11,5 %;(b) products of an oil content of not less 3 % and not more than 8 %:- starch content: less than 45 %,- protein content (nitrogen content Ã  6,25): not less than 13 %.Moreover, such residues shall not contain ingredients which are not obtained from maize grains.For the determination of starch and protein content, the methods set out in Commission Directive 72/199/EEC, Annex I (1) and (2) are to be applied.For the determination of oil and moisture content, the methods set out in Commission Directive 71/393/EEC, Annex: Section 4 (method A) and Section I, respectively, are to be applied.Products containing components from parts of maize grains which have been added after processing and have not been subjected to the oil extraction process are excluded.3. For the purposes of subheadings 2307 00 11, 2307 00 19, 2308 90 11 and 2308 90 19, the following expressions shall have the meanings hereby assigned to them:- "actual alcoholic strength by mass": the number of kilograms of pure alcohol contained in 100 kg of the product,- "potential alcoholic strength by mass": the number of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 100 kg of the product,- "total alcoholic strength by mass": the sum of the actual and potential alcoholic strengths by mass,- "% mas": the symbol for alcoholic strength by mass.4. For the purposes of subheadings 2309 10 11 to 2309 10 70 and 2309 90 31 to 2309 90 70, the expression "milk products" means the products falling within heading Nos , , , and and within subheadings 0403 10 11 to 0403 10 39, 0403 90 11 to 0403 90 69, 1702 11 00, 1702 19 00 and 2106 90 51.5. Subheading 2309 90 20 includes only residues from the manufacture of starch from maize, and does not cover blends of such residues with products derived from other plants or products derived from maize otherwise than in the course of the production of starch by the wet process, containing:- screenings from maize used in the wet process in a proportion not exceeding 15 % by weight,and/or- residues of maize steep-water, from the wet process, including residues of steep-water used for the manufacture of alcohol or of other starch derived products.These products may also contain residues from the extraction of maize germ oil by the wet milling process.Their starch content may not exceed 28 % by weight on the dry product in accordance with the method contained in Annex I.I to Commission Directive 72/199/EEC, their fat content may not exceed 4,5 % by weight on the dry product determined in accordance with method A contained in Annex I to Commission Directive 84/4/EEC and their protein content may not exceed 40 % on the dry product determined in accordance with the method contained in Annex I.2 to Commission Directive 72/199/EEC.>TABLE>CHAPTER 24TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTESNote1. This chapter does not cover medicinal cigarettes (Chapter 30).>TABLE>SECTION VMINERAL PRODUCTSCHAPTER 25SALT; SULPHUR; EARTHS AND STONE; PLASTERING MATERIALS, LIME AND CEMENTNotes1. Except where their context or note 4 to this chapter otherwise requires, the headings of this chapter cover only products which are in the crude state or which have been washed (even with chemical substances eliminating the impurities without changing the structure of the product), crushed, ground, powdered, levigated, sifted, screened, concentrated by flotation, magnetic separation or other mechanical or physical processes (except crystallization), but not products which have been roasted, calcined, obtained by mixing or subjected to processing beyond that mentioned in each heading.The products of this chapter may contain an added anti-dusting agent, provided that such addition does not render the product particularly suitable for specific use rather than for general use.2. This chapter does not cover:(a) sublimed sulphur, precipitated sulphur or colloidal sulphur (heading No );(b) earth colours containing 70 % or more by weight of combined iron evaluated as Fe2O3 (heading No );(c) medicaments or other products of Chapter 30;(d) perfumery, cosmetic or toilet preparations (Chapter 33);(e) setts, curbstones or flagstones (heading No ); mosaic cubes or the like (heading No ); roofing, facing or damp course slates (heading No );(f) precious or semi-precious stones (heading No or );(g) cultured crystals (other than optical elements) weighing not less than 2,5 g each, of sodium chloride or of magnesium oxide, of heading No ; optical elements of sodium chloride or of magnesium oxide (heading No );(h) billiard chalks (heading No ); or(ij) writing or drawing chalks or tailors' chalks (heading No ).3. Any products classifiable within heading No and any other heading of the chapter are to be classified within heading No .4. Heading No applies inter alia to: vermiculite, perlite and chlorites, unexpanded; earth colours, whether or not calcined or mixed together; natural micaceous iron oxides; meerschaum (whether or not in polished pieces); amber; agglomerated meerschaum and agglomerated amber, in plates, rods, sticks or similar forms, not worked after moulding; jet; strontianite (whether or not calcined), other than strontium oxide; broken pottery.>TABLE>CHAPTER 26ORES, SLAG AND ASHNotes1. This chapter does not cover:(a) slag or similar industrial waste prepared as macadam (heading No );(b) natural magnesium carbonate (magnesite), whether or not calcined (heading No );(c) basic slag of Chapter 31;(d) slag wool, rock wool or similar mineral wools (heading No );(e) waste or scrap of precious metal or of metal clad with precious metal; other waste or scrap containing precious metal or precious metal compounds, of a kind used principally for the recovery of precious metal (heading No ); or(f) copper, nickel or cobalt mattes produced by any process of smelting (Section XV).2. For the purposes of heading Nos to , the term "ores" means minerals of mineralogical species actually used in the metallurgical industry for the extraction of mercury, of the metals of heading No or of the metals of Section XIV or XV, even if the are intended for non-metallurgical purposes. Heading Nos to do not, however, include minerals which have been submitted to processes not normal to the metallurgical industry.3. Heading No applies only to ash and residues of a kind used in industry either for the extraction of metals or as a basis for the manufacture of chemical compounds of metals.>TABLE>CHAPTER 27MINERAL FUELS, MINERAL OILS AND PRODUCTS OF THEIR DISTILLATION; BITUMINOUS SUBSTANCES; MINERAL WAXESNotes1. This chapter does not cover:(a) separate chemically defined organic compounds, other than pure methane and propane which are to be classified within heading No ;(b) medicaments of heading No or ; or(c) mixed unsaturated hydrocarbons of heading No , or .2. References in heading No to "petroleum oils and oils obtained from bituminous minerals" include not only petroleum oils and oils obtained from bituminous minerals but also similar oils, as well as those consisting mainly of mixed unsaturated hydrocarbons, obtained by any process, provided that the weight of the non-aromatic constituents exceeds that of the aromatic constituents.However, the references do not include liquid synthetic polyolefins of which less than 60 % by volume distils at 300 °C, after conversion to 1013 mbar when a reduced-pressure distillation method is used (Chapter 39).Subheading notes1. For the purposes of subheading 2701 11, "anthracite" means coal having a volatile matter limit (on a dry, mineral-matter-free basis) not exceeding 14 %.2. For the purposes of subheading 2701 12, "bituminous coal" means coal having a volatile matter limit (on a dry, mineral-matter-free basis) exceeding 14 % and a calorific value limit (on a moist, mineral-matter-free basis) equal to or greater than 5833 kcal/kg.3. For the purposes of subheadings 2707 10, 2707 20, 2707 30, 2707 40 and 2707 60, the terms "benzole", "toluole", "xylole", "naphthalene" and "phenols" apply to products which contain more than 50 % by weight of benzene, toluene, xylene, naphthalene or phenols, respectively.Additional notes(11)1. For the purposes of heading No :(a) "light oils" (subheadings 2710 00 11 to 2710 00 39) means oils and preparations of which 90 % or more by volume (including losses) distils at 210 °C (ASTM D 86 method);(b) "special spirits" (subheadings 2710 00 21 and 2710 00 25) means light oils as defined in paragraph (a), not containing any anti-knock preparations, and with a difference of not more than 60 °C between the temperatures at which 5 % and 90 % by volume (including losses) distil;(c) "white spirit" (subheading 2710 00 21) means special spirits as defined in paragraph (b) with a flash-point higher than 21 °C by the Abel-Pensky method(12);(d) "medium oils" (subheadings 2710 00 41 to 2710 00 59) means oils and preparations of which less than 90 % by volume (including losses) distils at 210 °C and 65 % or more by volume (including losses) distils at 250 °C (ASTM D 86 method);(e) "heavy oils" (subheadings 2710 00 61 to 2710 00 97) means oils and preparations of which less than 65 % by volume (including losses) distils at 250 °C by the ASTM D 86 method or of which the distillation percentage at 250 °C cannot be determined by that method;(f) "gas oils" (subheadings 2710 00 61 to 2710 00 68) means heavy oils as defined in paragraph (e) of which 85 % or more by volume (including losses) distils at 350 °C (ASTM D 86 method);(g) "fuel oils" (subheadings 2710 00 71 to 2710 00 78) means heavy oils as defined in paragraph (e) (other than gas oils as defined in paragraph (f)) which, for a corresponding diluted colour C, have a viscosity V:- not exceeding that shown in line I of the following table when the sulphated ashes content is less than 1 % by the ASTM D 874 method and the saponification index is less than 4 by the ASTM D 939-54 method,- exceeding that shown in line II when the pour point is not less than 10 °C by the ASTM D 97 method,- exceeding that shown in line I but not exceeding that shown in line II when 25 % or more by volume distils at 300 °C by the ASTM D 86 method or, if less than 25 % by volume distils at 300 °C, when the pour point is higher than 10 °C below zero by the ASTM D 97 method. These provisions apply only to oils having a diluted colour C of less than 2.Diluted colour C/Viscosity V concordance table>TABLE>The term "viscosity V" means the kinematic viscosity at 50 °C expressed in 10- 6 m2 s- 1 by the ASTM D 445 method.The term "diluted colour C" means the colour of a product, as determined by the ASTM D method, after one part of such product has been mixed with 99 parts by volume of carbon tetrachloride. The colour must be determined immediately after dilution.Subheadings 2710 00 71 to 2710 00 78 cover only fuel oils of natural colour.These subheadings do not cover heavy oils defined in paragraph (e) for which it is not possible to determine:- the distillation percentage at 250 °C by the ASTM D 86 method (zero shall be deemed to be a percentage),- the kinematic viscosity at 50 °C by the ASTM D 445 method,- or the diluted colour C by the ASTM D method.Such products fall within subheadings 2710 00 81 to 2710 00 97.2. For the purposes of heading No , the expression "crude petroleum jelly" (subheading 2712 10 10) shall be taken to apply to petroleum jelly of a natural colour higher than 4,5 by the ASTM D method.3. For the purposes of subheadings 2712 90 31 to 2712 90 39), the term "crude" shall be taken to apply to products:(a) with an oil content of 3,5 or higher by the ASTM D 721 method, if their viscosity at 100 °C is lower than 9 Ã  10- 6 m2 s- 1 by the ASTM D 445 method;or(b) of a natural colour higher than 3 by the ASTM D method, if their viscosity at 100 °C is 9 Ã  10- 6 m2 s- 1 or higher by the ASTM D 445 method.4. For the purposes of heading Nos , and , the term "specific process" shall be taken to apply to the following operations:(a) vacuum distillation;(b) redistillation by a very thorough fractionation process;(c) cracking;(d) reforming;(e) extraction by means of selective solvents;(f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralization with alkaline agents; decolorization and purification with naturally active earth, activated earth, activated charcoal or bauxite;(g) polymerization;(h) alkylation;(ij) isomerization;(k) (in respect of products of subheadings 2710 00 61 to 2710 00 97 only) desulphurization with hydrogen resulting in a reduction of at least 85 % of the sulphur content of the products processed (ASTM D -59 T method);(l) (in respect of products of heading No only) deparaffining by a process other than filtering;(m) (in respect of products of subheadings 2710 00 61 to 2710 00 97 only) treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurization, when the hydrogen constitutes an active element in a chemical reaction. The further treatment with hydrogen of lubricating oils of subheadings 2710 00 81 to 2710 00 97 (e.g. hydrofinishing or decolorization) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process;(n) (in respect of products of subheadings 2710 00 71 to 2710 00 78 only) atmospheric distillation, on condition that less than 30 % of these products distils, by volume, including losses, at 300 °C by the ASTM D 86 method. If 30 % or more by volume, including losses, of such products distils at 300 °C by the ASTM D 86 method, the quantities of products which may be obtained during the atmospheric distillation and which fall within subheadings 2710 00 11 to 2710 00 39 or 2710 00 41 to 2710 00 59 shall be dutiable at the same rates as those provided for under subheadings 2710 00 74 to 2710 00 78 according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to products so obtained which, within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or chemical transformation by a process not being a specific process;(o) (in respect of products of subheadings 2710 00 81 to 2710 00 97 only) treatment by means of a high-frequency electrical brush-discharge;(p) solely for products under subheading 2712 90 31: de-oiling by fractional crystallisation.Should any preparatory treatment prior to the abovementioned treatments be necessary by reason of technical requirements, the customs exemption shall apply only to the quantities of the products intended for and actually subjected to such abovementioned treatments; any waste products arising during preparatory treatment shall also be exempt from customs duty.5. The quantities of products which may be obtained during chemical transformation, or during preparatory treatment which may be necessary by reason of technical requirements, and which fall within heading Nos or subheadings 2707 10 10, 2707 20 10, 2707 30 10, 2707 50 10, , , 2712 10, 2712 20, 2712 90 31 to 2712 90 99, 2713 90, 2901 10 10, 2902 20 10, 2902 30 10 and 2902 44 10 shall be dutiable at the same rates as those provided for in respect of products "for other purposes", according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to such products falling within heading Nos to which, within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or further chemical transformation.>TABLE>SECTION VIPRODUCTS OF THE CHEMICAL OR ALLIED INDUSTRIESNotes1. (a) Goods (other than radioactive ores) answering to a description in heading No or are to be classified within those headings and within no other heading of the nomenclature.(b) Subject to paragraph (a), goods answering to a description in heading No or are to be classified within those headings and within no other heading of this section.2. Subject to note 1, goods classifiable within heading No , , , , , , , , , , or by reason of being put up in measured doses or for retail sale are to be classified within those headings and within no other heading of the nomenclature.3. Goods put up in sets consisting of two or more separate constituents, some or all of which fall in this section and are intended to be mixed together to obtain a product of Section VI or VII, are to be classified within the heading appropriate to that product, provided that the constituents are:(a) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked;(b) presented together; and(c) identifiable, whether by their nature or by the relative proportions in which they are present, as being complementary one to another.CHAPTER 28INORGANIC CHEMICALS: ORGANIC OR INORGANIC COMPOUNDS OF PRECIOUS METALS, OF RARE-EARTH METALS, OF RADIOACTIVE ELEMENTS OR OF ISOTOPESNotes1. Except where the context otherwise requires, the headings of this chapter apply only to:(a) separate chemical elements and separate chemically defined compounds, whether or not containing impurities;(b) the products mentioned in (a) dissolved in water;(c) the products mentioned in (a) dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for specific use rather than for general use;(d) the products mentioned in (a), (b) or (c) above with an added stabiliser (including an anti-caking agent) necessary for their preservation or transport;(e) the products mentioned in (a), (b), (c) or (d) with an added anti-dusting agent or a colouring substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for specific use rather than for general use.2. In addition to dithionites and sulphoxylates, stabilized with organic substances (heading No ), carbonates and peroxocarbonates of inorganic bases (heading No ), cyanides, cyanide oxides and complex cyanides of inorganic bases (heading No ), fulminates, cyanates and thiocyanates, of inorganic bases (heading No ), organic products included in heading Nos to and carbides (heading No ), only the following compounds of carbon are to be classified in this chapter:(a) oxides of carbon, hydrogen cyanide and fulminic, isocyanic, thiocyanic and other simple or complex cyanogen acids (heading No );(b) halide oxides of carbon (heading No );(c) carbon disulphide (heading No );(d) thiocarbonates, selenocarbonates, tellurocarbonates, selenocyanates, tellurocyanates, tetrathiocyanatodiamminochromates (reineckates) and other complex cyanates, of inorganic bases (heading No );(e) hydrogen peroxide, solidified with urea (heading No ), carbon oxysulphide, thiocarbonyl halides, cyanogen, cyanogen halides and cyanamide and its metal derivatives (heading No ) other than calcium cyanamide, whether or not pure (Chapter 31).3. Subject to the provisions of note 1 to Section VI, this chapter does not cover:(a) sodium chloride or magnesium oxide, whether or not pure, or other products of Section V;(b) organo-inorganic compounds other than those mentioned in note 2;(c) products mentioned in note 2, 3, 4 or 5 to Chapter 31;(d) inorganic products of a kind used as luminophores, of heading No ;(e) artificial graphite (heading No ); products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades, of heading No ; ink removers put up in packings for retail sale, of heading No ; cultured crystals (other than optical elements) weighing not less than 2,5 g each, of the halides of the alkali or alkaline-earth metals, of heading No ;(f) precious or semi-precious stones (natural, synthetic or reconstructed) or dust or powder of such stones (heading Nos to ), or precious metals or precious metal alloys of Chapter 71;(g) the metals, whether or not pure, metal alloys or cermets, including sintered metal carbides (metal carbides sintered with a metal), of Section XV; or(h) optical elements, for example, of the halides of the alkali or alkaline-earth metals (heading No ).4. Chemically defined complex acids consisting of a non-metal acid of sub-chapter II and a metal acid of sub-chapter IV are to be classified in heading No .5. Heading Nos to apply only to metal or ammonium salts or peroxysalts.Except where the context otherwise requires, double or complex salts are to be classified in heading No .6. Heading No applies only to:(a) technetium (atomic No 43), promethium (atomic No 61), polonium (atomic No 84) and all elements with an atomic number greater than 84;(b) natural or artificial radioactive isotopes (including those of the precious metals or of the base metals of Sections XIV and XV), whether or not mixed together;(c) compounds, inorganic or organic, of these elements or isotopes, whether or not chemically defined, whether or not mixed together;(d) alloys, dispersions (including cermets), ceramic products and mixtures containing these elements or isotopes or inorganic or organic compounds thereof and having a specific radioactivity exceeding 74 Bq/g (0,002 Ã ¬Ci/g);(e) spent (irradiated) fuel elements (cartridges) of nuclear reactors;(f) radioactive residues whether or not usable.The term "isotopes", for the purposes of this note and of the wording of heading Nos and , refers to:- individual nuclides, excluding, however, those existing in nature in the monoisotopic state,- mixtures of isotopes of one and the same element, enriched in one or several of the said isotopes, that is, elements of which the natural isotopic composition has been artificially modified.7. Heading No includes copper phosphide (phosphor copper) containing more than 15 % by weight of phosphorus.8. Chemical elements (for example, silicon and selenium) doped for use in electronics are to be classified within this chapter, provided that they are in forms unworked as drawn, or in the form of cylinders or rods. When cut in the form of discs, wafers or similar forms, they fall within heading No .Additional note1. Unless provided otherwise, the salts specified in subheadings include acid salts and basic salts.>TABLE>CHAPTER 29ORGANIC CHEMICALSNotes1. Except where the context otherwise requires, the headings of this chapter apply only to:(a) separate chemically defined organic compounds, whether or not containing impurities;(b) mixtures of two or more isomers of the same organic compound (whether or not containing impurities), except mixtures of acyclic hydrocarbon isomers (other than stereoisomers), whether or not saturated (Chapter 27);(c) the products of heading Nos to or the sugar ethers and sugar esters, and their salts, of heading No , or the products of heading No , whether or not chemically defined;(d) the products mentioned in (a), (b) or (c) dissolved in water;(e) the products mentioned in (a), (b) or (c) dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for a specific use rather than for general use;(f) the products mentioned in (a), (b), (c), (d) or (e) above with an added stabiliser (including an anti-caking agent) necessary for their preservation or transport;(g) the products mentioned in (a), (b), (c), (d), (e) or (f) with an added anti-dusting agent or a colouring or odoriferous substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for a specific use rather than for general use;(h) the following products, diluted to standard strengths, for the production of azo dyes: diazonium salts, couplers used for these salts and diazotizable amines and their salts.2. This chapter does not cover:(a) goods of heading No or crude glycerol of heading No ;(b) ethyl alcohol (heading No or );(c) methane or propane (heading No );(d) the compounds of carbon mentioned in note 2 to Chapter 28;(e) urea (heading No or );(f) colouring matter of vegetable or animal origin (heading No ), synthetic organic colouring matter, synthetic organic products of a kind used as fluorescent brightening agents or as luminophores (heading No ) or dyes or other colouring matter put up in forms or packings for retail sale (heading No );(g) enzymes (heading No );(h) metaldehyde, hexamethylenetetramine or similar substances, put up in forms (for example, tablets, sticks or similar forms) for use as fuels, or liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 (heading No );(ij) products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades, of heading No ; ink removers put up in packings for retail sale, of heading No ; or(k) optical elements, for example, of ethylenediamine tartrate (heading No ).3. Goods which could be included in two or more of the headings of this chapter are to be classified in that one of those headings which occurs last in numerical order.4. In heading Nos to , to and to , any reference to halogenated, sulphonated, nitrated or nitrosated derivatives includes a reference to compound derivatives, such as sulphohalogenated, nitrohalogenated, nitrosulphonated or nitrosulphohalogenated derivatives.Nitro or nitroso groups are not to be taken as "nitrogen-functions" for the purposes of heading No .For the purposes of heading Nos , , , and , "oxygen-function" is to be restricted to the functions (the characteristic organic oxygen-containing groups) referred to in heading Nos to .5. (a) The esters of acid-function organic compounds of sub-chapters I to VII with organic compounds of these sub-chapters are to be classified with that compound which is classified within the heading which occurs last in numerical order in these sub-chapters.(b) Esters of ethyl alcohol with acid-function organic compounds of sub-chapters I to VII are to be classified within the same heading as the corresponding acid-function compounds.(c) Subject to note 1 to Section VI and note 2 to Chapter 28:(1) inorganic salts of organic compounds such as acid-, phenol-or enol-function compounds or organic bases, of sub-chapters I to X or heading No , are to be classified within the heading appropriate to the organic compound; and(2) salts formed between organic compounds of sub-chapters I to X or heading No are to be classified within the heading appropriate to the base or to the acid (including phenol-or enol-function compounds) from which they are formed, whichever occurs last in numerical order in the chapter.(d) Metal alcoholates are to be classified within the same heading as the corresponding alcohols except in the case of ethanol (heading No ).(e) Halides of carboxylic acids are to be classified within the same heading as the corresponding acids.6. The compounds of heading Nos and are organic compounds the molecules of which contain, in addition to atoms of hydrogen, oxygen or nitrogen, atoms of other non-metals or of metals (such as sulphur, arsenic, mercury or lead) directly linked to carbon atoms.Heading No (organo-sulphur compounds) and heading No (other organo-inorganic compounds) do not include sulphonated or halogenated derivatives (including compound derivatives) which, apart from hydrogen, oxygen and nitrogen, only have directly linked to carbon the atoms of sulphur or of a halogen which give them their nature of sulphonated or halogenated derivatives (or compound derivatives).7. Heading Nos , and do not include epoxides with a three-membered ring, ketone peroxides, cyclic polymers of aldehydes or of thioaldehydes, anhydrides of polybasic carboxylic acids, cyclic esters of polyhydric alcohols or phenols with polybasic acids, or imides of polybasic acids.These provisions apply only when the ring-position hetero-atoms are those resulting solely from the cyclising function or functions here listed.Subheading note1. Within any one heading of this chapter, derivatives of a chemical compound (or group of chemical compounds) are to be classified in the same subheading as that compound (or group of compounds) provided that they are not more specifically covered by any other subheading and that there is no residual subheading named "other" in the series of subheadings concerned.Additional note1. For the purposes of subheading 2937 22 00, the expression "adrenal cortical hormones" means natural adrenal cortical hormones, or those reproduced by synthesis, and their derivatives, provided that the latter retain hormonal activity.>TABLE>CHAPTER 30PHARMACEUTICAL PRODUCTSNotes1. This chapter does not cover:(a) foods or beverages (such as dietetic, diabetic or fortified foods, food supplements, tonic beverages and mineral waters) (Section IV);(b) plasters specially calcined or finely ground for use in dentistry (heading No );(c) aqueous distillates or aqueous solutions of essential oils, suitable for medicinal uses (heading No );(d) preparations of heading Nos to , even if they have therapeutic or prophylactic properties;(e) soap or other products of heading No containing added medicaments;(f) preparations with a basis of plaster for use in dentistry (heading No ); or(g) blood albumin not prepared for therapeutic or prophylactic uses (heading No ).2. For the purposes of heading No , the expression "modified immunological products" applies only to monoclonal antibodies (MABs), antibody fragments, antibody conjugates and antibody fragment conjugates.3. For the purposes of heading Nos and and of note 4 (d) to this chapter, the following are to be treated:(a) as unmixed products:(1) unmixed products dissolved in water;(2) all goods of Chapter 28 or 29; and(3) simple vegetable extracts of heading No , merely standardized or dissolved in any solvent;(b) as products which have been mixed:(1) colloidal solutions and suspensions (other than colloidal sulphur);(2) vegetable extracts obtained by the treatment of mixtures of vegetable materials; and(3) salts and concentrates obtained by evaporating natural mineral waters.4. Heading No applies only to the following, which are to be classified in that heading and in no other heading of the nomenclature:(a) sterile surgical catgut, similar sterile suture materials and sterile tissue adhesives for surgical wound closure;(b) sterile laminaria and sterile laminaria tents;(c) sterile absorbable surgical or dental haemostatics;(d) opacifying preparations for X-ray examinations and diagnostic reagents designed to be administered to the patient, being unmixed products put up in measured doses or products consisting of two or more ingredients which have been mixed together for such uses;(e) blood-grouping reagents;(f) dental cements and other dental fillings; bone reconstruction cements;(g) first-aid boxes and kits; and(h) chemical contraceptive preparations based on hormones or spermicides.>TABLE>CHAPTER 31FERTILIZERSNotes1. This chapter does not cover:(a) animal blood of heading No ;(b) separate chemically defined compounds (other than those answering to the descriptions in note 2 (A), 3 (A), 4 (A) or 5); or(c) cultured potassium chloride crystals (other than optical elements) weighing not less than 2,5 g each, of heading No ; optical elements of potassium chloride (heading No ).2. Heading No applies only to the following goods, provided that they are not put up in the forms or packages described in heading No :(A) goods which answer to one or other of the descriptions given below:(i) sodium nitrate, whether or not pure;(ii) ammonium nitrate, whether or not pure;(iii) double salts, whether or not pure, of ammonium sulphate and ammonium nitrate;(iv) ammonium sulphate, whether or not pure;(v) double salts (whether or not pure) or mixtures of calcium nitrate and ammonium nitrate;(vi) double salts (whether or not pure) or mixtures of calcium nitrate and magnesium nitrate;(vii) calcium cyanamide, whether or not pure or treated with oil;(viii) urea, whether or not pure;(B) fertilizers consisting of any of the goods described in (A) mixed together;(C) fertilizers consisting of ammonium chloride or of any of the goods described in (A) or (B) mixed with chalk, gypsum or other inorganic non-fertilizing substances;(D) liquid fertilizers consisting of the goods of subparagraph (A) (ii) or (viii), or of mixtures of those goods, in an aqueous or ammoniacal solution.3. Heading No applies only to the following goods, provided that they are not put up in the forms or packages described in heading No :(A) goods which answer to one or other of the descriptions given below:(i) basic slag;(ii) natural phosphates of heading No , calcined or further heat-treated than for the removal of impurities;(iii) superphosphates (single, double or triple);(iv) calcium hydrogenorthophosphate containing not less than 0,2 % by weight of fluorine calculated on the dry anhydrous product;(B) fertilizers consisting of any of the goods described in (A) mixed together, but with no account being taken of the fluorine content limit;(C) fertilizers consisting of any of the goods described in (A) or (B), but with no account being taken of the fluorine content limit, mixed with chalk, gypsum or other inorganic non-fertilizing substances.4. Heading No applies only to the following goods, provided that they are not put up in the forms or packages described in heading No :(A) goods which answer to one or other of the descriptions given below:(i) crude natural potassium salts (for example, carnallite, kainite and sylvite);(ii) potassium chloride, whether or not pure, except as provided in note 1 (c);(iii) potassium sulphate, whether or not pure;(iv) magnesium potassium sulphate, whether or not pure;(B) fertilizers consisting of any of the goods described in (A) above mixed together.5. Ammonium dihydrogenorthophosphate (monoammonium phosphate) and diammonium hydrogenorthophosphate (diammonium phosphate), whether or not pure, and intermixtures thereof, are to be classified within heading No .6. For the purposes of heading No , the term "other fertilizers" applies only to products of a kind used as fertilizers and containing, as an essential constituent, at least one of the fertilizing elements nitrogen, phosphorus or potassium.>TABLE>CHAPTER 32TANNING OR DYEING EXTRACTS; TANNINS AND THEIR DERIVATIVES; DYES, PIGMENTS AND OTHER COLOURING MATTER; PAINTS AND VARNISHES; PUTTY AND OTHER MASTICS; INKSNotes1. This chapter does not cover:(a) separate chemically defined elements or compounds (except those of heading No or , inorganic products of a kind used as luminophores (heading No ), glass obtained from fused quartz or other fused silica in the forms provided for in heading No , and also dyes and other colouring matter put up in forms or packings for retail sale of heading No );(b) tannates or other tannin derivatives of products of heading Nos to , or to ; or(c) mastics of asphalt or other bituminous mastics (heading No ).2. Heading No includes mixtures of stabilized diazonium salts and couplers for the production of azo dyes.3. Heading Nos to apply also to preparations based on colouring matter (including, in the case of heading No , colouring pigments of heading No or Chapter 28, metal flakes and metal powders), of a kind used for colouring any material or used as ingredients in the manufacture of colouring preparations. The headings do not apply, however, to pigments dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints, including enamels (heading No ), or to other preparations of heading Nos , , , , , and .4. Heading No includes solutions (other than collodions) consisting of any of the products specified in heading Nos to in volatile organic solvents when the weight of the solvent exceeds 50 % of the weight of the solution.5. The expression "colouring matter" in this chapter does not include products of a kind used as extenders in oil paints, whether or not they are also suitable for colouring distempers.6. The expression "stamping foils" in heading No applies only to thin sheets of a kind used for printing, for example, book covers or hat bands, and consisting of:(a) metallic powder (including powder of precious metal) or pigment, agglomerated with glue, gelatin or other binder; or(b) metal (including precious metal) or pigment, deposited on a supporting sheet of any material.>TABLE>CHAPTER 33ESSENTIAL OILS AND RESINOIDS; PERFUMERY, COSMETIC OR TOILET PREPARATIONSNotes1. This chapter does not cover:(a) natural oleoresins or vegetable extracts of heading No or ;(b) soap or other products of heading No ; or(c) gum, wood or sulphate turpentine or other products of heading No .2. The expression "odoriferous substances" in heading No refers only to the substances of heading No , to odoriferous constituents isolated from those substances or to synthetic aromatics.3. Heading Nos to apply inter alia to products, whether or not mixed (other than aqueous distillates and aqueous solutions of essential oils), suitable for use as goods of these headings and put up in packings of a kind sold by retail for such use.4. The expression "perfumery, cosmetic or toilet preparations" in heading No applies inter alia to the following products: scented sachets; odoriferous preparations which operate by burning; perfumed papers and papers impregnated or coated with cosmetics; contact lens or artificial eye solutions; wadding, felt and non-wovens, impregnated, coated or covered with perfume or cosmetics; animal toilet preparations.>TABLE>CHAPTER 34SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING PREPARATIONS, LUBRICATING PREPARATIONS, ARTIFICIAL WAXES, PREPARED WAXES, POLISHING OR SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES, MODELLING PASTES, "DENTAL WAXES" AND DENTAL PREPARATIONS WITH A BASIS OF PLASTERNotes1. This chapter does not cover:(a) edible mixtures or preparations of animal or vegetable fats or oils of a kind used as mould release preparations (heading No );(b) separate chemically defined compounds; or(c) shampoos, dentifrices, shaving creams and foams, or bath preparations, containing soap or other organic surface-active agents (heading No , or ).2. For the purposes of heading No , the expression "soap" applies only to soap soluble in water. Soap and the other products of heading No may contain added substances (for example, disinfectants, abrasive powders, fillers or medicaments). Products containing abrasive powders remain classified within heading No only if in the form of bars, cakes or moulded pieces or shapes. In other forms they are to be classified within heading No as "scouring powders and similar preparations".3. For the purposes of heading No , "organic surface-active agents" are products which when mixed with water at a concentration of 0,5 % at 20 °C and left to stand for one hour at the same temperature:(a) give a transparent or translucent liquid or stable emulsion without separation of insoluble matter; and(b) reduce the surface tension of water to 4,5 Ã  10- 2 N/m (45 dyn/cm) or less.4. In heading No the expression "petroleum oils and oils obtained from bituminous minerals" applies to the products defined in note 2 to Chapter 27.5. In heading No , subject to the exclusions provided below, the expression "artificial waxes and prepared waxes" applies only to:(A) chemically produced organic products of a waxy character, whether or not water-soluble;(B) products obtained by mixing different waxes;(C) products of a waxy character with a basis of one or more waxes and containing fats, resins, mineral substances or other materials.The heading does not apply to:(a) products of heading No , or , even if having a waxy character;(b) unmixed animal waxes or unmixed vegetable waxes, whether or not refined or coloured, of heading No ;(c) mineral waxes or similar products of heading No , whether or not intermixed or merely coloured; or(d) waxes mixed with, dispersed in or dissolved in a liquid medium (heading Nos , , etc.).>TABLE>CHAPTER 35ALBUMINOIDAL SUBSTANCES; MODIFIED STARCHES; GLUES; ENZYMESNotes1. This chapter does not cover:(a) yeasts (heading No );(b) blood fractions (other than blood albumin not prepared for therapeutic or prophylactic uses), medicaments or other products of Chapter 30;(c) enzymatic preparations for pre-tanning (heading No );(d) enzymatic soaking or washing preparations and other products of Chapter 34;(e) hardened proteins (heading No ); or(f) gelatin products of the printing industry (Chapter 49).2. For the purposes of heading No , the term "dextrins" means starch degradation products with a reducing sugar content, expressed as dextrose on the dry substance, not exceeding 10 %.Such products with a reducing sugar content exceeding 10 % fall within heading No .Additional note1. Heading No includes concentrated milk proteins with a protein content of more than 85 % by weight, calculated on the dry matter.>TABLE>CHAPTER 36EXPLOSIVES; PYROTECHNIC PRODUCTS; MATCHES; PYROPHORIC ALLOYS; CERTAIN COMBUSTIBLE PREPARATIONSNotes1. This chapter does not cover separate chemically defined compounds other than those described in note 2 (a) or (b).2. The expression "articles of combustible materials" in heading No applies only to:(a) metaldehyde, hexamethylenetetramine and similar substances, put up in forms (for example, tablets, sticks or similar forms) for use as fuels; fuels with a basis of alcohol, and similar prepared fuels, in solid or semi-solid form;(b) liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3; and(c) resin torches, firelighters and the like.>TABLE>CHAPTER 37PHOTOGRAPHIC OR CINEMATOGRAPHIC GOODSNotes1. This chapter does not cover waste or scrap.2. In this Chapter the word "photographic" relates to the process by which visible images are formed, directly or indirectly, by the action of light or other forms of radiation on photosensitive surfaces.Additional notes1. In the case of sound films imported in two bands (the band bearing only the images and the band used for recording the sound), each band is to be classified in its appropriate heading.2. The expression "newsreels" (subheading 3706 90 51) shall be taken to apply to films of length of less than 330 m, and depicting current events of a political, sporting, military, scientific, literary, folkloric, touristic, society, etc., nature.>TABLE>CHAPTER 38MISCELLANEOUS CHEMICAL PRODUCTSNotes1. This chapter does not cover:(a) separate chemically defined elements or compounds with the exception of the following:(1) artificial graphite (heading No );(2) insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up as described in heading No ;(3) products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades (heading No );(4) products specified in note 2 (a) or 2 (c);(b) mixtures of chemicals with foodstuffs or other substances with nutritive value, of a kind used in the preparation of human foodstuffs (generally heading No ); or(c) medicaments (heading No or ); or(d) spent catalysts of a kind used for the extraction of base metals or for the manufacture of chemical compounds of base metals (heading No ), spent catalysts of a kind used principally for the recovery of precious metal (heading No ) or catalysts consisting of metals or metal alloys in the form of, for example, finely divided powder or woven gauze (Section XIV or XV).2. Heading No includes the following goods which are not to be classified in any other heading of the nomenclature:(a) cultured crystals (other than optical elements) weighing not less than 2,5 g each, of magnesium oxide or of the halides of the alkali or alkaline-earth metals;(b) fusel oil; Dippel's oil;(c) ink removers put up in packings for retail sale;(d) stencil correctors and other correcting fluids put up in packings for retail sale; and(e) ceramic firing testers, fusible (for example, Seger cones).>TABLE>SECTION VIIPLASTICS AND ARTICLES THEREOF; RUBBER AND ARTICLES THEREOFNotes1. Goods put up in sets consisting of two or more separate constituents, some or all of which fall in this section and are intended to be mixed together to obtain a product of Section VI or VII, are to be classified in the heading appropriate to that product, provided that the constituents are:(a) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked;(b) presented together; and(c) identifiable, whether by their nature or by the relative proportions in which they are present, as being complementary one to another.2. Except for the goods of heading No or , plastics, rubber, and articles thereof, printed with motifs, characters or pictorial representations, which are not merely incidental to the primary use of the goods, fall within Chapter 49.CHAPTER 39PLASTICS AND ARTICLES THEREOFNotes1. Throughout the nomenclature the expression "plastics" means those materials of heading Nos to which are or have been capable, either at the moment of polymerisation or at some subsequent stage, of being formed under external influence (usually heat and pressure, if necessary with a solvent or plasticiser) by moulding, casting, extruding, rolling or other process into shapes which are retained on the removal of the external influence.Throughout the nomenclature any reference to "plastics" also includes vulcanised fibre. The expression, however, does not apply to materials regarded as textile materials of Section XI.2. This chapter does not cover:(a) waxes of heading No or ;(b) separate chemically defined organic compounds (Chapter 29);(c) heparin or its salts (heading No );(d) solutions (other than collodions) consisting of any of the products specified in headings Nos to in volatile organic solvents when the weight of the solvent exceeds 50 % of the weight of the solution (heading No ); stamping foils of heading No ;(e) organic surface-active agents or preparations of heading No ;(f) run gums or ester gums (heading No );(g) diagnostic or laboratory reagents on a backing of plastics (heading No );(h) synthetic rubber, as defined for the purposes of Chapter 40, or articles thereof;(ij) saddlery or harness (heading No ) or trunks, suitcases, handbags or other containers of heading No ;(k) plaits, wickerwork or other articles of Chapter 46;(l) wall coverings of heading No ;(m) goods of Section XI (textiles and textile articles);(n) articles of Section XII (for example, footwear, headgear, umbrellas, sun umbrellas, walking-sticks, whips, riding-crops or parts thereof);(o) imitation jewellery of heading No ;(p) articles of Section XVI (machines and mechanical or electrical appliances);(q) parts of aircraft or vehicles of Section XVII;(r) articles of Chapter 90 (for example, optical elements, spectacle frames, drawing instruments);(s) articles of Chapter 91 (for example, clock or watch cases);(t) articles of Chapter 92 (for example, musical instruments or parts thereof);(u) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, illuminated signs, prefabricated buildings);(v) articles of Chapter 95 (for example, toys, games, sports requisites); or(w) articles of Chapter 96 (for example, brushes, buttons, slide fasteners, combs, mouthpieces or stems for smoking pipes, cigarette-holders or the like, parts of vacuum flasks or the like, pens, propelling pencils).3. Heading Nos to apply only to goods of a kind produced by chemical synthesis, falling in the following categories:(a) liquid synthetic polyolefins of which less than 60 % by volume distils at 300 °C, after conversion to 1013 mbar when a reduced-pressure distillation method is used (heading Nos and );(b) resins, not highly polymerised, of the coumarone-indene type (heading No );(c) other synthetic polymers with an average of at least five monomer units;(d) silicones (heading No );(e) resols (heading No ) and other prepolymers.4. The expression "copolymers" covers all polymers in which no single monomer unit contributes 95 % or more by weight to the total polymer content.For the purposes of this Chapter, except where the context otherwise requires, copolymers (including co-polycondensates, co-polyaddition products, block copolymers and graft copolymers) and polymer blends are to be classified in the heading covering polymers of that comonomer unit which predominates by weight over every other single comonomer unit. For the purposes of this Note, constituent comonomer units of polymers falling within the same heading shall be taken together.If no single comonomer unit predominates, copolymers or polymer blends, as the case may be, are to be classified in the heading which occurs last in numerical order among those which equally merit consideration.5. Chemically modified polymers, that is those in which only appendages to the main polymer chain have been changed by chemical reaction, are to be classified in the heading appropriate to the unmodified polymer. This provision does not apply to graft copolymers.6. In heading Nos to , the expression "primary forms" applies only to the following forms:(a) liquids and pastes, including dispersions (emulsions and suspensions) and solutions;(b) blocks of irregular shape, lumps, powders (including moulding powders), granules, flakes and similar bulk forms.7. Heading No does not apply to waste, parings and scrap of a single thermoplastic material, transformed into primary forms (heading Nos to ).8. For the purposes of heading No , the expression "tubes, pipes and hoses" means hollow products, whether semi-manufactured or finished products, of a kind generally used for conveying, conducting or distributing gases or liquids (for example, ribbed garden hose, perforated tubes). This expression also includes sausage casings and other lay-flat tubing. However, except for the last mentioned, those having an internal cross-section other than round, oval, rectangular (in which the length does not exceed one-and-a-half times the width) or in the shape of a regular polygon are not to be regarded as tubes, pipes and hoses but as profile shapes.9. For the purposes of heading No , the expression "wall or ceiling coverings of plastics" applies to products in rolls, of a width not less than 45 cm, suitable for wall or ceiling decoration, consisting of plastics fixed permanently on a backing of any material other than paper, the layer of plastics (on the face side) being grained, embossed, coloured, design-printed or otherwise decorated.10. In heading Nos and , the expression "plates, sheets, film, foil and strip" applies only to plates, sheets, film, foil and strip (other than those of Chapter 54) and to blocks of regular geometric shape, whether or not printed or otherwise surface-worked, uncut or cut into rectangles (including squares) but not further worked (even if when so cut they become articles ready for use).11. Heading No applies only to the following articles, not being products covered by any of the earlier headings of sub-chapter II:(a) reservoirs, tanks (including septic tanks), vats and similar containers, of a capacity exceeding 300 litres;(b) structural elements used, for example, in floors, walls or partitions, ceilings or roofs;(c) gutters and fittings therefor;(d) doors, windows and their frames and thresholds for doors;(e) balconies, balustrades, fencing, gates and similar barriers;(f) shutters, blinds (including venetian blinds) and similar articles and parts and fittings thereof;(g) large-scale shelving for assembly and permanent installation, for example, in shops, workshops, warehouses;(h) ornamental architectural features, for example, flutings, cupolas, dovecotes;(ij) fittings and mountings intended for permanent installation in or on doors, windows, staircases, walls or other parts of buildings, for example, knobs, handles, hooks, brackets, towel rails, switch-plates and other protective plates.Subheading note1. Within any one heading of this chapter, polymers (including copolymers) and chemically modified polymers are to be classified according to the following provisions:(a) where there is a subheading named "Other" in the same series:(1) the designation in a subheading of a polymer by the prefix "poly" (e.g., polyethylene and polyamide-6,6) means that the constituent monomer unit or monomer units of the named polymer taken together must contribute 95 % or more by weight of the total polymer content;(2) the copolymers named in subheadings Nos 3901 30, 3903 20, 3903 30 and 3904 30 are to be classified within those subheadings, provided that the comonomer units of the named copolymers contribute 95 % or more by weight of the total polymer content;(3) chemically modified polymers are to be classified within the subheading named "Other", provided that the chemically modified polymers are not more specifically covered by another subheading;(4) polymers not meeting (1), (2) or (3) above, are to be classified within the subheading, among the remaining subheadings in the series, covering polymers of that monomer unit which predominates by weight over every other single comonomer unit. For this purpose, constituent monomer units of polymers falling within the same subheading shall be taken together. Only the constituent comonomer units of the polymers in the series of subheadings under consideration are to be compared;(b) where there is no subheading named "Other" in the same series:(1) polymers are to be classified within the subheading covering polymers of that monomer unit which predominates by weight over every other single comonomer unit. For this purpose, constituent monomer units of polymers falling within the same subheading shall be taken together. Only the constituent comonomer units of the polymers in the series under consideration are to be compared;(2) chemically modified polymers are to be classified within the subheading appropriate to the unmodified polymer.Polymer blends are to be classified within the same subheading as polymers of the same monomer units in the same proportions.>TABLE>CHAPTER 40RUBBER AND ARTICLES THEREOFNotes1. Except where the context otherwise requires, throughout the nomenclature the expression "rubber" means the following products, whether or not vulcanised or hard: natural rubber, balata, gutta-percha, guayule, chicle and similar natural gums, synthetic rubber, factice derived from oils, and such substances reclaimed.2. This chapter does not cover:(a) goods of Section XI (textiles and textile articles);(b) footwear or parts thereof of Chapter 64;(c) headgear or parts thereof (including bathing caps) of Chapter 65;(d) mechanical or electrical appliances or parts thereof of Section XVI (including electrical goods of all kinds), of hard rubber;(e) articles of Chapter 90, 92, 94 or 96; or(f) articles of Chapter 95 (other than sports gloves and articles of heading Nos to ).3. In heading Nos to and , the expression "primary forms" applies only to the following forms:(a) liquids and pastes (including latex, whether or not pre-vulcanised, and other dispersions and solutions);(b) blocks of irregular shape, lumps, bales, powders, granules, crumbs and similar bulk forms.4. In note 1 to this chapter and in heading No , the expression "synthetic rubber" applies to:(a) unsaturated synthetic substances which can be irreversibly transformed by vulcanisation with sulphur into non-thermoplastic substances which, at a temperature between 18 and 29 °C, will not break on being extended to three times their original length and will return, after being extended to twice their original length, within a period of five minutes, to a length not greater than one-and-a-half times their original length. For the purposes of this test, substances necessary for the cross-linking, such as vulcanising activators or accelerators, may be added; the presence of substances as provided for by note 5 (b) (ii) and (iii) is also permitted. However, the presence of any substances not necessary for the cross-linking, such as extenders, plasticisers and fillers, is not permitted;(b) thioplasts (TM); and(c) natural rubber modified by grafting or mixing with plastics, depolymerised natural rubber, mixtures of unsaturated synthetic substances with saturated synthetic high polymers provided that all the abovementioned products comply with the requirements concerning vulcanisation, elongation and recovery in (a).5. (a) Heading Nos and do not apply to any rubber or mixture of rubbers which has been compounded, before or after coagulation, with:(i) vulcanising agents, accelerators, retarders or activators (other than those added for the preparation of pre-vulcanised rubber latex);(ii) pigments or other colouring matter, other than those added solely for the purpose of identification;(iii) plasticisers or extenders (except mineral oil in the case of oil-extended rubber), fillers, reinforcing agents, organic solvents or any other substances, except those permitted under (b).(b) The presence of the following substances in any rubber or mixture of rubbers shall not affect its classification in heading No or , as the case may be, provided that such rubber or mixture of rubbers retains its essential character as a raw material:(i) emulsifiers or anti-tack agents;(ii) small amounts of breakdown products of emulsifiers;(iii) very small amounts of the following: heat-sensitive agents (generally for obtaining thermosensitive rubber latexes), cationic surface-active agents (generally for obtaining electro-positive rubber latexes), antioxidants, coagulants, crumbling agents, freeze-resisting agents, peptisers, preservatives, stabilisers, viscosity-control agents, or similar special-purpose additives.6. For the purposes of heading No , the expression "waste, parings and scrap" means rubber waste, parings and scrap from the manufacture or working of rubber and rubber goods definitely not usable as such because of cutting-up, wear or other reasons.7. Thread wholly of vulcanised rubber, of which any cross-sectional dimension exceeds 5 mm, is to be classified as strip, rods or profile shapes, of heading No .8. Heading No includes conveyor or transmission belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated, coated, covered or sheathed with rubber.9. In heading Nos , , , and , the expressions "plates", "sheets" and "strip" apply only to plates, sheets and strip and to blocks of regular geometric shape, uncut or simply cut to rectangular (including square) shape, whether or not having the character of articles and whether or not printed or otherwise surface-worked, but not otherwise cut to shape or further worked.In heading No , the expressions "rods" and "profile shapes" apply only to such products, whether or not cut to length or surface-worked but not otherwise worked.>TABLE>SECTION VIIIRAW HIDES AND SKINS, LEATHER, FURSKINS AND ARTICLES THEREOF; SADDLERY AND HARNESS; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT)CHAPTER 41RAW HIDES AND SKINS (OTHER THAN FURSKINS) AND LEATHERNotes1. This chapter does not cover:(a) parings or similar waste, of raw hides or skins (heading No );(b) birdskins or parts of birdskins, with their feathers or down, of heading No or ; or(c) hides or skins, with the hair or wool on, raw, tanned or dressed (Chapter 43); the following are, however, to be classified in Chapter 41, namely, raw hides and skins with the hair or wool on, of bovine animals (including buffalo), of equine animals, of sheep or lambs (except Astrakhan, Broadtail, Caracul, Persian or similar lambs, Indian, Chinese, Mongolian or Tibetan lambs), of goats or kids (except Yemen, Mongolian or Tibetan goats and kids), of swine (including peccary), of chamois, of gazelle, of reindeer, of elk, of deer, of roebucks or of dogs.2. Throughout the nomenclature the expression "composition leather" means only substances of the kind referred to in heading No .>TABLE>CHAPTER 42ARTICLES OF LEATHER; SADDLERY AND HARNESS; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT)Notes1. This chapter does not cover:(a) sterile surgical catgut or similar sterile suture materials (heading No );(b) articles of apparel and clothing accessories (except gloves), lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming (heading No or );(c) made-up articles of netting (heading No );(d) articles of Chapter 64;(e) headgear or parts thereof of Chapter 65;(f) whips, riding-crops or other articles of heading No ;(g) cuff-links, bracelets or other imitation jewellery (heading No );(h) fittings or trimmings for harness, such as stirrups, bits, horse brasses and buckles, separately presented (generally in Section XV);(ij) strings, skins for drums or the like, or other parts of musical instruments (heading No );(k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings);(l) articles of Chapter 95 (for example, toys, games, sports requisites); or(m) buttons, press-fasteners, snap-fasteners, press-studs, button moulds or other parts of these articles, button blanks, of heading No .2. (A) In addition to the provisions of Note 1 above, heading No does not cover:(a) bags made of sheeting of plastics, whether or not printed, with handles, not designed for prolonged use (heading No );(b) articles of plaiting materials (heading No );(B) Articles of headings Nos and which have parts of precious metal or metal clad with precious metal, of natural or cultured pearls, of precious or semi-precious stones (natural, synthetic or reconstructed) remain classified in those headings even if such parts constitute more than minor fittings or minor ornamentation, provided that these parts do not give the articles their essential character. If, on the other hand, the parts give the articles their essential character, the articles are to be classified in Chapter 71.3. For the purposes of heading No , the expression "articles of apparel and clothing accessories" applies inter alia to gloves (including sports gloves), aprons and other protective clothing, braces, belts, bandoliers and wrist straps, but excluding watch straps (heading No ).Additional note1. For the purposes of the subheadings of heading No , the term "outer surface" shall refer to the material of the outer surface of the container being visible to the naked eye, even where this material is the outer layer of a combination of materials which makes up the outer material of the container.>TABLE>CHAPTER 43FURSKINS AND ARTIFICIAL FUR; MANUFACTURES THEREOFNotes1. Throughout the nomenclature references to "furskins", other than to raw furskins of heading No , apply to hides or skins of all animals which have been tanned or dressed with the hair or wool on.2. This chapter does not cover:(a) birdskins or parts of birdskins, with their feathers or down (heading No or );(b) raw hides or skins, with the hair or wool on, of Chapter 41 (see note 1 (c) to that chapter);(c) gloves consisting of leather and furskin or of leather and artificial fur (heading No );(d) articles of Chapter 64;(e) headgear or parts thereof of Chapter 65; or(f) articles of Chapter 95 (for example, toys, games, sports requisites).3. Heading No includes furskins and parts thereof, assembled with the addition of other materials, and furskins and parts thereof, sewn together in the form of garments or parts or accessories of garments or in the form of other articles.4. Articles of apparel and clothing accessories (except those excluded by note 2) lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming are to be classified within heading No or as the case may be.5. Throughout the nomenclature the expression "artificial fur" means any imitation of furskin consisting of wool, hair or other fibres gummed or sewn on to leather, woven fabric or other materials, but does not include imitation furskins obtained by weaving or knitting (generally, heading No or ).>TABLE>SECTION IXWOOD AND ARTICLES OF WOOD; WOOD CHARCOAL; CORK AND ARTICLES OF CORK; MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS; BASKETWARE AND WICKERWORKCHAPTER 44WOOD AND ARTICLES OF WOOD; WOOD CHARCOALNotes1. This chapter does not cover:(a) wood, in chips, in shavings, crushed, ground or powdered, of a kind used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes (heading No );(b) bamboos or other materials of a woody nature of a kind used primarily for plaiting, in the rough, whether or not split, sawn lengthwise or cut to length (heading No );(c) wood, in chips, in shavings, ground or powdered, of a kind used primarily in dyeing or in tanning (heading No );(d) activated charcoal (heading No );(e) articles of heading No ;(f) goods of Chapter 46;(g) footwear or parts thereof of Chapter 64;(h) goods of Chapter 66 (for example, umbrellas and walking-sticks and parts thereof);(ij) goods of heading No ;(k) imitation jewellery of heading No ;(l) goods of Section XVI or XVII (for example, machine parts, cases, covers, cabinets for machines and apparatus and wheelwrights' wares);(m) goods of Section XVIII (for example, clock cases and musical instruments and parts thereof);(n) parts of firearms (heading No );(o) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, prefabricated buildings);(p) articles of Chapter 95 (for example, toys, games, sports requisites);(q) articles of Chapter 96 (for example, smoking pipes and parts thereof, buttons, pencils) excluding bodies and handles, of wood, for articles of heading No ; or(r) articles of Chapter 97 (for example, works of art).2. In this chapter, the expression "densified wood" means wood which has been subjected to chemical or physical treatment (being, in the case of layers bonded together, treatment in excess of that needed to ensure a good bond), and which has thereby acquired increased density or hardness together with improved mechanical strength or resistance to chemical or electrical agencies.3. Heading Nos to apply to articles of the respective descriptions of particle board or similar board, fibreboard, laminated wood or densified wood as they apply to such articles of wood.4. Products of heading No , or may be worked to form the shapes provided for in respect of the goods of heading No , curved, corrugated, perforated, cut or formed to shapes other than square or rectangular or submitted to any other operation provided it does not give them the character of articles of other headings.5. Heading No does not apply to tools in which the blade, working edge, working surface or other working part is formed by any of the materials specified in note 1 to Chapter 82.6. Subject to Note 1 above and except where the context otherwise requires, any reference to "wood" in a heading of this Chapter applies also to bamboos and other materials of a woody nature.Subheading note1. For the purposes of subheadings 4403 41 to 4403 49, 4407 24 to 4407 29, 4408 31 to 4408 39 and 4412 13 to 4412 99, the expression "tropical wood" means one of the following types of wood: abura, acajou d'Afrique, afrormosia, ako, alan, andiroba, aningrÃ ©, avodirÃ ©, azobÃ ©, balau, balsa, bossÃ © clair, bossÃ © foncÃ ©, cativo, cedro, dabema, dark red meranti, dibÃ ©tou, doussiÃ ©, framirÃ ©, freijo, fromager, fuma, geronggang, ilomba, imbuia, ipÃ ©, iroko, jaboty, jelutong, jequitiba, jongkong, kapur, kempas, keruing, kosipo, kotibÃ ©, koto, light red meranti, limba, louro, maÃ §aranduba, mahogany, makorÃ ©, mansonia, mengkulang, meranti bakau, merawan, merbau, merpauh, mersawa, moabi, niangon, nyatoh, obeche, okoumÃ ©, onzabili, orey, ovengkol, ozigo, padauk, paldao, palissandre de Guatemala, palissandre de Para, palissandre de Rio, palissandre de Rose, pau marfim, pulai, punah, ramin, sapelli, saqui-saqui, sepetir, sipo, sucupira, suren, teak, tiama, tola, virola, white lauan, white meranti, white seraya, yellow meranti.Additional notes1. For the purposes of heading No , "wood flour" means wood powder of which not more than 8 % by weight is retained by a sieve with an aperture of 0,63 mm.2. For the purposes of subheadings 4414 00 10, 4418 10 10, 4418 20 10, 4419 00 10, 4420 10 11 and 4420 90 91, "tropical wood" means the following tropical woods: okoumÃ ©, obeche, sapelli, sipo, acajou d'Afrique, makorÃ ©, iroko, tiama, mansonia, ilomba, dibÃ ©tou, limba, azobÃ ©, dark red meranti, light red meranti, meranti bakau, white lauan, white meranti, white seraya, yellow meranti, alan, keruing, ramin, kapur, teak, jongkong, merbau, jelutong, kempas, virola, mahogany (Swietenia spp.), imbuia, balsa, palissandre de Rio, palissandre de Para and palissandre de Rose.>TABLE>CHAPTER 45CORK AND ARTICLES OF CORKNote1. This chapter does not cover:(a) footwear or parts of footwear of Chapter 64;(b) headgear or parts of headgear of Chapter 65; or(c) articles of Chapter 95 (for example, toys, games, sports requisites).>TABLE>CHAPTER 46MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS; BASKETWARE AND WICKERWORKNotes1. In this chapter the expression "plaiting materials" means materials in a state or form suitable for plaiting, interlacing or similar processes; it includes straw, osier or willow, bamboos, rushes, reeds, strips of wood, strips of other vegetable material (for example, strips of bark, narrow leaves and raffia or other strips obtained from broad leaves), unspun natural textile fibres, monofilament and strip and the like of plastics and strips of paper, but not strips of leather or composition leather or of felt or non-wovens, human hair, horsehair, textile rovings or yarns, or monofilament and strip and the like of Chapter 54.2. This chapter does not cover:(a) wall coverings of heading No ;(b) twine, cordage, ropes or cables, plaited or not (heading No );(c) footwear or headgear or parts thereof of Chapter 64 or 65;(d) vehicles or bodies for vehicles of basketware (Chapter 87); or(e) articles of Chapter 94 (for example, furniture, lamps and lighting fittings).3. For the purposes of heading No , the expression "plaiting materials, plaits and similar products of plaiting materials, bound together in parallel strands" means plaiting materials, plaits and similar products of plaiting materials, placed side by side and bound together, in the form of sheets, whether or not the binding materials are of spun textile materials.>TABLE>SECTION XPULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL; RECOVERED (WASTE AND SCRAP) PAPER OR PAPERBOARD; PAPER AND PAPERBOARD AND ARTICLES THEREOFCHAPTER 47PULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL; RECOVERED (WASTE AND SCRAP) PAPER OR PAPERBOARDNote1. For the purposes of heading No , the expression "chemical wood pulp, dissolving grades" means chemical wood pulp having by weight an insoluble fraction of 92 % or more for soda or sulphate wood pulp or of 88 % or more for sulphite wood pulp after one hour in a caustic soda solution containing 18 % sodium hydroxide (NaOH) at 20 °C, and for sulphite wood pulp an ash content that does not exceed 0,15 % by weight.>TABLE>CHAPTER 48PAPER AND PAPERBOARD; ARTICLES OF PAPER PULP, OF PAPER OR OF PAPERBOARDNotes1. This chapter does not cover:(a) articles of Chapter 30;(b) stamping foils of heading No ;(c) perfumed papers or papers impregnated or coated with cosmetics (Chapter 33);(d) paper or cellulose wadding impregnated, coated or covered with soap or detergent (heading No ) or with polishes, creams or similar preparations (heading No );(e) sensitised paper or paperboard of heading Nos to ;(f) paper impregnated with diagnostic or laboratory reagents (heading No );(g) paper-reinforced stratified sheeting of plastics, or one layer of paper or paperboard coated or covered with a layer of plastics, the latter constituting more than half the total thickness, or articles of such materials, other than wall coverings of heading No (Chapter 39);(h) articles of heading No (for example, travel goods);(ij) articles of Chapter 46 (manufactures of plaiting material);(k) paper yarn or textile articles of paper yarn (Section XI);(l) articles of Chapter 64 or 65;(m) abrasive paper or paperboard (heading No ) or paper-or paperboard-backed mica (heading No ) (paper and paperboard coated with mica powder are, however, to be classified in this chapter);(n) metal foil backed with paper or paperboard (Section XV);(o) articles of heading No ; or(p) articles of Chapter 95 (for example, toys, games, sports requisites) or Chapter 96 (for example, buttons).2. Subject to the provisions of note 6, heading Nos to include paper and paperboard which have been subjected to calendering, super-calendering, glazing or similar finishing, false water-marking or surface sizing, and also paper, paperboard, cellulose wadding and webs of cellulose fibres, coloured or marbled throughout the mass by any method. Except where heading No otherwise requires, these headings do not apply to paper, paperboard, cellulose wadding or webs of cellulose fibres which have been otherwise processed.3. In this Chapter the expression "newsprint" means uncoated paper of a kind used for the printing of newspapers, of which not less than 65 % by weight of the total fibre content consists of wood fibres obtained by a mechanical or chemi-mechanical process, unsized or very lightly sized, having a surface roughness Parker Print Surf (1 MPa) on each side exceeding 2,5 micrometres (microns), weighing not less than 40 g/m2 and not more than 65 g/m2.4. In addition to handmade paper and paperboard, heading No covers only paper and paperboard made mainly from bleached pulp or from pulp obtained by a mechanical process and satisfying any of the following criteria:- For paper or paperboard weighing not more than 150 g/m2:(a) containing 10 % or more of fibres obtained by a mechanical process, and:1. weighing not more than 80 g/m2; or2. coloured throughout the mass; or(b) containing more than 8 % ash, and:1. weighing not more than 80 g/m2; or2. coloured throughout the mass; or(c) containing more than 3 % ash and having a brightness of 60 % or more; or(d) containing more than 3 % but not more than 8 % ash, having a brightness less than 60 %, and a burst index equal to or less than 2,5 kPa ·m2/g; or(e) containing 3 % ash or less, having a brightness of 60 % or more, and a burst index equal to or less than 2,5 kPa ·m2/g.- For paper or paperboard weighing more than 150 g/m2:(a) coloured throughout the mass; or(b) having a brightness of 60 % or more, and1. a caliper of 225 micrometres (microns) or less; or2. a caliper more than 225 micrometres (microns) but not more than 508 micrometres (microns) and an ash content more than 3 %; or(c) having a brightness of less than 60 %, a caliper of 254 micrometres (microns) or less and an ash content more than 8 %.Heading No does not, however, cover filter paper or paperboard (including tea-bag paper) or felt paper or paperboard.5. In this chapter, "kraft paper and paperboard" means paper and paperboard of which not less than 80 % by weight of the total fibre content consists of fibres obtained by the chemical sulphate or soda processes.6. Except where the terms of the headings otherwise require, paper, paperboard, cellulose wadding and webs of cellulose fibres answering to a description in two or more of the heading Nos to are to be classified under that one of such headings which occurs last in numerical order in the Nomenclature.7. (A) Heading Nos , , to , and apply only to paper, paperboard, cellulose wadding and webs of cellulose fibres:(a) in strips or rolls of a width exceeding 15 cm; or(b) in rectangular (including square) sheets with one side exceeding 36 cm and the other side exceeding 15 cm in the unfolded state.Except that handmade paper and paperboard in any size or shape as made directly and having all its edges deckled remains classified, subject to the provisions of note 6, in heading No .(B) Heading Nos and apply only to paper, cellulose wadding and webs of cellulose fibres:(a) in strips or rolls of a width exceeding 36 cm; or(b) in rectangular (including square) sheets with one side exceeding 36 cm and the other side exceeding 15 cm in the unfolded state.8. For the purposes of heading No , the expression "wallpaper and similar wall coverings" applies only to:(a) paper in rolls, of a width of not less than 45 cm and not more than 160 cm, suitable for wall or ceiling decoration:(i) grained, embossed, surface-coloured, design-printed or otherwise surface-decorated (e.g. with textile flock), whether or not coated or covered with transparent protective plastics;(ii) with an uneven surface resulting from the incorporation of particles of wood, straw, etc.;(iii) coated or covered on the face side with plastics, the layer of plastics being grained, embossed, coloured, design-printed or otherwise decorated; or(iv) covered on the face side with plaiting material, whether or not bound together in parallel strands or woven;(b) borders and friezes, of paper, treated as above, whether or not in rolls, suitable for wall or ceiling decoration;(c) wall coverings of paper made up of several panels, in rolls or sheets, printed so as to make up a scene, design or motif when applied to a wall.Products on a base of paper or paperboard, suitable for use both as floor coverings and wall coverings are to be classified within heading No .9. Heading No does not cover loose sheets or cards, cut to size, whether or not printed, embossed or perforated.10. Heading No applies inter alia to perforated paper or paperboard cards for Jacquard or similar machines and paper lace.11. Except for the goods of heading No or , paper, paperboard, cellulose wadding and articles thereof, printed with motifs, characters or pictorial representations, which are not merely incidental to the primary use of the goods fall within Chapter 49.Subheading notes1. For the purposes of subheadings 4804 11 and 4804 19, "kraftliner" means machine-finished or machine-glazed paper and paperboard, of which not less than 80 % by weight of the total fibre content consists of wood fibres obtained by the chemical sulphate or soda processes, in rolls, weighing more than 115 g/m2 and having a minimum Mullen bursting strength as indicated in the following table or the linearly interpolated or extrapolated equivalent for any other weight.>TABLE>2. For the purposes of subheadings 4804 21 and 4804 29, "sack kraft paper" means machine-finished paper, of which not less than 80 % by weight of the total fibre content consists of fibres obtained by the chemical sulphate or soda processes, in rolls, weighing not less than 60 g/m2 but not more than 115 g/m2 and meeting one of the following sets of specifications:(a) having a Mullen burst index of not less than 3,7 kPa ·m2/g and a stretch factor of more than 4,5 % in the cross direction and of more than 2 % in the machine direction;(b) having minima for tear and tensile as indicated in the following table or the linearly interpolated equivalent for any other weight:>TABLE>3. For the purposes of subheading 4805 10, "semi-chemical fluting paper" means paper, in rolls, of which not less than 65 % by weight of the total fibre content consists of unbleached hardwood fibres obtained by a semi-chemical pulping process, and having a CMT 60 (Concora medium test with 60 minutes of conditioning) crush resistance exceeding 196 newtons at 50 % relative humidity, at 23 °C.4. For the purposes of subheading 4805 30, "sulphite wrapping paper" means machine-glazed paper, of which more than 40 % by weight of the total fibre content consists of wood fibres obtained by the chemical sulphite process, having an ash content not exceeding 8 % and having a Mullen burst index of not less than 1,47 kPa ·m2/g.5. For the purposes of subheading 4810 21, "light-weight coated paper" means paper, coated on both sides, of a total weight not exceeding 72 g/m2, with a coating weight not exceeding 15 g/m2 per side, on a base of which not less than 50 % by weight of the total fibre content consists of wood fibres obtained by a mechanical process.Additional note1. For the purposes of subheading 4801 00 10, the expression "newsprint" shall be taken to apply to white paper or to paper which has been slightly coloured in the pulp, the mechanical pulp content of which represents at least 70 % of the total fibre content, glazed to an extent not exceeding 130 seconds Bekk, unsized, weighing not less than 40 g/m2 and not more than 57 g/m2, with watermarks not less than 4 cm but not more than 10 cm apart, in reels of a width of not less than 31 cm, containing 8 % or less by weight of fillers, and intended for the printing of daily newspapers, weekly papers or other periodicals of heading No , published at least 10 times per year.>TABLE>CHAPTER 49PRINTED BOOKS, NEWSPAPERS, PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY; MANUSCRIPTS, TYPESCRIPTS AND PLANSNotes1. This chapter does not cover:(a) photographic negatives or positives on transparent bases (Chapter 37);(b) maps, plans or globes, in relief, whether or not printed (heading No );(c) playing cards or other goods of Chapter 95; or(d) original engravings, prints or lithographs (heading No ), postage or revenue stamps, stamp-postmarks, first-day covers, postal stationery or the like of heading No , antiques of an age exceeding 100 years or other articles of Chapter 97.2. For the purposes of Chapter 49, the term "printed" also means reproduced by means of a duplicating machine, produced under the control of a computer, embossed, photographed, photocopied, thermocopied or typewritten.3. Newspapers, journals and periodicals which are bound otherwise than in paper, and sets of newspapers, journals or periodicals comprising more than one number under a single cover are to be classified in heading No , whether or not containing advertising material.4. Heading No also covers:(a) a collection of printed reproductions of, for example, works of art or drawings, with a relative text, put up with numbered pages in a form suitable for binding into one or more volumes;(b) a pictorial supplement accompanying, and subsidiary to, a bound volume; and(c) printed parts of books or booklets, in the form of assembled or separate sheets or signatures, constituting the whole or a part of a complete work and designed for binding.However, printed pictures or illustrations not bearing a text, whether in the form of signatures or separate sheets, fall within heading No .5. Subject to note 3 to this chapter, heading No does not cover publications which are essentially devoted to advertising (for example, brochures, pamphlets, leaflets, trade catalogues, year books published by trade associations, tourist propaganda). Such publications are to be classified in heading No .6. For the purposes of heading No , the expression "children"s picture books' means books for children in which the pictures form the principal interest and the text is subsidiary.>TABLE>SECTION XITEXTILES AND TEXTILE ARTICLESNotes1. This section does not cover:(a) animal brush-making bristles or hair (heading No ); horsehair or horsehair waste (heading No );(b) human hair or articles of human hair (heading No , or ), except straining cloth of a kind commonly used in oil presses or the like (heading No );(c) cotton linters or other vegetable materials of Chapter 14;(d) asbestos of heading No or articles of asbestos or other products of heading No or ;(e) articles of heading No or (for example, wadding, gauze, bandages and similar articles for medical, surgical, dental or veterinary purposes, sterile surgical suture materials); yarn used to clean between the teeth (dental floss), in individual retail packages, of heading No ;(f) sensitized textiles of heading Nos to ;(g) monofilament of which any cross-sectional dimension exceeds 1 mm or strip or the like (for example, artificial straw) of an apparent width exceeding 5 mm, of plastics (Chapter 39), or plaits or fabrics or other basketware or wickerwork of such monofilament or strip (Chapter 46);(h) woven, knitted or crocheted fabrics, felt or non-wovens, impregnated, coated, covered or laminated with plastics, or articles thereof, of Chapter 39;(ij) woven, knitted or crocheted fabrics, felt or non-wovens, impregnated, coated, covered or laminated with rubber, or articles thereof, of Chapter 40;(k) hides or skins with their hair or wool on (Chapter 41 or 43) or articles of furskin, artificial fur or articles thereof, of heading No or ;(l) articles of textile materials of heading No or ;(m) products or articles of Chapter 48 (for example, cellulose wadding);(n) footwear or parts of footwear, gaiters or leggings or similar articles of Chapter 64;(o) hair nets or other headgear or parts thereof of Chapter 65;(p) goods of Chapter 67;(q) abrasive-coated textile material (heading No ) and also carbon fibres or articles of carbon fibres of heading No ;(r) glass fibres or articles of glass fibres, other than embroidery with glass thread on a visible ground of fabric (Chapter 70);(s) articles of Chapter 94 (for example, furniture, bedding, lamps and lighting fittings);(t) articles of Chapter 95 (for example, toys, games, sports requisites and nets);(u) articles of Chapter 96 (for example, brushes, travel sets for sewing, slide fasteners and typewriter ribbons); or(v) articles of Chapter 97.2. (A) Goods classifiable in Chapters 50 to 55 or in heading No or and of a mixture of two or more textile materials are to be classified as if consisting wholly of that one textile material which predominates by weight over any other single textile material.When not one textile material predominates by weight, the goods are to be classified as if consisting wholly of that one textile material which is covered by the heading which occurs last in numerical order among those which equally merit consideration.(B) For the purposes of the above rule:(a) gimped horsehair yarn (heading No ) and metallized yarn (heading No ) are to be treated as a single textile material the weight of which is to be taken as the aggregate of the weights of its components; for the classification of woven fabrics, metal thread is to be regarded as a textile material;(b) the choice of the appropriate heading shall be effected by determining first the chapter and then the applicable heading within that chapter, disregarding any materials not classified in that chapter;(c) when both Chapters 54 and 55 are involved with any other chapter, Chapters 54 and 55 are to be treated as a single chapter;(d) where a chapter or a heading refers to goods of different textile materials, such materials are to be treated as a single textile material.(C) The provisions of paragraphs (A) and (B) above apply also to the yarns referred to in note 3, 4, 5 or 6 below.3. (A) For the purposes of this section, and subject to the exceptions in paragraph (B) below, yarns (single, multiple (folded) or cabled) of the following descriptions are to be treated as "twine, cordage, ropes and cables":(a) of silk or waste silk, measuring more than 20000 decitex;(b) of man-made fibres (including yarn of two or more monofilaments of Chapter 54), measuring more than 10000 decitex;(c) of true hemp or flax:(i) polished or glazed, measuring 1429 decitex or more; or(ii) not polished or glazed, measuring more than 20000 decitex;(d) of coir, consisting of three or more plies;(e) of other vegetable fibres, measuring more than 20000 decitex; or(f) reinforced with metal thread.(B) Exceptions:(a) yarn of wool or other animal hair and paper yarn, other than yarn reinforced with metal thread;(b) man-made filament tow of Chapter 55 and multifilament yarn without twist or with a twist of less than five turns per metre of Chapter 54;(c) silkworm gut of heading No , and monofilaments of Chapter 54;(d) metallized yarn of heading No ; yarn reinforced with metal thread is subject to paragraph (A) (f) above; and(e) chenille yarn, gimped yarn and loop wale-yarn of heading No .4. (A) For the purposes of Chapters 50, 51, 52, 54 and 55, the expression "put up for retail sale" in relation to yarn means, subject to the exceptions in paragraph (B) below, yarn (single, multiple (folded) or cabled) put up:(a) on cards, reels, tubes or similar supports, of a weight (including support) not exceeding:(i) 85 g in the case of silk, waste silk or man-made filament yarn; or(ii) 125 g in other cases;(b) in balls, hanks or skeins of a weight not exceeding:(i) 85 g in the case of man-made filament yarn of less than 3000 decitex, silk or silk waste;(ii) 125 g in the case of all other yarns of less than 2000 decitex; or(iii) 500 g in other cases;(c) in hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other, each of uniform weight not exceeding:(i) 85 g in the case of silk, waste silk or man-made filament yarn; or(ii) 125 g in other cases.(B) Exceptions:(a) single yarn of any textile material, except:(i) single yarn of wool or fine animal hair, unbleached; and(ii) single yarn of wool or fine animal hair, bleached, dyed or printed, measuring more than 5000 decitex;(b) multiple (folded) or cabled yarn, unbleached:(i) of silk or waste silk, however put up; or(ii) of other textile material except wool or fine animal hair, in hanks or skeins;(c) multiple (folded) or cabled yarn of silk or waste silk, bleached, dyed or printed, measuring 133 decitex or less; and(d) single, multiple (folded) or cabled yarn of any textile material:(i) in cross-reeled hanks or skeins; or(ii) put up on supports or in some other manner indicating its use in the textile industry (for example, on cops, twisting mill tubes, pirns, conical bobbins or spindles, or reeled in the form of cocoons for embroidery looms).5. For the purposes of heading Nos , and , the expression "sewing thread" means multiple (folded) or cabled yarn:(a) put up on supports (for example, reels, tubes) of a weight (including support) not exceeding 1000 grams;(b) dressed for use as sewing thread; and(c) with a final "Z" twist.6. For the purposes of this section, the expression "high tenacity yarn" means yarn having a tenacity, expressed in cN/tex (centinewtons per tex), greater than the following:>TABLE>7. For the purposes of this section, the expression "made up" means:(a) cut otherwise than into squares or rectangles;(b) produced in the finished state, ready for use (or merely needing separation by cutting dividing threads) without sewing or other working (for example, certain dusters, towels, table cloths, scarf squares, blankets);(c) hemmed or with rolled edges, or with a knotted fringe at any of the edges, but excluding fabrics the cut edges of which have been prevented from unravelling by whipping or by other simple means;(d) cut to size and having undergone a process of drawn thread work;(e) assembled by sewing, gumming or otherwise (other than piece goods consisting of two or more lengths of identical material joined end to end and piece goods composed of two or more textiles assembled in layers, whether or not padded);(f) knitted or crocheted to shape, whether presented as separate items or in the form of a number of items in the length.8. For the purposes of Chapters 50 to 60:(a) Chapters 50 to 55 and 60 and, except where the context otherwise requires, Chapters 56 to 59, do not apply to goods made up within the meaning of note 7; and(b) Chapters 50 to 55 and 60 do not apply to goods of Chapters 56 to 59.9. The woven fabrics of Chapters 50 to 55 include fabrics consisting of layers of parallel textile yarns superimposed on each other at acute or right angles. These layers are bonded at the intersections of the yarns by adhesive or by thermal bonding.10. Elastic products consisting of textile materials combined with rubber threads are classified in this section.11. For the purposes of this section, the expression "impregnated" includes "dipped".12. For the purposes of this section, the expression "polyamides" includes "aramids".13. Unless the context otherwise requires, textile garments of different headings are to be classified in their own headings even if put up in sets for retail sale. For the purposes of this note, the expression "textile garments" means garments of heading Nos to and heading Nos to .Subheading notes1. In this section and, where applicable, throughout the nomenclature, the following expressions have the meanings hereby assigned to them:(a) "Elastomeric yarn":Filament yarn, including monofilament, of synthetic textile material, other than textured yarn, which does not break on being extended to three times its original length and which returns, after being extended to twice its original length, within a period of five minutes, to a length not greater than one-and-a-half times its original length.(b) "Unbleached yarn":Yarn which:(i) has the natural colour of its constituent fibres and has not been bleached, dyed (whether or not in the mass) or printed; or(ii) is of indeterminate colour (grey yarn), manufactured from garnetted stock.Such yarn may have been treated with a colourless dressing or fugitive dye (which disappears after simple washing with soap) and, in the case of man-made fibres, treated in the mass with delustring agents (for example, titanium dioxide).(c) "Bleached yarn":Yarn which:(i) has undergone a bleaching process, is made of bleached fibres or, unless the context otherwise requires, has been dyed white (whether or not in the mass) or treated with a white dressing;(ii) consists of a mixture of unbleached and bleached fibres; or(iii) is multiple (folded) or cabled and consists of unbleached and bleached yarns.(d) "Coloured (dyed or printed) yarn":Yarn which:(i) is dyed (whether or not in the mass) other than white or in a fugitive colour or printed, or made from dyed or printed fibres;(ii) consists of a mixture of dyed fibres of different colours or of a mixture of unbleached or bleached fibres with coloured fibres (marl or mixture yarns), or is printed in one or more colours at intervals to give the impression of dots;(iii) is obtained from slivers or rovings which have been printed; or(iv) is multiple (folded) or cabled and consists of unbleached or bleached yarn and coloured yarn.The above definitions also apply mutatis mutandis to monofilament and to strip or the like of Chapter 54.(e) "Unbleached woven fabric":Woven fabric made from unbleached yarn and which has not been bleached, dyed or printed. Such fabric may have been treated with a colourless dressing or a fugitive dye.(f) "Bleached woven fabric":Woven fabric which:(i) has been bleached or, unless the context otherwise requires, dyed white or treated with a white dressing, in the piece;(ii) consists of bleached yarn; or(iii) consists of unbleached and bleached yarn.(g) "Dyed woven fabric":Woven fabric which:(i) is dyed a single uniform colour other than white (unless the context otherwise requires) or has been treated with a coloured finish other than white (unless the context otherwise requires), in the piece; or(ii) consists of coloured yarn of a single uniform colour.(h) "Woven fabric of yarns of different colours":Woven fabric (other than printed woven fabric) which:(i) consists of yarns of different colours or yarns of different shades of the same colour (other than the natural colour of the constituent fibres);(ii) consists of unbleached or bleached yarn and coloured yarn; or(iii) consists of marl or mixture yarns.(In all cases, the yarn used in selvedges and piece ends is not taken into consideration.)(ij) "Printed woven fabric":Woven fabric which has been printed in the piece, whether or not made from yarns of different colours.(The following are also regarded as printed woven fabrics: woven fabrics bearing designs made, for example, with a brush or spray gun, by means of transfer paper, by flocking or by the batik process.)The process of mercerization does not affect the classification of yarns or fabrics within the above categories.(k) "Plain weave":A fabric construction in which each yarn of the weft passes alternately over and under successive yarns of the warp and each yarn of the warp passes alternately over and under successive yarns of the weft.2. (A) Products of Chapters 56 to 63 containing two or more textile materials are to be regarded as consisting wholly of that textile material which would be selected under note 2 to this section for the classification of a product of Chapters 50 to 55 consisting of the same textile materials.(B) For the application of this rule:(a) where appropriate, only the part which determines the classification under interpretative rule 3 shall be taken into account;(b) in the case of textile products consisting of a ground fabric and a pile or looped surface no account shall be taken of the ground fabric;(c) in the case of embroidery of heading No and goods thereof, only the ground fabric shall be taken into account. However, embroidery without visible ground, and goods thereof, shall be classified with reference to the embroidering threads alone.CHAPTER 50SILK>TABLE>CHAPTER 51WOOL, FINE OR COARSE ANIMAL HAIR; HORSEHAIR YARN AND WOVEN FABRICNote1. Throughout the nomenclature:(a) "wool" means the natural fibre grown by sheep or lambs;(b) "fine animal hair" means the hair of alpaca, llama, vicuna, camel, yak, Angora, Tibetan, Kashmir or similar goats (but not common goats), rabbit (including Angora rabbit), hare, beaver, nutria or musk-rat;(c) "coarse animal hair" means the hair of animals not mentioned above, excluding brush-making hair and bristles (heading No ) and horsehair (heading No ).Additional note1. For the purposes of subheadings 5111 11 11, 5111 11 19, 5111 19 11 and 5111 19 19, the expression "Loden fabrics" means plain-weave fabrics weighing 250 g/m2 or more but not exceeding 450 g/m2, fulled, single-coloured or with mixed or mottled yarns, made from single yarns of carded wool mixed with fine animal hair; the fabrics may also contain coarse animal hair or man-made fibres. The fibres are laid or oriented in the same direction by a surface treatment which renders the fabrics waterproof.>TABLE>CHAPTER 52COTTONSubheading note1. For the purposes of subheadings 5209 42 and 5211 42, the expression "denim" means fabrics of yarns of different colours, of 3-thread or 4-thread twill, including broken twill, warp faced, the warp yarns of which are of one and the same colour and the weft yarns of which are unbleached, bleached, dyed grey or coloured a lighter shade of the colour of the warp yarns.>TABLE>CHAPTER 53OTHER VEGETABLE TEXTILE FIBRES; PAPER YARN AND WOVEN FABRICS OF PAPER YARNAdditional note1. (A) For the purposes of subheadings 5306 10 90, 5306 20 90 and 5308 20 90, the expression "put up for retail sale" in relation to yarn (single, multiple or cabled) means, subject to the exceptions in paragraph (B) below, yarn put up:(a) in balls or on cards, reels, tubes or similar supports, of a weight (including support) not exceeding 200 grams;(b) in hanks or skeins of a weight not exceeding 125 grams;(c) in hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other, each of uniform weight not exceeding 125 grams.(B) Exceptions:(a) multiple or cabled yarn, unbleached, in hanks or skeins;(b) multiple or cabled yarn, put up:(i) in cross-reeled hanks or skeins; or(ii) put up on supports or in some other manner indicating its use in the textile industry (for example, on cops, twisting mill tubes, pirns, conical bobbins or spindles, or reeled in the form of cocoons for embroidery looms).>TABLE>CHAPTER 54MAN-MADE FILAMENTSNotes1. Throughout the nomenclature, the term "man-made fibres" means staple fibres and filaments of organic polymers produced by manufacturing processes, either:(a) by polymerization of organic monomers, such as polyamides, polyesters, polyurethanes or polyvinyl derivatives; or(b) by chemical transformation of natural organic polymers (for example, cellulose, casein, proteins or algae), such as viscose rayon, cellulose acetate, cupro or alginates.The terms "synthetic" and "artificial", used in relation to fibres, mean: synthetic: fibres as defined at (a); artificial: fibres as defined at (b).The terms "man-made", "synthetic" and "artificial" shall have the same meanings when used in relation to "textile materials".2. Heading Nos and do not apply to synthetic or artificial filament tow of Chapter 55.>TABLE>CHAPTER 55MAN-MADE STAPLE FIBRESNote1. Heading Nos and apply only to man-made filament tow, consisting of parallel filaments of a uniform length equal to the length of the tow, meeting the following specifications:(a) length of tow exceeding 2 m;(b) twist less than five turns per metre;(c) measuring per filament less than 67 decitex;(d) synthetic filament tow only: the tow must be drawn, that is to say, be incapable of being stretched by more than 100 % of its length;(e) total measurement of tow more than 20000 decitex.Tow of a length not exceeding 2 m is to be classified within heading No or .>TABLE>CHAPTER 56WADDING, FELT AND NONWOVENS; SPECIAL YARNS; TWINE, CORDAGE, ROPES AND CABLES AND ARTICLES THEREOFNotes1. This chapter does not cover:(a) wadding, felt or nonwovens, impregnated, coated or covered with substances or preparations (for example, perfumes or cosmetics of Chapter 33, soaps or detergents of heading No , polishes, creams or similar preparations of heading No , fabric softeners of heading No ) where the textile material is present merely as a carrying medium;(b) textile products of heading No ;(c) natural or artificial abrasive powder or grain, on a backing of felt or nonwovens (heading No );(d) agglomerated or reconstituted mica, on a backing of felt or nonwovens (heading No ); or(e) metal foil on a backing of felt or nonwovens (Section XV).2. The term "felt" includes needleloom felt and fabrics consisting of a web of textile fibres the cohesion of which has been enhanced by a stitch-bonding process using fibres from the web itself.3. Heading Nos and cover respectively felt and nonwovens, impregnated, coated, covered or laminated with plastics or rubber whatever the nature of these materials (compact or cellular).Heading No also includes nonwovens in which plastics or rubber forms the bonding substance.Heading Nos and do not, however, cover:(a) felt impregnated, coated, covered or laminated with plastics or rubber, containing 50 % or less by weight of textile material or felt completely embedded in plastics or rubber (Chapter 39 or 40);(b) nonwovens, either completely embedded in plastics or rubber, or entirely coated or covered on both sides with such materials, provided that such coating or covering can be seen with the naked eye with no account being taken of any resulting change of colour (Chapter 39 or 40); or(c) plates, sheets or strip of cellular plastics or cellular rubber combined with felt or nonwovens, where the textile material is present merely for reinforcing purposes (Chapter 39 or 40).4. Heading No does not cover textile yarn, or strip or the like of heading No or , in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55); for the purpose of this provision, no account should be taken of any resulting change of colour.>TABLE>CHAPTER 57CARPETS AND OTHER TEXTILE FLOOR COVERINGSNotes1. For the purposes of this chapter, the term "carpets and other textile floor coverings" means floor coverings in which textile materials serve as the exposed surface of the article when in use and includes articles having the characteristics of textile floor coverings but intended for use for other purposes.2. This chapter does not cover floor covering underlays.Additional note1. For the purposes of applying the maximum rate of duty provided for in respect of carpets, carpeting and rugs falling within subheadings 5701 10 91 to 5701 10 99, the dutiable surface shall not include the heading, the selvedges and the fringes.>TABLE>CHAPTER 58SPECIAL WOVEN FABRICS; TUFTED TEXTILE FABRICS; LACE; TAPESTRIES; TRIMMINGS; EMBROIDERYNotes1. This chapter does not apply to textile fabrics referred to in note 1 to Chapter 59, impregnated, coated, covered or laminated, or to other goods of Chapter 59.2. Heading No also includes woven weft pile fabrics which have not yet had the floats cut, at which stage they have no pile standing up.3. For the purposes of heading No , "gauze" means a fabric with a warp composed wholly or in part of standing or ground threads and crossing or doup threads which cross the standing or ground threads making a half turn, a complete turn or more to form loops through which weft threads pass.4. Heading No does not apply to knotted net fabrics of twine, cordage or rope, of heading No .5. For the purposes of heading No , the expression "narrow woven fabrics" means:(a) woven fabrics of a width not exceeding 30 cm, whether woven as such or cut from wider pieces, provided with selvedges (woven, gummed or otherwise made) on both edges;(b) tubular woven fabrics of a flattened width not exceeding 30 cm; and(c) bias binding with folded edges, of a width when unfolded not exceeding 30 cm.Narrow woven fabrics with woven fringes are to be classified in heading No .6. In heading No , the expression "embroidery" means inter alia embroidery with metal or glass thread on a visible ground of textile fabric, and sewn appliquÃ © work of sequins, beads or ornamental motifs of textile or other materials. The heading does not apply to needlework tapestry (heading No ).7. In addition to the products of heading No , this chapter also includes articles made of metal thread and of a kind used in apparel, as furnishing fabrics or for similar purposes.>TABLE>CHAPTER 59IMPREGNATED, COATED, COVERED OR LAMINATED TEXTILE FABRICS; TEXTILE ARTICLES OF A KIND SUITABLE FOR INDUSTRIAL USENotes1. Except where the context otherwise requires, for the purposes of this chapter, the expression "textile fabrics" applies only to the woven fabrics of Chapters 50 to 55 and heading Nos and , the braids and ornamental trimmings in the piece of heading No and the knitted or crocheted fabrics of heading No .2. Heading No applies to:(a) textile fabrics, impregnated, coated, covered or laminated with plastics, whatever the weight per square metre and whatever the nature of the plastic material (compact or cellular), other than:(1) fabrics in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55, 58 or 60); for the purpose of this provision, no account should be taken of any resulting change of colour;(2) products which cannot, without fracturing, be bent manually around a cylinder of a diameter of 7 mm, at a temperature between 15 and 30 °C (usually Chapter 39);(3) products in which the textile fabric is either completely embedded in plastics or entirely coated or covered on both sides with such material, provided that such coating or covering can be seen with the naked eye with no account being taken of any resulting change of colour (Chapter 39);(4) fabrics partially coated or partially covered with plastics and bearing designs resulting from these treatments (usually Chapters 50 to 55, 58 or 60);(5) plates, sheets or strip of cellular plastics, combined with textile fabric, where the textile fabric is present merely for reinforcing purposes (Chapter 39); or(6) textile products of heading No ;(b) fabrics made from yarn, strip or the like, impregnated, coated, covered or sheathed with plastics, of heading No .3. For the purposes of heading No , the expression "textile wall coverings" applies to products in rolls, of a width of not less than 45 cm, suitable for wall or ceiling decoration, consisting of a textile surface which has been fixed on a backing or has been treated on the back (impregnated or coated to permit pasting).This heading does not, however, apply to wall coverings consisting of textile flock or dust fixed directly on a backing of paper (heading No ) or on a textile backing (generally heading No ).4. For the purposes of heading No , the expression "rubberised textile fabrics" means:(a) textile fabrics impregnated, coated, covered or laminated with rubber:(i) weighing not more than 1500 g/m2;or(ii) weighing more than 1500 g/m2 and containing more than 50 % by weight of textile material;(b) fabrics made from yarn, strip or the like, impregnated, coated, covered or sheathed with rubber, of heading No ;(c) fabrics composed of parallel textile yarns agglomerated with rubber, irrespective of their weight per square metre.This heading does not, however, apply to plates, sheets or strip of cellular rubber, combined with textile fabric, where the textile fabric is present merely for reinforcing purposes (Chapter 40), or textile products of heading No .5. Heading No does not apply to:(a) fabrics in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55, 58 or 60); for the purpose of this provision, no account should be taken of any resulting change of colour;(b) fabrics painted with designs (other than painted canvas being theatrical scenery, studio back-cloths or the like);(c) fabrics partially covered with flock, dust, powdered cork or the like and bearing designs resulting from these treatments. However, imitation pile fabrics remain classified in this heading;(d) fabrics finished with normal dressings having a basis of amylaceous or similar substances;(e) wood veneered on a backing of textile fabrics (heading No );(f) natural or artificial abrasive powder or grain, on a backing of textile fabrics (heading No );(g) agglomerated or reconstituted mica, on a backing of textile fabrics (heading No ); or(h) metal foil on a backing of textile fabrics (Section XV).6. Heading No does not apply to:(a) transmission or conveyor belting, of textile material, of a thickness of less than 3 mm; or(b) transmission or conveyor belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated, coated, covered or sheathed with rubber (heading No ).7. Heading No applies to the following goods, which do not fall in any other heading of Section XI:(a) textile products in the piece, cut to length or simply cut to rectangular (including square) shape (other than those having the character of the products of heading Nos to ), the following only:(i) textile fabrics, felt and felt-lined woven fabrics, coated, covered or laminated with rubber, leather or other material, of a kind used for card clothing, and similar fabrics of a kind used for other technical purposes, including narrow fabrics made of velvet impregnated with rubber, for covering weaving spindles (weaving beams);(ii) bolting cloth;(iii) straining cloth of a kind used in oil presses or the like, of textile material or of human hair;(iv) flat woven textile fabrics with multiple warp or weft, whether or not felted, impregnated or coated, of a kind used in machinery or for other technical purposes;(v) textile fabrics reinforced with metal, of a kind used for technical purposes;(vi) cords, braids and the like, whether or not coated, impregnated or reinforced with metal, of a kind used in industry as packing or lubricating materials;(b) textile articles (other than those of heading Nos to ) of a kind used for technical purposes (for example, textile fabrics and felts, endless or fitted with linking devices, of a kind used in paper-making or similar machines (for example, for pulp or asbestos-cement), gaskets, washers, polishing discs and other machinery parts).>TABLE>CHAPTER 60KNITTED OR CROCHETED FABRICSNotes1. This chapter does not cover:(a) crochet lace of heading No ;(b) labels, badges and similar articles, knitted or crocheted, of heading No ; or(c) knitted or crocheted fabrics, impregnated, coated, covered or laminated of Chapter 59. However, knitted or crocheted pile fabrics, impregnated, coated, covered or laminated, remain classified in heading No .2. This chapter also includes fabrics made of metal thread and of a kind used in apparel, as furnishing fabrics or for similar purposes.3. Throughout the nomenclature any reference to "knitted goods" includes a reference to stitch-bonded goods in which the chain stitches are formed of textile yarn.>TABLE>CHAPTER 61ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, KNITTED OR CROCHETEDNotes1. This chapter applies only to made up knitted or crocheted articles.2. This chapter does not cover:(a) goods of heading No ;(b) worn clothing or other worn articles of heading No ; or(c) orthopaedic appliances, surgical belts, trusses or the like (heading No ).3. For the purposes of heading Nos and :(a) The term "suit" means a set of garments composed of two or three pieces made up, in respect of their outer surface, in identical fabric and comprising:- one suit coat or jacket the outer shell of which, exclusive of sleeves, consists of four or more panels, designed to cover the upper part of the body, possibly with a tailored waistcoat in addition whose front is made from the same fabric as the outer surface of the other components of the set and whose back is made from the same fabric as the lining of the suit coat or jacket; and- one garment designed to cover the lower part of the body and consisting of trousers, breeches or shorts (other than swimwear), a skirt or a divided skirt, having neither braces nor bibs.All of the components of a "suit" must be of the same fabric construction, colour and composition; they must also be of the same style and of corresponding or compatible size. However, these components may have piping (a strip of fabric sewn into the seam) in a different fabric.If several separate components to cover the lower part of the body are presented together (for example, two pairs of trousers or trousers and shorts, or a skirt or divided skirt and trousers), the constituent lower part shall be one pair of trousers or, in the case of women's or girls' suits, the skirt or divided skirt, the other garments being considered separately.The term "suit" includes the following sets of garments, whether or not they fulfil all the above conditions:- morning dress, comprising a plain jacket (cutaway) with rounded tails hanging well down at the back and striped trousers;- evening dress (tailcoat), generally made of black fabric, the jacket of which is relatively short at the front, does not close and has narrow skirts cut in at the hips and hanging down behind;- dinner jacket suits, in which the jacket is similar in style to an ordinary jacket (though perhaps revealing more of the shirt front), but has shiny silk or imitation silk lapels.(b) The term "ensemble" means a set of garments (other than suits and articles of heading No , or ), composed of several pieces made up in identical fabric, put up for retail sale, and comprising:- one garment designed to cover the upper part of the body, with the exception of pullovers which may form a second upper garment in the sole context of twin sets, and of waistcoats which may also form a second upper garment, and- one or two different garments, designed to cover the lower part of the body and consisting of trousers, bib and brace overalls, breeches, shorts (other than swimwear), a skirt or a divided skirt.All of the components of an ensemble must be of the same fabric construction, style, colour and composition; they also must be of corresponding or compatible size. The term "ensemble" does not apply to track suits or ski suits, of heading No .4. Heading Nos and do not cover garments with pockets below the waist, with a ribbed waistband or other means of tightening at the bottom of the garment, or garments having an average of less than 10 stitches per linear centimetre in each direction counted on an area measuring at least 10 cm Ã  10 cm. Heading No does not cover sleeveless garments.5. Heading No does not cover garments with a drawstring, ribbed waistband or other means of tightening at the bottom of the garment.6. For the purposes of heading No :(a) the expression "babies" garments and clothing accessories' means articles for young children of a body height not exceeding 86 cm; it also covers babies' napkins;(b) articles which are prima facie classifiable both within heading No and within other headings of this chapter are to be classified within heading No .7. For the purposes of heading No "ski suits" means garments or sets of garments which, by their general appearance and texture, are identifiable as intended to be worn principally for skiing (cross-country or alpine). They consist either of:(a) a "ski overall", that is, a one-piece garment designed to cover the upper and the lower parts of the body; in addition to sleeves and a collar the ski overall may have pockets or footstraps; or(b) a "ski ensemble", that is, a set of garments composed of two or three pieces, put up for retail sale and comprising:- one garment such as an anorak, wind-cheater, wind-jacket or similar article, closed by a slide fastener (zipper), possibly with a waistcoat in addition, and- one pair of trousers whether or not extending above waist level, one pair of breeches or one bib and brace overall.The "ski ensemble" may also consist of an overall similar to the one mentioned in paragraph (a) above and a type of padded, sleeveless jacket worn over the overall.All the components of a "ski ensemble" must be made up in a fabric of the same texture, style and composition whether or not of the same colour; they also must be of corresponding or compatible size.8. Garments which are prima facie classifiable both within heading No and within other headings of this chapter, excluding heading No , are to be classified within heading No .9. Garments of this chapter designed for left over right closure at the front shall be regarded as men's or boys' garments, and those designed for right over left closure at the front as women's or girls' garments. These provisions do not apply where the cut of the garment clearly indicates that it is designed for one or other of the sexes.Garments which cannot be identified as either men's or boys' garments or as women's or girls' garments are to be classified within the headings covering women's or girls' garments.10. Articles of this chapter may be made of metal thread.Additional notes1. For the application of note 3(b) of this chapter the components of an ensemble must be made up entirely in a single identical fabric, subject to compliance with the other conditions laid down in the said note.For this purpose:- the fabric used can be unbleached, bleached, dyed, of yarns of different colours or printed,- a pullover or waistcoat with ribbing is to be considered as a component of an ensemble even if there is no ribbing on the component intended to cover the lower part of the body, provided that the ribbing is not sewn on but produced directly by the knitting process.Sets of garments are not regarded as ensembles when their components are made up in different fabrics, even if the difference is due only to their respective colours.All the components of an ensemble must be presented together for retail sale as a single unit. Individual wrapping or separate labelling of each component of such a single unit does not influence its classification as an ensemble.2. For the purposes of heading No , the terms "singlets" and "other vests" include garments, even if of a fancy design, worn next to the body, without collar, with or without sleeves, including those with shoulder straps.These garments, which are intended to cover the upper part of the body, often possess many characteristics in common with those of T-shirts or with more traditional kinds of singlets and other vests of heading No .>TABLE>CHAPTER 62ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, NOT KNITTED OR CROCHETEDNotes1. This chapter applies only to made-up articles of any textile fabric other than wadding, excluding knitted or crocheted articles (other than those of heading No ).2. This chapter does not cover:(a) worn clothing or other worn articles of heading No ; or(b) orthopaedic appliances, surgical belts, trusses or the like (heading No ).3. For the purposes of heading Nos and :(a) The term "suit" means a set of garments composed of two or three pieces made up, in respect of their outer surface, in identical fabric and comprising:- one suit coat or jacket the outer shell of which, exclusive of sleeves, consists of four or more panels, designed to cover the upper part of the body, possibly with a tailored waistcoat in addition whose front is made from the same fabric as the outer surface of the other components of the set and whose back is made from the same fabric as the lining of the suit coat or jacket; and- one garment designed to cover the lower part of the body and consisting of trousers, breeches or shorts (other than swimwear), a skirt or a divided skirt, having neither braces nor bibs.All of the components of a "suit" must be of the same fabric construction, colour and composition; they must also be of the same style and of corresponding or compatible size. However, these components may have piping (a strip of fabric sewn into the seam) in a different fabric.If several separate components to cover the lower part of the body are presented together (for example, two pairs of trousers or trousers and shorts, or a skirt or divided skirt and trousers), the constituent lower part shall be one pair of trousers or, in the case of women's or girls' suits, the skirt or divided skirt, the other garments being considered separately.The term "suit" includes the following sets of garments, whether or not they fulfil all the above conditions:- morning dress, comprising a plain jacket (cutaway) with rounded tails hanging well down at the back and striped trousers;- evening dress (tailcoat), generally made of black fabric, the jacket of which is relatively short at the front, does not close and has narrow skirts cut in at the hips and hanging down behind;- dinner jacket suits, in which the jacket is similar in style to an ordinary jacket (though perhaps revealing more of the shirt front), but has shiny silk or imitation silk lapels.(b) The term "ensemble" means a set of garments (other than suits and articles of heading No or ) composed of several pieces made up in identical fabric, put up for retail sale, and comprising:- one garment designed to cover the upper part of the body, with the exception of waistcoats which may also form a second upper garment; and- one or two different garments, designed to cover the lower part of the body and consisting of trousers, bib and brace overalls, breeches, shorts (other than swimwear), a skirt or a divided skirt.All of the components of an ensemble must be of the same fabric construction, style, colour and composition; they also must be of corresponding or compatible size. The term "ensemble" does not apply to track suits or ski suits, of heading No .4. For the purposes of heading No :(a) the expression "babies" garments and clothing accessories' means articles for young children of a body height not exceeding 86 cm; it also covers babies' napkins;(b) articles which are prima facie classifiable both within heading No and within other headings of this chapter are to be classified within heading No .5. Garments which are prima facie classifiable both within heading No and within other headings of this chapter, excluding heading No , are to be classified within heading No .6. For the purposes of heading No , "ski suits" means garments or sets of garments which, by their general appearance and texture, are identifiable as intended to be worn principally for skiing (cross-country or alpine). They consist either of:(a) a "ski overall", that is, a one-piece garment designed to cover the upper and the lower parts of the body; in addition to sleeves and a collar the ski overall may have pockets or footstraps; or(b) a "ski ensemble", that is, a set of garments composed of two or three pieces, put up for retail sale and comprising:- one garment such as an anorak, wind-cheater, wind-jacket or similar article, closed by a slide fastener (zipper), possibly with a waistcoat in addition, and- one pair of trousers whether or not extending above waist level, one pair of breeches or one bib and brace overall.The "ski ensemble" may also consist of an overall similar to the one mentioned in paragraph (a) above and a type of padded, sleeveless jacket worn over the overall.All the components of a "ski ensemble" must be made up in a fabric of the same texture, style and composition whether or not of the same colour; they also must be of corresponding or compatible size.7. Scarves and articles of the scarf type, square or approximately square, of which no side exceeds 60 cm, are to be classified as handkerchiefs (heading No ). Handkerchiefs of which any side exceeds 60 cm are to be classified within heading No .8. Garments of this chapter designed for left over right closure at the front shall be regarded as men's or boys' garments, and those designed for right over left closure at the front as women's or girls' garments. These provisions do not apply where the cut of the garment clearly indicates that it is designed for one or other of the sexes.Garments which cannot be identified as either men's or boys' garments or as women's or girls' garments are to be classified in the headings covering women's or girls' garments.9. Articles of this chapter may be made of metal thread.Additional note1. For the application of note 3 (b) of this chapter the components of an ensemble must be made up entirely in a single identical fabric, subject to compliance with the other conditions laid down in the said note.For this purpose the fabric used can be unbleached, bleached, dyed, of yarns of different colours or printed.Sets of garments are not regarded as ensembles when their components are made up in different fabrics, even if the difference is due only to their respective colours.All the components of an ensemble must be presented together for retail sale as a single unit. Individual wrapping or separate labelling of each component of such a single unit does not influence its classification as an ensemble.>TABLE>CHAPTER 63OTHER MADE-UP TEXTILE ARTICLES; SETS; WORN CLOTHING AND WORN TEXTILE ARTICLES; RAGSNotes1. Sub-chapter I applies only to made-up articles, of any textile fabric.2. Sub-chapter I does not cover:(a) goods of Chapters 56 to 62; or(b) worn clothing or other worn articles of heading No .3. Heading No applies only to the following goods:(a) articles of textile materials:- clothing and clothing accessories, and parts thereof,- blankets and travelling rugs,- bed linen, table linen, toilet linen and kitchen linen,- furnishing articles, other than carpets of heading Nos to and tapestries of heading No ;(b) footwear and headgear of any material other than asbestos.In order to be classified within this heading, the articles mentioned above must comply with both of the following requirements:- they must show signs of appreciable wear, and- they must be presented in bulk or in bales, sacks or similar packings.>TABLE>SECTION XIIFOOTWEAR, HEADGEAR, UMBRELLAS, SUN UMBRELLAS, WALKING-STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF; PREPARED FEATHERS AND ARTICLES MADE THEREWITH; ARTIFICIAL FLOWERS; ARTICLES OF HUMAN HAIRCHAPTER 64FOOTWEAR, GAITERS AND THE LIKE; PARTS OF SUCH ARTICLESNotes1. This chapter does not cover:(a) disposable foot or shoe coverings of flimsy material (for example, paper, sheeting of plastics) without applied soles. These products are classified according to their constituent material;(b) footwear of textile material, without an outer sole glued, sewn or otherwise affixed or applied to the upper (Section XI);(c) worn footwear of heading No ;(d) articles of asbestos (heading No );(e) orthopaedic footwear or other orthopaedic appliances, or parts thereof (heading No ); or(f) toy footwear or skating boots with ice or roller skates attached; shin-guards or similar protective sportswear (Chapter 95).2. For the purposes of heading No , the term "parts" does not include pegs, protectors, eyelets, hooks, buckles, ornaments, braid, laces, pompons or other trimmings (which are to be classified in their appropriate headings) or buttons or other goods of heading No .3. For the purposes of this chapter:(a) the terms "rubber" and "plastics" include woven fabrics or other textile products with an external layer of rubber or plastics being visible to the naked eye; for the purpose of this provision, no account should be taken of any resulting change of colour; and(b) the term "leather" refers to the goods of heading Nos to .4. Subject to note 3 to this chapter:(a) the material of the upper shall be taken to be the constituent material having the greatest external surface area, no account being taken of accessories or reinforcements such as ankle patches, edging, ornamentation, buckles, tabs, eyelet stays or similar attachments;(b) the constituent material of the outer sole shall be taken to be the material having the greatest surface area in contact with the ground, no account being taken of accessories or reinforcements such as spikes, bars, nails, protectors or similar attachments.Subheading note1. For the purposes of subheadings 6402 12, 6402 19, 6403 12, 6403 19 and 6404 11, the expression "sports footwear" applies only to:(a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bars or the like;(b) skating boots, ski-boots and cross-country ski footwear, snowboard boots, wrestling boots, boxing boots and cycling shoes.Additional notes1. Within the meaning of note 4 (a), "reinforcements" is taken to mean all pieces of material (e.g., plastics or leather) attached to the external surface of the upper to give additional strength, whether or not also attached to the sole. After the removal of reinforcements, the visible material must have the characteristics of an upper and not lining.Account is to be taken of sections covered by accessories or reinforcements when deciding on the composition of the upper.2. Within the meaning of note 4 (b), one or more layers of textile material which do not possess the characteristics usually required for normal use of an outer sole (e.g. durability, strength, etc.) are not to be taken into consideration for classification purposes.>TABLE>CHAPTER 65HEADGEAR AND PARTS THEREOFNotes1. This chapter does not cover:(a) worn headgear of heading No ;(b) asbestos headgear (heading No ); or(c) dolls' hats, other toy hats or carnival articles of Chapter 95.2. Heading No does not cover hat shapes made by sewing, other than those obtained simply by sewing strips in spirals.>TABLE>CHAPTER 66UMBRELLAS, SUN UMBRELLAS, WALKING-STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOFNotes1. This chapter does not cover:(a) measure walking-sticks or the like (heading No );(b) firearm-sticks, sword-sticks, loaded walking-sticks or the like (Chapter 93); or(c) goods of Chapter 95 (for example, toy umbrellas, toy sun umbrellas).2. Heading No does not cover parts, trimmings or accessories of textile material, or covers, tassels, thongs, umbrella cases or the like, of any material. Such goods presented with, but not fitted to, articles of heading No or are to be classified separately and are not to be treated as forming part of those articles.>TABLE>CHAPTER 67PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN; ARTIFICIAL FLOWERS; ARTICLES OF HUMAN HAIRNotes1. This chapter does not cover:(a) straining cloth of human hair (heading No );(b) floral motifs of lace, of embroidery or other textile fabric (Section XI);(c) footwear (Chapter 64);(d) headgear or hair-nets (Chapter 65);(e) toys, sports requisites or carnival articles (Chapter 95); or(f) feather dusters, powder-puffs or hair sieves (Chapter 96).2. Heading No does not cover:(a) articles in which feathers or down constitute only filling or padding (for example, bedding of heading No );(b) articles of apparel or clothing accessories in which feathers or down constitute no more than mere trimming or padding; or(c) artificial flowers or foliage or parts thereof or made up articles of heading No .3. Heading No does not cover:(a) articles of glass (Chapter 70); or(b) artificial flowers, foliage or fruit of pottery, stone, metal, wood or other materials, obtained in one piece by moulding, forging, carving, stamping or other process, or consisting of parts assembled otherwise than by binding, glueing, fitting into one another or similar methods.>TABLE>SECTION XIIIARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALS; CERAMIC PRODUCTS; GLASS AND GLASSWARECHAPTER 68ARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALSNotes1. This chapter does not cover:(a) goods of Chapter 25;(b) coated, impregnated or covered paper of heading No or (for example, paper coated with mica powder or graphite, bituminised or asphalted paper);(c) coated, impregnated or covered textile fabric of Chapter 56 or 59 (for example, fabric coated or covered with mica powder, bituminised or asphalted fabric);(d) articles of Chapter 71;(e) tools or parts of tools, of Chapter 82;(f) lithographic stones of heading No ;(g) electrical insulators (heading No ) or fittings of insulating material of heading No ;(h) dental burrs (heading No );(ij) articles of Chapter 91 (for example, clocks and clock cases);(k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, prefabricated buildings);(l) articles of Chapter 95 (for example, toys, games and sports requisites);(m) articles of heading No , if made of materials specified in note 2 (b) to Chapter 96, or of heading No (for example, buttons), No (for example, slate pencils) or No (for example, drawing slates); or(n) articles of Chapter 97 (for example, works of art).2. In heading No , the expression "worked monumental or building stone" applies not only to the varieties of stone referred to in heading No or but also to all other natural stone (for example, quartzite, flint, dolomite and steatite) similarly worked; it does not, however, apply to slate.>TABLE>CHAPTER 69CERAMIC PRODUCTSNotes1. This chapter applies only to ceramic products which have been fired after shaping. Heading Nos to apply only to such products other than those classifiable within heading Nos to .2. This chapter does not cover:(a) products of heading No ;(b) articles of heading No ;(c) articles of Chapter 71 (for example, imitation jewellery);(d) cermets of heading No ;(e) articles of Chapter 82;(f) electrical insulators (heading No ) or fittings of insulating material of heading No ;(g) artificial teeth (heading No );(h) articles of Chapter 91 (for example, clocks and clock cases);(ij) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, prefabricated buildings);(k) articles of Chapter 95 (for example, toys, games and sports requisites);(l) articles of heading No (for example, buttons) or of heading No (for example, smoking pipes); or(m) articles of Chapter 97 (for example, works of art).>TABLE>CHAPTER 70GLASS AND GLASSWARENotes1. This chapter does not cover:(a) goods of heading No (for example, vitrifiable enamels and glazes, glass frit, other glass in the form of powder, granules or flakes);(b) articles of Chapter 71 (for example, imitation jewellery);(c) optical fibre cables of heading No , electrical insulators (heading No ) or fittings of insulating material of heading No ;(d) optical fibres, optically worked optical elements, hypodermic syringes, artificial eyes, thermometers, barometers, hydrometers or other articles of Chapter 90;(e) lamps or lighting fittings, illuminated signs, illuminated name-plates or the like, having a permanently fixed light source, or parts thereof of heading No ;(f) toys, games, sports requisites, Christmas tree ornaments or other articles of Chapter 95 (excluding glass eyes without mechanisms for dolls or for other articles of Chapter 95); or(g) buttons, fitted vacuum flasks, scent or similar sprays or other articles of Chapter 96.2. For the purposes of headings Nos , and :(a) Glass is not regarded as "worked" by reason of any process it has undergone before annealing.(b) Cutting to shape does not affect the classification of glass in sheets.(c) the expression "absorbent, reflecting or non-reflecting layer" means a microscopically thin coating of metal or of a chemical compound (for example, metal oxide) which absorbs, for example, infra-red light or improves the reflecting qualities of the glass while still allowing it to retain a degree of transparency or translucency; or which prevents light from being reflected on the surface of the glass.3. The products referred to in heading No remain classified within that heading whether or not they have the character of articles.4. For the purposes of heading No , the expression "glass wool" means:(a) mineral wools with a silica (SiO2) content not less than 60 % by weight;(b) mineral wools with a silica (SiO2) content less than 60 % but with an alkaline oxide (K2O or Na2O) content exceeding 5 % by weight or a boric oxide (B2O3) content exceeding 2 % by weight.Mineral wools which do not comply with the above specifications fall within heading No .5. Throughout the nomenclature, the expression "glass" includes fused quartz and other fused silica.Subheading note1. For the purposes of subheadings 7013 21, 7013 31 and 7013 91, the expression "lead crystal" means only glass having a minimum lead monoxide (PbO) content by weight of 24 %.>TABLE>SECTION XIVNATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF; IMITATION JEWELLERY; COINCHAPTER 71NATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF; IMITATION JEWELLERY; COINNotes1. Subject to note 1(a) to Section VI and except as provided below, all articles consisting wholly or partly:(a) of natural or cultured pearls or of precious or semi-precious stones (natural, synthetic or reconstructed);or(b) of precious metal or of metal clad with precious metal, are to be classified in this chapter.2. (a) Heading Nos , and do not cover articles in which precious metal or metal clad with precious metal is present as minor constituents only, such as minor fittings or minor ornamentation (for example, monograms, ferrules and rims), and paragraph (b) of the foregoing note does not apply to such articles.(b) Heading No does not cover articles containing precious metal or metal clad with precious metal (other than as minor constituents).3. This chapter does not cover:(a) amalgams of precious metal, or colloidal precious metal (heading No );(b) sterile surgical suture materials, dental fillings or other goods of Chapter 30;(c) goods of Chapter 32 (for example, lustres);(d) supported catalysts (heading No );(e) articles of heading No or referred to in note 2(B) to Chapter 42;(f) articles of heading No or ;(g) goods of Section XI (textiles and textile articles);(h) footwear, headgear or other articles of Chapter 64 or 65;(ij) umbrellas, walking-sticks or other articles of Chapter 66;(k) abrasive goods of heading No or or Chapter 82, containing dust or powder of precious or semi-precious stones (natural or synthetic); articles of Chapter 82 with a working part of precious or semi-precious stones (natural, synthetic or reconstructed); machinery, mechanical appliances or electrical goods, or parts thereof, of Section XVI. However, articles and parts thereof, wholly of precious or semi-precious stones (natural, synthetic or reconstructed) remain classified in this chapter, except unmounted worked sapphires and diamonds for styluses (heading No );(l) articles of Chapter 90, 91 or 92 (scientific instruments, clocks and watches, musical instruments);(m) arms or parts thereof (Chapter 93);(n) articles covered by note 2 to Chapter 95;(o) articles classified in Chapter 96 by virtue of note 4 to that chapter; or(p) original sculptures or statuary (heading No ), collectors' pieces (heading No ) or antiques of an age exceeding 100 years (heading No ), other than natural or cultured pearls or precious or semi-precious stones.4. (a) The expression "precious metal" means silver, gold and platinum.(b) The expression "platinum" means platinum, iridium, osmium, palladium, rhodium and ruthenium.(c) The expression "precious or semi-precious stones" does not include any of the substances specified in note 2(b) to Chapter 96.5. For the purposes of this chapter, any alloy (including a sintered mixture and an inter-metallic compound) containing precious metal is to be treated as an alloy of precious metal if any one precious metal constitutes as much as 2 %, by weight, of the alloy. Alloys of precious metal are to be classified according to the following rules:(a) An alloy containing 2 % or more, by weight, of platinum is to be treated as an alloy of platinum.(b) An alloy containing 2 % or more, by weight, of gold but no platinum, or less than 2 %, by weight, of platinum, is to be treated as an alloy of gold.(c) Other alloys containing 2 % or more, by weight, of silver are to be treated as alloys of silver.6. Except where the context otherwise requires, any reference in the nomenclature to precious metal or to any particular precious metal includes a reference to alloys treated as alloys of precious metal or of the particular metal in accordance with the rules in note 5 above, but not to metal clad with precious metal or to base metal or non-metals plated with precious metal.7. Throughout the nomenclature the expression "metal clad with precious metal" means material made with a base of metal upon one or more surfaces of which there is affixed by soldering, brazing, welding, hot-rolling or similar mechanical means a covering of precious metal. Except where the context otherwise requires, the expression also covers base metal inlaid with precious metal.8. Subject to note 1 (a) to Section VI, goods answering to a description in heading No are to be classified in that heading and in no other heading of the nomenclature.9. For the purposes of heading No , the expression "articles of jewellery" means:(a) any small objects of personal adornment (gem-set or not) (for example, rings, bracelets, necklaces, brooches, ear-rings, watch-chains, fobs, pendants, tie-pins, cuff-links, dress-studs, religious or other medals and insignia); and(b) articles of personal use of a kind normally carried in the pocket, in the handbag or on the person (such as cigarette cases, powder boxes, chain purses, cachou boxes).10. For the purposes of heading No , the expression "articles of goldsmiths" or silversmiths' wares' includes such articles as ornaments, tableware, toilet-ware, smokers' requisites and other articles of household, office or religious use.11. For the purposes of heading No , the expression "imitation jewellery" means articles of jewellery within the meaning of paragraph (a) of note 9 above (but not including buttons or other articles of heading No , or dress-combs, hair-slides or the like, or hairpins, of heading No ), not incorporating natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) nor (except as plating or as minor constituents) precious metal or metal clad with precious metal.Subheading notes1. For the purposes of subheadings 7106 10, 7108 11, 7110 11, 7110 21, 7110 31 and 7110 41, the expressions "powder" and "in powder form" mean products of which 90 % or more by weight passes through a sieve having a mesh aperture of 0,5 mm.2. Notwithstanding the provisions of chapter note 4(b), for the purposes of subheadings 7110 11 and 7110 19, the expression "platinum" does not include iridium, osmium, palladium, rhodium or ruthenium.3. For the classification of alloys in the subheadings of heading No , each alloy is to be classified with that metal, platinum, palladium, rhodium, iridium, osmium or ruthenium which predominates by weight over each other of these metals.>TABLE>SECTION XVBASE METALS AND ARTICLES OF BASE METALNotes1. This section does not cover:(a) prepared paints, inks or other products with a basis of metallic flakes or powder (heading Nos to , , or );(b) ferro-cerium or other pyrophoric alloys (heading No );(c) headgear or parts thereof of heading No or ;(d) umbrella frames or other articles of heading No ;(e) goods of Chapter 71 (for example, precious metal alloys, base metal clad with precious metal, imitation jewellery);(f) articles of Section XVI (machinery, mechanical appliances and electrical goods);(g) assembled railway or tramway track (heading No ) or other articles of Section XVII (vehicles, ships and boats, aircraft);(h) instruments or apparatus of Section XVIII, including clock or watch springs;(ij) lead shot prepared for ammunition (heading No ) or other articles of Section XIX (arms and ammunition);(k) articles of Chapter 94 (for example, furniture, mattress supports, lamps and lighting fittings, illuminated signs, prefabricated buildings);(l) articles of Chapter 95 (for example, toys, games, sports requisites);(m) hand sieves, buttons, pens, pencil-holders, pen nibs or other articles of Chapter 96 (miscellaneous manufactured articles); or(n) articles of Chapter 97 (for example, works of art).2. Throughout the nomenclature, the expression "parts of general use" means:(a) articles of heading No , , , or and similar articles of other base metal;(b) springs and leaves for springs, of base metal, other than clock or watch springs (heading No ); and(c) articles of heading Nos , , , and frames and mirrors, of base metal, of heading No .In Chapters 73 to 76 and 78 to 82 (but not in heading No ) references to parts of goods do not include references to parts of general use as defined above.Subject to the preceding paragraph and to note 1 to Chapter 83, the articles of Chapter 82 or 83 are excluded from Chapters 72 to 76 and 78 to 81.3. Throughout the nomenclature, the expression "base metals" means: iron and steel, copper, nickel, aluminium, lead, zinc, tin, tungsten (wolfram), molybdenum, tantalum, magnesium, cobalt, bismuth, cadmium, titanium, zirconium, antimony, manganese, beryllium, chromium, germanium, vanadium, gallium, hafnium, indium, niobium (columbium), rhenium and thallium.4. Throughout the nomenclature, the term "cermets" means products containing a microscopic heterogeneous combination of a metallic component and a ceramic component. The term "cermets" includes sintered metal carbides (metal carbides sintered with a metal).5. Classification of alloys (other than ferro-alloys and master alloys as defined in Chapters 72 and 74):(a) An alloy of base metals is to be classified as an alloy of the metal which predominates by weight over each of the other metals.(b) An alloy composed of base metals of this section and of elements not falling within this section is to be treated as an alloy of base metals of this section if the total weight of such metals equals or exceeds the total weight of the other elements present.(c) In this section the term "alloys" includes sintered mixtures of metal powders, heterogeneous intimate mixtures obtained by melting (other than cermets) and intermetallic compounds.6. Unless the context otherwise requires, any reference in the nomenclature to a base metal includes a reference to alloys which, by virtue of note 5 above, are to be classified as alloys of that metal.7. Classification of composite articles:Except where the headings otherwise require, articles of base metal (including articles of mixed materials treated as articles of base metal under the interpretative rules) containing two or more base metals are to be treated as articles of the base metal predominating by weight over each of the other metals.For this purpose:(a) Iron and steel, or different kinds of iron or steel, are regarded as one and the same metal.(b) An alloy is regarded as being entirely composed of that metal as an alloy of which, by virtue of note 5, it is classified.(c) A cermet of heading No is regarded as a single base metal.8. In this section, the following expressions have the meanings hereby assigned to them:(a) Waste and scrapMetal waste and scrap from the manufacture or mechanical working of metals, and metal goods definitely not usable as such because of breakage, cutting-up, wear or other reasons.(b) PowdersProducts of which 90 % or more by weight passes through a sieve having a mesh aperture of 1 mm.CHAPTER 72IRON AND STEELNotes1. In this chapter and, in the case of notes (d), (e) and (f) throughout the nomenclature, the following expressions have the meanings hereby assigned to them:(a) Pig ironIron-carbon alloys not usefully malleable, containing more than 2 % by weight of carbon and which may contain by weight one or more other elements within the following limits:- not more than 10 % of chromium,- not more than 6 % of manganese,- not more than 3 % of phosphorus,- not more than 8 % of silicon,- a total of not more than 10 % of other elements.(b) SpiegeleisenIron-carbon alloys containing by weight more than 6 % but not more than 30 % of manganese and otherwise conforming to the specification at (a) above.(c) Ferro-alloysAlloys in pigs, blocks, lumps or similar primary forms, in forms obtained by continuous casting and also in granular or powder forms, whether or not agglomerated, commonly used as an additive in the manufacture of other alloys or as de-oxidants, de-sulphurising agents or for similar uses in ferrous metallurgy and generally not usefully malleable, containing by weight 4 % or more of the element iron and one or more of the following:- more than 10 % of chromium,- more than 30 % of manganese,- more than 3 % of phosphorus,- more than 8 % of silicon,- a total of more than 10 % of other elements, excluding carbon, subject to a maximum content of 10 % in the case of copper.(d) SteelFerrous materials other than those of heading No which (with the exception of certain types produced in the form of castings) are usefully malleable and which contain by weight 2 % or less of carbon. However, chromium steels may contain higher proportions of carbon.(e) Stainless steelAlloy steels containing, by weight, 1,2 % or less of carbon and 10,5 % or more of chromium, with or without other elements.(f) Other alloy steelSteels not complying with the definition of stainless steel and containing by weight one or more of the following elements in the proportion shown:- 0,3 % or more of aluminium,- 0, % or more of boron,- 0,3 % or more of chromium,- 0,3 % or more of cobalt,- 0,4 % or more of copper,- 0,4 % or more of lead,- 1,65 % or more of manganese,- 0,08 % or more of molybdenum,- 0,3 % or more of nickel,- 0,06 % or more of niobium,- 0,6 % or more of silicon,- 0,05 % or more of titanium,- 0,3 % or more of tungsten (wolfram),- 0,1 % or more of vanadium,- 0,05 % or more of zirconium,- 0,1 % or more of other elements (except sulphur, phosphorus, carbon and nitrogen), taken separately.(g) Remelting scrap ingots of iron or steelProducts roughly cast in the form of ingots without feeder-heads or hot tops, or of pigs, having obvious surface faults and not complying with the chemical composition of pig iron, spiegeleisen or ferro-alloys.(h) GranulesProducts of which less than 90 % by weight passes through a sieve with a mesh aperture of 1 mm and of which 90 % or more by weight passes through a sieve with a mesh aperture of 5 mm.(ij) Semi-finished productsContinuous cast products of solid section, whether or not subjected to primary hot-rolling; and other products of solid section, which have not been further worked than subjected to primary hot-rolling or roughly shaped by forging, including blanks for angles, shapes or sections.These products are not presented in coils.(k) Flat-rolled productsRolled products of solid rectangular (other than square) cross-section, which do not conform to the definition at (ij) above in the form of:- coils of successively superimposed layers, or- straight lengths, which if of a thickness less than 4,75 mm are of a width measuring at least 10 times the thickness or if of a thickness of 4,75 mm or more are of a width which exceeds 150 mm and measures at least twice the thickness.Flat-rolled products include those with patterns in relief derived directly from rolling (for example, grooves, ribs, chequers, tears, buttons, lozenges) and those which have been perforated, corrugated or polished, provided that they do not thereby assume the character of articles or products of other headings.Flat-rolled products of a shape other than rectangular or square, of any size, are to be classified as products of a width of 600 mm or more, provided that they do not assume the character of articles or products of other headings.(l) Bars and rods, hot-rolled, in irregularly wound coilsHot-rolled products in irregularly wound coils, which have a solid cross-section in the shape of circles, segments of circles, ovals, rectangles (including squares), triangles or other convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). These products may have indentations, ribs, grooves or other deformations produced during the rolling process (reinforcing bars and rods).(m) Other bars and rodsProducts which do not conform to any of the definitions at (ij), (k) or (l) above or to the definition of wire, which have a uniform solid cross-section along their whole length in the shape of circles, segments of circles, ovals, rectangles (including squares), triangles or other convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel).These products may:- have indentations, ribs, grooves or other deformations produced during the rolling process (reinforcing bars and rods),- be twisted after rolling.(n) Angles, shapes and sectionsProducts having a uniform solid cross-section along their whole length which do not conform to any of the definitions at (ij), (k), (l) or (m) above or to the definition of wire.Chapter 72 does not include products of heading No or .(o) WireCold-formed products in coils, of any uniform solid cross-section along their whole length, which do not conform to the definition of flat-rolled products.(p) Hollow drill bars and rodsHollow bars and rods of any cross-section, suitable for drills, of which the greatest external dimension of the cross-section exceeds 15 mm but does not exceed 52 mm, and of which the greatest internal dimension does not exceed one half of the greatest external dimension. Hollow bars and rods of iron or steel not conforming to this definition are to be classified within heading No .2. Ferrous metals clad with another ferrous metal are to be classified as products of the ferrous metal predominating by weight.3. Iron or steel products obtained by electrolytic deposition, by pressure casting or by sintering are to be classified, according to their form, their composition and their appearance, in the headings of this chapter appropriate to similar hot-rolled products.Subheading notes1. In this chapter the following expressions have the meanings hereby assigned to them:(a) Alloy pig ironPig iron containing, by weight, one or more of the following elements in the specified proportions:- more than 0,2 % of chromium,- more than 0,3 % of copper,- more than 0,3 % of nickel,- more than 0,1 % of any of the following elements: aluminium, molybdenum, titanium, tungsten (wolfram), vanadium.(b) Non-alloy free-cutting steelNon-alloy steel containing, by weight, one or more of the following elements in the specified proportions:- 0,08 % or more of sulphur,- 0,1 % or more of lead,- more than 0,05 % of selenium,- more than 0,01 % of tellurium,- more than 0,05 % of bismuth.(c) Silicon-electrical steelAlloy steels containing by weight at least 0,6 % but not more than 6 % of silicon and not more than 0,08 % of carbon. They may also contain by weight not more than 1 % of aluminium but no other element in a proportion that would give the steel the characteristics of another alloy steel.(d) High-speed steelAlloy steels containing, with or without other elements, at least two of the three elements molybdenum, tungsten and vanadium with a combined content by weight of 7 % or more, 0,6 % or more of carbon and 3 to 6 % of chromium.(e) Silico-manganese steelAlloy steels containing by weight:- not more than 0,7 % of carbon,- 0,5 % or more but not more than 1,9 % of manganese, and- 0,6 % or more but not more than 2,3 % of silicon, but no other element in a proportion that would give the steel the characteristics of another alloy steel.2. For the classification of ferro-alloys in the subheadings of heading No , the following rule should be observed:A ferro-alloy is considered as binary and classified under the relevant subheading (if it exists) if only one of the alloy elements exceeds the minimum percentage laid down in note 1(c) to this chapter; by analogy, it is considered respectively as ternary or quaternary if two or three alloy elements exceed the minimum percentage.For the application of this rule the unspecified "other elements" referred to in note 1(c) to this chapter must each exceed 10 % by weight.Additional note1. The following expressions have the meanings hereby assigned to them:- "Electrical": for the purposes of subheadings 7209 16 10, 7209 17 10, 7209 18 10, 7209 26 10, 7209 27 10, 7209 28 10 and 7211 23 91, flat-rolled products which under a current at 50 Hz and a magnetic flux of 1 T have a watt-loss per kilogram, calculated by the Epstein method, of:- 2,1 W or less, when their thickness does not exceed 0,20 mm,- 3,6 W or less, when their thickness is not less than 0,20 mm but less than 0,60 mm,- 6 W or less, when their thickness is not less than 0,60 mm but not greater than 1,50 mm.- "Tinplate": for the purposes of subheadings 7210 12 11, ex 7210 70 31, 7212 10 10 and 7212 40 10, flat-rolled products (of a thickness of less than 0,5 mm) coated with a layer of metal containing, by weight, 97 % or more of tin.- "Tool steel": for the purposes of subheadings 7228 30 20, 7228 40 10, 7228 50 20 and 7228 60 81, alloy steels, other than stainless or high-speed steel, containing, by weight, one of the following compositions, with or without other elements:- less than 0,6 % of carbonand0,7 % or more of silicon and 0,05 % or more of vanadiumor4 % or more of tungsten;- 0,8 % or more of carbonand0,05 % or more of vanadium;- more than 1,2 % of carbonandnot less than 11 % but not more than 15 % of chromium;- 0,16 or more but not more than 0,5 % of carbonand3,8 or more but not more than 4,3 % of nickeland1,1 or more but not more than 1,5 % of chromiumand0,15 or more but not more than 0,5 % of molybdenum;- 0,3 or more but not more than 0,5 % of carbonand1,4 or more but not more than 2,1 % of chromiumand0,15 or more but not more than 0,5 % of molybdenumandless than 1,2 % of nickel;- 0,3 % or more of carbonandless than 5,2 % of chromiumand0,65 % or more of molybdenum or 0,4 % or more of tungsten;- 0,5 or more but not more than 0,6 % of carbonand1,25 or more but not more than 1,8 % of nickeland0,5 or more but not more than 1,2 % of chromiumand0,15 or more but not more than 0,5 % of molybdenum.>TABLE>CHAPTER 73ARTICLES OF IRON OR STEELNotes1. In this chapter the expression "cast iron" applies to products obtained by casting in which iron predominates by weight over each of the other elements and which do not comply with the chemical composition of steel as defined in note 1 (d) to Chapter 72.2. In this chapter the word "wire" means hot-or cold-formed products of any cross-sectional shape, of which no cross-sectional dimension exceeds 16 mm.>TABLE>CHAPTER 74COPPER AND ARTICLES THEREOFNote1. In this chapter the following expressions have the meanings hereby assigned to them:(a) Refined copper:Metal containing at least 99,85 % by weight of copper;orMetal containing at least 97,5 % by weight of copper, provided that the content by weight of any other element does not exceed the limit specified in the following table:Other elements>TABLE>(b) Copper alloys:Metallic substances other than unrefined copper in which copper predominates by weight over each of the other elements, provided that:(i) the content by weight of at least one of the other elements is greater than the limit specified in the foregoing table;or(ii) the total content by weight of such other elements exceeds 2,5 %.(c) Master alloys:Alloys containing with other elements more than 10 % by weight of copper, not usefully malleable and commonly used as an additive in the manufacture of other alloys or as de-oxidants, de-sulphurizing agents or for similar uses in the metallurgy of non-ferrous metals. However, copper phosphide (phosphor copper) containing more than 15 % by weight of phosphorus falls within heading No .(d) Bars and rods:Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including "modified rectangular") cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings.Wire-bars and billets with their ends tapered or otherwise worked simply to facilitate their entry into machines for converting them into, for example, drawing stock (wire-rod) or tubes, are however to be taken to be unwrought copper of heading No .(e) Profiles:Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings.(f) Wire:Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including "modified rectangular") cross-section exceeds one-tenth of the width.In the case of heading No , however, the term "wire" applies only to products, whether or not in coils, of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm.(g) Plates, sheets, strip and foil:Flat-surfaced products (other than the unwrought products of heading No ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including "modified rectangles" of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are:- of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,- of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings.Heading Nos and apply inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings.(h) Tubes and pipes:Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be taken to be tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings.Subheading note1. In this chapter the following expressions have the meanings hereby assigned to them:(a) Copper-zinc base alloys (brasses):Alloys of copper and zinc, with or without other elements. When other elements are present:- zinc predominates by weight over each of such other elements,- any nickel content by weight is less than 5 % (see copper-nickel-zinc alloys (nickel silvers)), and- any tin content by weight is less than 3 % (see copper-tin alloys (bronzes)).(b) Copper-tin base alloys (bronzes):Alloys of copper and tin, with or without other elements. When other elements are present, tin predominates by weight over each of such other elements, except that when the tin content is 3 % or more the zinc content by weight may exceed that of tin but must be less than 10 %.(c) Copper-nickel-zinc base alloys (nickel silvers):Alloys of copper, nickel and zinc, with or without other elements. The nickel content is 5 % or more by weight (see copper-zinc alloys (brasses)).(d) Copper-nickel base alloys:Alloys of copper and nickel, with or without other elements but in any case containing by weight not more than 1 % of zinc. When other elements are present, nickel predominates by weight over each of such other elements.>TABLE>CHAPTER 75NICKEL AND ARTICLES THEREOFNote1. In this chapter the following expressions have the meanings hereby assigned to them:(a) Bars and rods:Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including "modified rectangular") cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings.(b) Profiles:Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings.(c) Wire:Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including "modified rectangular") cross-section exceeds one-tenth of the width.(d) Plates, sheets, strip and foil:Flat-surfaced products (other than the unwrought products of heading No ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including "modified rectangles" of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are:- of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,- of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings.Heading No applies inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings.(e) Tubes and pipes:Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular, or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings.Subheading notes1. In this chapter the following expressions have the meanings hereby assigned to them:(a) Nickel, not alloyed:Metal containing by weight at least 99 % of nickel plus cobalt, provided that:(i) the cobalt content by weight does not exceed 1,5 %, and(ii) the content by weight of any other element does not exceed the limit specified in the following table:Other elements>TABLE>(b) Nickel alloys:Metallic substances in which nickel predominates by weight over each of the other elements provided that:(i) the content by weight of cobalt exceeds 1,5 %,(ii) the content by weight of at least one of the other elements is greater than the limit specified in the foregoing table,or(iii) the total content by weight of elements other than nickel plus cobalt exceeds 1 %.2. Notwithstanding the provisions of Chapter note 1 (c), for the purposes of subheading 7508 10 the term "wire" applies only to products, whether or not in coils, of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm.>TABLE>CHAPTER 76ALUMINIUM AND ARTICLES THEREOFNote1. In this chapter the following expressions have the meanings hereby assigned to them:(a) Bars and rods:Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including "modified rectangular") cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings;(b) Profiles:Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings;(c) Wire:Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including "modified rectangular") cross-section exceeds one-tenth of the width;(d) Plates, sheets, strip and foil:Flat-surfaced products (other than the unwrought products of heading No ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including "modified rectangles" of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are:- of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,- of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings.Heading Nos and apply inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings;(e) Tubes and pipes:Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings.Subheading notes1. In this chapter the following expressions have the meanings hereby assigned to them:(a) Aluminium, not alloyed:Metal containing by weight at least 99 % of aluminium, provided that the content by weight of any other element does not exceed the limit specified in the following table:Other elements>TABLE>(b) Aluminium alloys:Metallic substances in which aluminium predominates by weight over each of the other elements, provided that:(i) the content by weight of at least one of the other elements or of iron plus silicon taken together is greater than the limit specified in the foregoing table;or(ii) the total content by weight of such other elements exceeds 1 %.2. Notwithstanding the provisions of Chapter note 1 (c), for the purposes of subheading 7616 91 the term "wire" applies only to products, whether or not in coils, of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm.>TABLE>CHAPTER 78LEAD AND ARTICLES THEREOFNote1. In this chapter the following expressions have the meanings hereby assigned to them:(a) Bars and rods:Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including "modified rectangular") cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings.(b) Profiles:Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings.(c) Wire:Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including "modified rectangular") cross-section exceeds one-tenth of the width.(d) Plates, sheets, strip and foil:Flat-surfaced products (other than the unwrought products of heading No ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including "modified rectangles" of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are:- of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,- of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings.Heading No applies inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings.(e) Tubes and pipes:Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings.Subheading note1. In this chapter the expression "refined lead" means:Metal containing by weight at least 99,9 % of lead, provided that the content by weight of any other element does not exceed the limit specified in the following table:Other elements>TABLE>>TABLE>CHAPTER 79ZINC AND ARTICLES THEREOFNote1. In this chapter the following expressions have the meanings hereby assigned to them:(a) Bars and rods:Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including "modified rectangular") cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings.(b) Profiles:Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings.(c) Wire:Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including "modified rectangular") cross-section exceeds one-tenth of the width.(d) Plates, sheets, strip and foil:Flat-surfaced products (other than the unwrought products of heading No ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including "modified rectangles" of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are:- of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,- of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings.Heading No applies inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings.(e) Tubes and pipes:Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings.Subheading note1. In this chapter the following expressions have the meanings hereby assigned to them:(a) Zinc, not alloyed:Metal containing by weight at least 97,5 % of zinc.(b) Zinc alloys:Metallic substances in which zinc predominates by weight over each of the other elements, provided that the total content by weight of such other elements exceeds 2,5 %.(c) Zinc dust:Dust obtained by condensation of zinc vapour, consisting of spherical particles which are finer than zinc powders. At least 80 % by weight of the particles pass through a sieve with 63 Ã ¬m (microns) mesh. It must contain at least 85 % by weight of metallic zinc.>TABLE>CHAPTER 80TIN AND ARTICLES THEREOFNote1. In this chapter the following expressions have the meanings hereby assigned to them:(a) Bars and rods:Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including "modified rectangular") cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings.(b) Profiles:Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings.(c) Wire:Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including "flattened circles" and "modified rectangles", of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including "modified rectangular") cross-section exceeds one-tenth of the width.(d) Plates, sheets, strip and foil:Flat-surfaced products (other than the unwrought products of heading No ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including "modified rectangles" of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are:- of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,- of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings.Heading Nos and apply inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings.(e) Tubes and pipes:Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings.Subheading note1. In this chapter the following expressions have the meanings hereby assigned to them:(a) Tin, not alloyed:Metal containing by weight at least 99 % of tin, provided that the content by weight of any bismuth or copper is less than the limit specified in the following table:Other elements>TABLE>(b) Tin alloys:Metallic substances in which tin predominates by weight over each of the other elements, provided that:(i) the total content by weight of such other elements exceeds 1 %,or(ii) the content by weight of either bismuth or copper is equal to or greater than the limit specified in the foregoing table.>TABLE>CHAPTER 81OTHER BASE METALS; CERMETS; ARTICLES THEREOFSubheading note1. Note 1 to Chapter 74, defining "bars and rods", "profiles", "wire" and "plates, sheets, strip and foil" applies mutatis mutandis to this chapter.>TABLE>CHAPTER 82TOOLS, IMPLEMENTS, CUTLERY, SPOONS AND FORKS, OF BASE METAL; PARTS THEREOF OF BASE METALNotes1. Apart from blowlamps, portable forges, grinding wheels with frameworks, manicure and pedicure sets, and goods of heading No , this chapter covers only articles with a blade, working edge, working surface or other working part of:(a) base metal;(b) metal carbides or cermets;(c) precious or semi-precious stones (natural, synthetic or reconstructed) on a support of base metal, metal carbide or cermet; or(d) abrasive materials on a support of base metal, provided that the articles have cutting teeth, flutes, grooves, or the like, of base metal, which retain their identity and function after the application of the abrasive.2. Parts of base metal of the articles of this chapter are to be classified with the articles of which they are parts, except parts separately specified as such and tool-holders for hand tools (heading No ). However, parts of general use as defined in note 2 to Section XV are in all cases excluded from this chapter.Heads, blades and cutting plates for electric shavers or electric hair clippers are to be classified in heading No .3. Sets consisting of one or more knives of heading No and at least an equal number of articles of heading No are to be classified in heading No .>TABLE>CHAPTER 83MISCELLANEOUS ARTICLES OF BASE METALNotes1. For the purposes of this chapter, parts of base metal are to be classified with their parent articles. However, articles of iron or steel of heading No , , , or , or similar articles of other base metal (Chapters 74 to 76 and 78 to 81) are not to be taken as parts of articles of this chapter.2. For the purposes of heading No the word "castors" means those having a diameter (including, where appropriate, tyres) not exceeding 75 mm, or those having a diameter (including, where appropriate, tyres) exceeding 75 mm provided that the width of the wheels or tyre fitted thereto is less than 30 mm.>TABLE>SECTION XVIMACHINERY AND MECHANICAL APPLIANCES; ELECTRICAL EQUIPMENT; PARTS THEREOF; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLESNotes1. This section does not cover:(a) transmission or conveyor belts or belting, of plastics of Chapter 39, or of vulcanised rubber (heading No ); or other articles of a kind used in machinery or mechanical or electrical appliances or for other technical uses, of vulcanised rubber other than hard rubber (heading No );(b) articles of leather or of composition leather (heading No ) or of furskin (heading No ), of a kind used in machinery or mechanical appliances or for other technical uses;(c) bobbins, spools, cops, cones, cores, reels or similar supports, of any material (for example, Chapter 39, 40, 44 or 48 or Section XV);(d) perforated cards for Jacquard or similar machines (for example, Chapter 39 or 48 or Section XV);(e) transmission or conveyor belts of textile material (heading No ) or other articles of textile material for technical uses (heading No );(f) precious or semi-precious stones (natural, synthetic or reconstructed) of heading Nos to , or articles wholly of such stones of heading No , except unmounted worked sapphires and diamonds for styli (heading No );(g) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39);(h) drill pipe (heading No );(ij) endless belts of metal wire or strip (Section XV);(k) articles of Chapter 82 or 83;(l) articles of Section XVII;(m) articles of Chapter 90;(n) clocks, watches or other articles of Chapter 91;(o) interchangeable tools of heading No or brushes of a kind used as parts of machines (heading No ); similar interchangeable tools are to be classified according to the constituent material of their working part (for example, in Chapter 40, 42, 43, 45 or 59 or heading No or ); or(p) articles of Chapter 95.2. Subject to note 1 to this section, note 1 to Chapter 84 and to note 1 to Chapter 85, parts of machines (not being parts of the articles of heading No , , , or ) are to be classified according to the following rules:(a) Parts which are goods included in any of the headings of Chapters 84 or 85 (other than heading Nos , , , , , , , , , and ) are in all cases to be classified in their respective headings.(b) Other parts, if suitable for use solely or principally with a particular kind of machine, or with a number of machines of the same heading (including a machine of heading No or ) are to be classified with the machines of that kind or in heading No , , , , , , , or as appropriate. However, parts which are equally suitable for use principally with the goods of heading Nos and to are to be classified in heading No .(c) All other parts are to be classified in heading No , , , , , , , or as appropriate or, failing that, in heading No or .3. Unless the context otherwise requires, composite machines consisting of two or more machines fitted together to form a whole and other machines adapted for the purpose of performing two or more complementary or alternative functions are to be classified as if consisting only of that component or as being that machine which performs the principal function.4. Where a machine (including a combination of machines) consists of individual components (whether separate or interconnected by piping, by transmission devices, by electric cables or by other devices) intented to contribute together to a clearly defined function covered by one of the headings in Chapter 84 or 85, then the whole falls to be classified in the heading appropriate to that function.5. For the purposes of these notes, the expression "machine" means any machine, machinery, plant, equipment, apparatus or appliance cited in the headings of Chapter 84 or 85.Additional notes1. Tools necessary for the assembly or maintenance of machines are to be classified with those machines if imported with them. Interchangeable tools imported with machines are also to be classified therewith if they form part of the normal equipment of the machines and are normally sold with them.2. Should the customs so require, the declarant shall produce, in support of his declaration, an illustrated document (for example, instructions, prospectus, a page from a catalogue, a photograph) giving the normal description of the machine, its uses and essential characteristics and, in respect of an unassembled or disassembled machine, an assembly plan and a list of the contents of the various packages.3. The provisions of general rule 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to machines imported in split consignments.CHAPTER 84NUCLEAR REACTORS, BOILERS, MACHINERY AND MECHANICAL APPLIANCES; PARTS THEREOFNotes1. This chapter does not cover:(a) millstones, grindstones or other articles of Chapter 68;(b) machinery or appliances (for example, pumps) of ceramic material and ceramic parts of machinery or appliances of any material (Chapter 69);(c) laboratory glassware (heading No ); machinery, appliances or other articles for technical uses or parts thereof, of glass (heading No or );(d) articles of heading No or or similar articles of other base metals (Chapters 74 to 76 or 78 to 81);(e) electro-mechanical tools for working in the hand, of heading No or electro-mechanical domestic appliances of heading No ; or(f) hand-operated mechanical floor sweepers, not motorised (heading No ).2. Subject to the operation of note 3 to Section XVI, a machine or appliance which answers to a description in one or more of the heading Nos to and at the same time to a description in one or other of the heading Nos to is to be classified under the appropriate heading of the former group and not the latter.Heading No does not, however, cover:(a) germination plant, incubators or brooders (heading No );(b) grain dampening machines (heading No );(c) diffusing apparatus for sugar juice extraction (heading No );(d) machinery for the heat-treatment of textile yarns, fabrics or made up textile articles (heading No ); or(e) machinery or plant, designed for mechanical operation, in which a change of temperature, even if necessary, is subsidiary.Heading No does not cover:(a) sewing machines for closing bags or similar containers (heading No ); or(b) office machinery of heading No .Heading No does not cover: ink-jet printing machines (heading No or ).3. A machine-tool for working any material which answers to a description in heading No and at the same time to a description in heading No , , , , , or is to be classified in heading No .4. Heading No applies only to machine-tools for working metal, other than lathes (including turning centres), which can carry out different types of machining operations either:(a) by automatic tool change from a magazine or the like in conformity with a machining programme (machining centres),(b) by the automatic use, simultaneously or sequentially, of different unit heads working on a fixed position workpiece (unit construction machines, single station), or(c) by the automatic transfer of the workpiece to different unit heads (multi-station transfer machines).5. (A) For the purposes of heading No , the expression "automatic data processing machines" means:(a) digital machines, capable of(1) storing the processing program or programs and at least the data immediately necessary for the execution of the program;(2) being freely programmed in accordance with the requirements of the user;(3) performing arithmetical computations specified by the user; and(4) executing, without human intervention, a processing program which requires them to modify their execution, by logical decision during the processing run;(b) analogue machines capable of simulating mathematical models and comprising at least: analogue elements, control elements and programming elements;(c) hybrid machines consisting of either a digital machine with analogue elements or an analogue machine with digital elements.(B) Automatic data-processing machines may be in the form of systems consisting of a variable number of separate units. Subject to paragraph (E) below, a unit is to be regarded as being a part of a complete system if it meets all of the following conditions:(a) it is of a kind solely or principally used in an automatic data processing system;(b) it is connectable to the central processing unit either directly or through one or more other units; and(c) it is able to accept or deliver data in a form (codes or signals) which can be used by the system.(C) Separately presented units of an automatic data processing machine are to be classified in heading No .(D) Printers, keyboards, X-Y coordinate input devices and disk storage units which satisfy the conditions of paragraphs (B) (b) and (B) (c) above, are in all cases to be classified as units of heading No .(E) Machines performing a specific function other than data processing and incorporating or working in conjunction with an automatic data processing machine are to be classified in the headings appropriate to their respective functions or, failing that, in residual headings.6. Heading No applies inter alia to polished steel balls, the maximum and minimum diameters of which do not differ from the nominal diameter by more than 1 % or by more than 0,05 mm, whichever is less.Other steel balls are to be classified within heading No .7. A machine which is used for more than one purpose is, for the purposes of classification, to be treated as if its principal purpose were its sole purpose.Subject to note 2 to this chapter and note 3 to Section XVI, a machine the principal purpose of which is not described in any heading or for which no one purpose is the principal purpose is, unless the context otherwise requires, to be classified in heading No . Heading No also covers machines for making rope or cable (for example, stranding, twisting or cabling machines) from metal wire, textile yarn or any other material or from a combination of such materials.8. For the purposes of heading No , the term "pocket-size" applies only to machines the dimensions of which do not exceed 170 mm Ã  100 mm Ã  45 mm.Subheading notes1. For the purposes of subheading 8471 49, the term "systems" means automatic data processing machines whose units satisfy the conditions laid down in note 5 (B) to Chapter 84 and which comprise at least a central processing unit, one input unit (for example, a keyboard or a scanner), and one output unit (for example, a visual display unit or a printer).2. Subheading 8482 40 applies only to bearings with cylindrical rollers of a uniform diameter not exceeding 5 mm and having a length which is at least three times the diameter. The ends of the rollers may be rounded.Additional notes1. For the purposes of subheadings 8407 10 and 8409 10, the expression "aircraft engines" shall apply only to engines designed for fitting with an airscrew or rotor.2. Subheading 8471 70 51 shall also apply to CD-ROM drives, being storage units for automatic data processing machines, which consist of drive units designed for retrieving the signals from CD-ROMs, audio CDs and photo CDs and equipped with a jack for earphones, a volume-control button or a start/stop button.>TABLE>CHAPTER 85ELECTRICAL MACHINERY AND EQUIPMENT AND PARTS THEREOF; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLESNotes1. This chapter does not cover:(a) electrically warmed blankets, bed pads, foot-muffs or the like; electrically warmed clothing, footwear or ear pads or other electrically warmed articles worn on or about the person;(b) articles of glass of heading No ; or(c) electrically heated furniture of Chapter 94.2. Heading Nos to do not apply to goods described in heading No , , , or .However, metal tank mercury arc rectifiers remain classified in heading No .3. Heading No covers only the following electro-mechanical machines of the kind commonly used for domestic purposes:(a) vacuum cleaners, floor polishers, food grinders and mixers, and fruit or vegetable juice extractors, of any weight;(b) other machines provided the weight of such machines does not exceed 20 kg.The heading does not, however, apply to fans or ventilating or recycling hoods incorporating a fan, whether or not fitted with filters (heading No ), centrifugal clothes-dryers (heading No ), dish washing machines (heading No ), household washing machines (heading No ), roller or other ironing machines (heading No or ), sewing machines (heading No ), electric scissors (heading No ) or to electrothermic appliances (heading No ).4. For the purposes of heading No , "printed circuits" are circuits obtained by forming on an insulating base, by any printing process (for example, embossing, plating-up, etching) or by the "film circuit" technique, conductor elements, contacts or other printed components (for example, inductances, resistors, capacitors) alone or interconnected according to a pre-established pattern, other than elements which can produce, rectify, modulate or amplify an electrical signal (for example, semiconductor elements).The expression "printed circuits" does not cover circuits combined with elements other than those obtained during the printing process, nor does it cover individual, discrete resistors, capacitors or inductances. Printed circuits may, however, be fitted with non-printed connecting elements.Thin-or thick-film circuits comprising passive and active elements obtained during the same technological process are to be classified in heading No .5. For the purposes of heading Nos and :(A) "Diodes, transistors and similar semiconductor devices" are semiconductor devices the operation of which depends on variations in resistivity on the application of an electric field.(B) "Electronic integrated circuits and microassemblies" are:(a) monolithic integrated circuits in which the circuit elements (diodes, transistors, resistors, capacitors, interconnections, etc.) are created in the mass (essentially) and on the surface of a semiconductor material (doped silicon, for example) and are inseparably associated;(b) hybrid integrated circuits in which passive elements (resistors, capacitors, interconnections, etc.), obtained by thin-or thick-film technology, and active elements (diodes, transistors, monolithic integrated circuits, etc.), obtained by semiconductor technology, are combined to all intents and purposes indivisibly, on a single insulating substrate (glass, ceramic, etc.). These circuits may also include discrete components;(c) microassemblies of the moulded module, micromodule or similar types, consisting of discrete, active or both active and passive, components which are combined and interconnected.For the classification of the articles defined in this note, heading Nos and shall take precedence over any other heading in the nomenclature which might cover them by reference to, in particular, their function.6. Records, tapes and other media of heading No or remain classified in those headings, whether or not they are presented with the apparatus for which they are intended.7. For the purposes of heading No , "spent primary cells, spent primary batteries and spent electric accumulators" are those which are neither usable as such because of breakage, cutting-up, wear or other reasons, nor capable of being recharged.Subheading note1. Subheadings 8519 92 and 8527 12 cover only cassette-players with built-in amplifier, without built-in loudspeaker, capable of operating without an external source of electric power and the dimensions of which do not exceed 170 mm Ã  100 mm Ã  45 mm.Additional notes1. Subheadings 8519 10, 8519 21, 8519 29, 8519 31 and 8519 39 are to be taken not to apply to sound reproducing apparatus with laser reading system, which fall within subheading 8519 99 12 or 8519 99 18.2. Subheading note 1 is applicable mutatis mutandis to subheadings 8520 32 30 and 8520 33 30.>TABLE>SECTION XVIIVEHICLES, AIRCRAFT, VESSELS AND ASSOCIATED TRANSPORT EQUIPMENTNotes1. This section does not cover articles of heading No , or , or bobsleighs, toboggans or the like of heading No .2. The expressions "parts" and "parts and accessories" do not apply to the following articles, whether or not they are identifiable as for the goods of this section:(a) joints, washers and the like of any material (classified according to their constituent material or in heading No ) or other articles of vulcanised rubber other than hard rubber (heading No );(b) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39);(c) articles of Chapter 82 (tools);(d) articles of heading No ;(e) machines or apparatus of heading Nos to , or parts thereof; articles of heading No or or, provided they constitute integral parts of engines or motors, articles of heading No ;(f) electrical machinery or equipment (Chapter 85);(g) articles of Chapter 90;(h) articles of Chapter 91;(ij) arms (Chapter 93);(k) lamps or lighting fittings of heading No ;(l) brushes of a kind used as parts of vehicles (heading No ).3. References in Chapters 86 to 88 to "parts" or "accessories" do not apply to parts or accessories which are not suitable for use solely or principally with the articles of those chapters. A part or accessory which answers to a description in two or more of the headings of those chapters is to be classified under that heading which corresponds to the principal use of that part or accessory.4. For the purposes of this section:(a) vehicles specially constructed to travel on both road and rail are classified under the appropriate heading of Chapter 87;(b) amphibious motor vehicles are classified under the appropriate heading of Chapter 87;(c) aircraft specially constructed so that they can also be used as road vehicles are classified under the appropriate heading of Chapter 88.5. Air-cushion vehicles are to be classified within this section with the vehicles to which they are most akin as follows:(a) in Chapter 86 if designed to travel on a guide-track (hovertrains);(b) in Chapter 87 if designed to travel over land or over both land and water;(c) in Chapter 89 if designed to travel over water, whether or not able to land on beaches or landing-stages or also able to travel over ice.Parts and accessories of air-cushion vehicles are to be classified in the same way as those of vehicles of the heading in which the air-cushion vehicles are classified under the above provisions.Hovertrain track fixtures and fittings are to be classified as railway track fixtures and fittings, and signalling, safety or traffic control equipment for hovertrain transport systems as signalling, safety or traffic control equipment for railways.Additional notes1. Subject to the provisions of additional note 3 to Chapter 89, tools and articles necessary for the maintenance or repair of vehicles, aircraft or vessels are to be classified with those vehicles, aircraft or vessels if presented with them. Other accessories presented with vehicles, aircraft or vessels are also to be classified therewith if they form part of the normal equipment of the vehicles, aircraft or vessels and are normally sold with them.2. The provisions of general rule 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to goods falling within heading Nos , , and imported in split consignments.CHAPTER 86RAILWAY OR TRAMWAY LOCOMOTIVES, ROLLING-STOCK AND PARTS THEREOF; RAILWAY OR TRAMWAY TRACK FIXTURES AND FITTINGS AND PARTS THEREOF; MECHANICAL (INCLUDING ELECTRO-MECHANICAL) TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDSNotes1. This chapter does not cover:(a) railway or tramway sleepers of wood or of concrete, or concrete guide-track sections for hovertrains (heading No or );(b) railway or tramway track construction material of iron or steel of heading No ; or(c) electrical signalling, safety or traffic control equipment of heading No .2. Heading No applies inter alia to:(a) axles, wheels, wheel sets (running gear), metal tyres, hoops and hubs and other parts of wheels;(b) frames, underframes, bogies and bissel-bogies;(c) axle boxes; brake gear;(d) buffers for rolling-stock; hooks and other coupling gear and corridor connections;(e) coachwork.3. Subject to the provisions of note 1 above, heading No applies inter alia to:(a) assembled track, turntables, platform buffers, loading gauges;(b) semaphores, mechanical signal discs, level-crossing control gear, signal and point controls, and other mechanical (including electro-mechanical) signalling, safety or traffic control equipment, whether or not fitted for electric lighting, for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields.>TABLE>CHAPTER 87VEHICLES OTHER THAN RAILWAY OR TRAMWAY ROLLING-STOCK, AND PARTS AND ACCESSORIES THEREOFNotes1. This chapter does not cover railway or tramway rolling-stock designed solely for running on rails.2. For the purposes of this chapter, "tractors" means vehicles constructed essentially for hauling or pushing another vehicle, appliance or load, whether or not they contain subsidiary provision for the transport, in connection with the main use of the tractor, of tools, seeds, fertilizers or other goods.Machines and working tools designed for fitting to tractors of heading No as interchangeable equipment remain classified in their respective headings even if presented with the tractor, and whether or not mounted on it.3. Motor chassis fitted with cabs fall in heading Nos to , and not within heading No .4. Heading No includes all children's bicycles. Other children's cycles fall in heading No .>TABLE>CHAPTER 88AIRCRAFT, SPACECRAFT, AND PARTS THEREOFSubheading note1. For the purposes of subheadings 8802 11 to 8802 40, the expression "unladen weight" means the weight of the machine in normal flying order, excluding the weight of the crew and of fuel and equipment other than permanently fitted items of equipment.>TABLE>CHAPTER 89SHIPS, BOATS AND FLOATING STRUCTURESNote1. A hull, an unfinished or incomplete vessel, assembled, unassembled or disassembled, or a complete vessel unassembled or disassembled, is to be classified in heading No if it does not have the essential character of a vessel of a particular kind.Additional notes1. Subheadings 8901 10 10, 8901 20 10, 8901 30 10, 8901 90 10, 8902 00 12, 8902 00 18, 8903 91 10, 8903 92 10, 8904 00 91 and 8906 00 91 are to be taken to apply only to vessels, designed as sea-going, having a hull of an overall length (excluding any projecting parts) of not less than 12 m. However, fishing boats and lifeboats, designed as sea-going, shall be considered as sea-going vessels regardless of their length.2. Subheadings 8905 10 10 and 8905 90 10 are to be taken to apply only to vessels and floating docks, designed as sea-going.3. For the purpose of heading No , the expression "vessels and other floating structures for breaking up" includes the following articles when presented for breaking up, on condition that they have formed part of their normal equipment:- spare parts (such as propellers), whether or not in a new condition,- movable articles (furniture, kitchen equipment, tableware, etc.) showing clear evidence of use.>TABLE>SECTION XVIIIOPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS; CLOCKS AND WATCHES; MUSICAL INSTRUMENTS; PARTS AND ACCESSORIES THEREOFCHAPTER 90OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS; PARTS AND ACCESSORIES THEREOFNotes1. This chapter does not cover:(a) articles of a kind used in machines, appliances or for other technical uses, of vulcanized rubber other than hard rubber (heading No ), of leather or of composition leather (heading No ) or of textile material (heading No );(b) supporting belts or other support articles of textile material, whose intended effect on the organ to be supported or held derives solely from their elasticity (for example, maternity belts, thoracic support bandages, abdominal support bandages, supports for joints or muscles) (Section XI);(c) refractory goods of heading No ; ceramic wares for laboratory, chemical or other technical uses, of heading No ;(d) glass mirrors, not optically worked, of heading No , or mirrors of base metal or of precious metal, not being optical elements (heading No or Chapter 71);(e) goods of heading No , , , , or ;(f) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV) or similar goods of plastics (Chapter 39);(g) pumps incorporating measuring devices, of heading No ; weight-operated counting and checking machinery, or separately presented weights for balances (heading No ); lifting or handling machinery (heading Nos to ); paper or paperboard cutting machines of all kinds (heading No ); fittings for adjusting work or tools on machine-tools, of heading No , including fittings with optical devices for reading the scale (for example, "optical" dividing heads) but not those which are in themselves essentially optical instruments (for example, alignment telescopes); calculating machines (heading No ); valves and other appliances (heading No );(h) searchlights or spotlights of a kind used for cycles or motor vehicles (heading No ); portable electric lamps of heading No ; cinematographic sound recording, reproducing or re-recording apparatus (heading No or ); sound-heads (heading No ); still image video cameras and other video camera recorders (heading No ); radar apparatus, radio navigational aid apparatus or radio remote-control apparatus (heading No ); sealed beam lamp units of heading No ; optical fibre cables of heading No ;(ij) searchlights or spotlights of heading No ;(k) articles of Chapter 95;(l) capacity measures, which are to be classified according to their constituent material; or(m) spools, reels or similar supports (which are to be classified according to their constituent material, for example, in heading No or Section XV).2. Subject to note 1 above, parts and accessories for machines, apparatus, instruments or articles of this chapter are to be classified according to the following rules:(a) Parts and accessories which are goods included in any of the headings of this chapter or of Chapter 84, 85 or 91 (other than heading No , or ) are in all cases to be classified in their respective headings.(b) Other parts and accessories, if suitable for use solely or principally with a particular kind of machine, instrument or apparatus, or with a number of machines, instruments or apparatus of the same heading (including a machine, instrument or apparatus of heading No , or ) are to be classified with the machines, instruments or apparatus of that kind.(c) All other parts and accessories are to be classified in heading No .3. The provisions of note 4 to Section XVI apply also to this chapter.4. Heading No does not apply to telescopic sights for fitting to arms, periscopic telescopes for fitting to submarines or tanks, or to telescopes for machines, appliances, instruments or apparatus of this chapter or Section XVI; such telescopic sights and telescopes are to be classified in heading No .5. Measuring or checking optical instruments, appliances or machines which, but for this note, could be classified both in heading No and in heading No are to be classified in heading No .6. Heading No applies only to:(a) instruments and apparatus for automatically controlling the flow, level, pressure or other variables of liquids or gases, or for automatically controlling temperature, whether or not their operation depends on an electrical phenomenon which varies according to the factor to be automatically controlled; and(b) automatic regulators of electrical quantities, and instruments or apparatus for automatically controlling non-electrical quantities the operation of which depends on an electrical phenomenon varying according to the factor to be controlled.Additional note1. For the purposes of subheadings 9015 10 10, 9015 20 10, 9015 30 10, 9015 40 10, 9015 80 11, 9015 80 19, 9024 10 10, 9024 80 10, 9025 19 91, 9025 80 91, 9026 10 51, 9026 10 59, 9026 20 30, 9026 80 91, 9027 10 10, 9027 80 11, 9027 80 13, 9030 80 17, 9030 39 30, 9030 89 92, 9031 80 32, 9031 80 34, 9031 80 39 and 9032 10 30, the expression "electronic" means instruments and apparatus which incorporate one or more articles of heading No , or but for the purposes of the foregoing, no account shall be taken of articles of heading No , or which have solely the function of rectifying current or which are included in the power pack of instruments or apparatus.>TABLE>CHAPTER 91CLOCKS AND WATCHES AND PARTS THEREOFNotes1. This chapter does not cover:(a) clock or watch glasses or weights (classified according to their constituent material);(b) watch chains (heading No or , as the case may be);(c) parts of general use defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39) or of precious metal or metal clad with precious metal (generally heading No ); clock or watch springs are, however, to be classified as clock or watch parts (heading No );(d) bearing balls (heading No or , as the case may be);(e) articles of heading No constructed to work without an escapement;(f) ball bearings (heading No ); or(g) articles of Chapter 85, not yet assembled together or with other components into watch or clock movements or into articles suitable for use solely or principally as parts of such movements (Chapter 85).2. Heading No covers only watches with case wholly of precious metal or of metal clad with precious metal, or of the same materials combined with natural or cultured pearls, or precious or semi-precious stones (natural, synthetic or reconstructed) of heading Nos to . Watches with case of base metal inlaid with precious metal fall in heading No .3. For the purposes of this chapter, the expression "watch movements" means devices regulated by a balance-wheel and hairspring, quartz crystal or any other system capable of determining intervals of time, with a display or a system to which a mechanical display can be incorporated. Such watch movements shall not exceed 12 mm in thickness and 50 mm in width, length or diameter.4. Except as provided in note 1, movements and other parts suitable for use both in clocks or watches and in other articles (for example, precision instruments) are to be classified in this chapter.>TABLE>CHAPTER 92MUSICAL INSTRUMENTS; PARTS AND ACCESSORIES OF SUCH ARTICLESNotes1. This chapter does not cover:(a) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39);(b) microphones, amplifiers, loudspeakers, headphones, switches, stroboscopes and other accessory instruments, apparatus or equipment of Chapter 85 or 90, for use with but not incorporated in or housed in the same cabinet as instruments of this chapter;(c) toy instruments and apparatus (heading No );(d) brushes for cleaning musical instruments (heading No ); or(e) collectors' pieces or antiques (heading No or ).2. Bows and sticks and similar devices used in playing the musical instruments of heading Nos or presented with such instruments in numbers normal thereto and clearly intended for use therewith, are to be classified in the same heading as the relative instruments.Cards, discs and rolls of heading No presented with an instrument are to be treated as separate articles and not as forming a part of such instrument.>TABLE>SECTION XIXARMS AND AMMUNITION; PARTS AND ACCESSORIES THEREOFCHAPTER 93ARMS AND AMMUNITION; PARTS AND ACCESSORIES THEREOFNotes1. This chapter does not cover:(a) goods of Chapter 36 (for example, percussion caps, detonators, signalling flares);(b) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39);(c) armoured fighting vehicles (heading No );(d) telescopic sights or other optical devices suitable for use with arms, unless mounted on a firearm or presented with the firearm on which they are designed to be mounted (Chapter 90);(e) bows, arrows, fencing foils or toys (Chapter 95); or(f) collectors' pieces or antiques (heading No or ).2. In heading No , the reference to "parts thereof" does not include radio or radar apparatus of heading No .>TABLE>SECTION XXMISCELLANEOUS MANUFACTURED ARTICLESCHAPTER 94FURNITURE; BEDDING, MATTRESSES, MATTRESS SUPPORTS, CUSHIONS AND SIMILAR STUFFED FURNISHINGS; LAMPS AND LIGHTING FITTINGS, NOT ELSEWHERE SPECIFIED OR INCLUDED; ILLUMINATED SIGNS, ILLUMINATED NAME-PLATES AND THE LIKE; PREFABRICATED BUILDINGSNotes1. This chapter does not cover:(a) pneumatic or water mattresses, pillows or cushions, of Chapter 39, 40 or 63;(b) mirrors designed for placing on the floor or ground (for example, cheval-glasses (swing-mirrors)) of heading No ;(c) articles of Chapter 71;(d) parts of general use as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39), or safes of heading No ;(e) furniture specially designed as parts of refrigerating or freezing equipment of heading No ; furniture specially designed for sewing machines (heading No );(f) lamps or lighting fittings of Chapter 85;(g) furniture specially designed as parts of apparatus of heading No (heading No ), of heading Nos to (heading No ) or of heading Nos to (heading No );(h) articles of heading No ;(ij) dentists' chairs incorporating dental appliances of heading No or dentists' spittoons (heading No );(k) articles of Chapter 91 (for example, clocks and clock cases); or(l) toy furniture or toy lamps or lighting fittings (heading No ), billiard tables or other furniture specially constructed for games (heading No ), furniture for conjuring tricks or decorations (other than electric garlands) such as Chinese lanterns (heading No ).2. The articles (other than parts) referred to in heading Nos to are to be classified in those headings only if they are designed for placing on the floor or ground.The following are, however, to be classified in the abovementioned headings even if they are designed to be hung, to be fixed to the wall or to stand one on the other:(a) cupboards, bookcases, other shelved furniture and unit furniture;(b) seats and beds.3. (a) In heading Nos to references to parts of goods do not include references to sheets or slabs (whether or not cut to shape but not combined with other parts) of glass (including mirrors), marble or other stone or of any other material referred to in Chapter 68 or 69.(b) Goods described in heading No , presented separately, are not to be classified in heading No , or as parts of goods.4. For the purposes of heading No , the expression "prefabricated buildings" means buildings which are finished in the factory or put up as elements, presented together, to be assembled on site, such as housing or worksite accommodation, offices, schools, shops, sheds, garages or similar buildings.>TABLE>CHAPTER 95TOYS, GAMES AND SPORTS REQUISITES; PARTS AND ACCESSORIES THEREOFNotes1. This chapter does not cover:(a) Christmas tree candles (heading No );(b) fireworks or other pyrotechnic articles of heading No ;(c) yarns, monofilament, cords or gut or the like for fishing, cut to length but not made up into fishing lines, of Chapter 39, heading No or Section XI;(d) sports bags or other containers of heading No , or ;(e) sports clothing or fancy dress, of textiles, of Chapter 61 or 62;(f) textile flags or bunting, or sails for boats, sailboards or land craft, of Chapter 63;(g) sports footwear (other than skating boots with ice or roller skates attached) of Chapter 64, or sports headgear of Chapter 65;(h) walking-sticks, whips, riding-crops or the like (heading No ), or parts thereof (heading No );(ij) unmounted glass eyes for dolls or other toys, of heading No ;(k) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39);(l) bells, gongs or the like of heading No ;(m) pumps for liquids (heading No ), filtering or purifying machinery and apparatus for liquids or gases (heading No ), electric motors (heading No ), electric transformers (heading No ) or radio remote control apparatus (heading No );(n) sports vehicles (other than bobsleighs, toboggans and the like) of Section XVII;(o) children's bicycles (heading No );(p) sports craft such as canoes and skiffs (Chapter 89), or their means of propulsion (Chapter 44 for such articles made of wood);(q) spectacles, goggles or the like, for sports or outdoor games (heading No );(r) decoy calls or whistles (heading No );(s) arms or other articles of Chapter 93;(t) electric garlands of all kinds (heading No ); or(u) racket strings, tents or other camping goods, or gloves (classified according to their constituent material).2. This chapter includes articles in which natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed), precious metal or metal clad with precious metal constitute only minor constituents.3. Subject to note 1 above, parts and accessories which are suitable for use solely or principally with articles of this chapter are to be classified with those articles.>TABLE>CHAPTER 96MISCELLANEOUS MANUFACTURED ARTICLESNotes1. This chapter does not cover:(a) pencils for cosmetic or toilet uses (Chapter 33);(b) articles of Chapter 66 (for example, parts of umbrellas or walking-sticks);(c) imitation jewellery (heading No );(d) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39);(e) cutlery or other articles of Chapter 82 with handles or other parts of carving or moulding materials; heading No or applies, however, to separately presented handles or other parts of such articles;(f) articles of Chapter 90 (for example, spectacle frames (heading No ), mathematical drawing pens (heading No ), brushes of a kind specialized for use in dentistry or for medical, surgical or veterinary purposes (heading No ));(g) articles of Chapter 91 (for example, clock or watch cases);(h) musical instruments or parts or accessories thereof (Chapter 92);(ij) articles of Chapter 93 (arms and parts thereof);(k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings);(l) articles of Chapter 95 (toys, games, sports requisites); or(m) works of art, collectors' pieces or antiques (Chapter 97).2. In heading No , the expression "vegetable or mineral carving material" means:(a) hard seeds, pips, hulls and nuts and similar vegetable materials of a kind used for carving (for example, corozo and dom);(b) amber, meerschaum, agglomerated amber and agglomerated meerschaum, jet and mineral substitutes for jet.3. In heading No , the expression "prepared knots and tufts for broom or brush making" applies only to unmounted knots and tufts of animal hair, vegetable fibre or other material, which are ready for incorporation without division in brooms or brushes, or which require only such further minor processes as trimming to shape at the top, to render them ready for such incorporation.4. Articles of this chapter, other than those of heading Nos to or , remain classified in the chapter whether or not composed wholly or partly of precious metal or metal clad with precious metal, of natural or cultured pearls, or precious or semi-precious stones (natural, synthetic or reconstructed). However, heading Nos to and include articles in which natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed), precious metal or metal clad with precious metal constitute only minor constituents.>TABLE>SECTION XXIWORKS OF ART, COLLECTORS' PIECES AND ANTIQUESCHAPTER 97WORKS OF ART, COLLECTORS' PIECES AND ANTIQUESNotes1. This chapter does not cover:(a) unused postage or revenue stamps, postal stationery (stamped paper) and the like, of current or new issue in the country to which they are destined (Chapter 49);(b) theatrical scenery, studio backcloths or the like, of painted canvas (heading No ) except if they may be classified in heading No ; or(c) pearls, natural or cultured, or precious or semi-precious stones (heading Nos to ).2. For the purposes of heading No , the expression "original engravings, prints and lithographs" means impressions produced directly, in black and white or in colour, of one or of several plates wholly executed by hand by the artist, irrespective of the process or of the material employed by him, but not including any mechanical or photomechanical process.3. Heading No does not apply to mass-produced reproductions or works of conventional craftsmanship of a commercial character, even if these articles are designed or created by artists.4. (a) Subject to notes 1 to 3 above, articles of this chapter are to be classified in this chapter and not in any other chapter of the nomenclature.(b) Heading No does not apply to articles of the preceding headings of this chapter.5. Frames around paintings, drawings, pastels, collages or similar decorative plaques, engravings, prints or lighographs are to be classified with those articles, provided they are of a kind and of a value normal to those articles.Frames which are not of a kind or of a value normal to the articles referred to in this note are to be classified separately.>TABLE>CHAPTER 98COMPLETE INDUSTRIAL PLANT EXPORTED IN ACCORDANCE WITH COMMISSION REGULATION (EC) No 840/96NoteCommission Regulation (EC) No 840/96 of 7 May (13) allows a simplified declaration procedure for recording exports of complete industrial plant in the external trade statistics of the Community. To make use of this procedure, the parties responsible for supplying statistical information must have obtained the necessary prior authorisation from the competent department, as listed in the following table.>TABLE>>TABLE>ANNEX 1AGRICULTURAL COMPONENTS (EA), ADDITIONAL DUTIES FOR SUGAR (AD S/Z) AND ADDITIONAL DUTIES FOR FLOUR (AD F/M)Where reference is made to this Annex, the agricultural component (EA) as well as, where appropriate, the additional duty on sugar (AD S/Z) or the additional duty on flour (AD F/M), is to be determined on the basis of the content of:- milk fat,- milk protein,- sucrose/invert sugar/isoglucose,- starch/glucose on the product concerned.A corresponding additional code for these goods can be obtained from Table 1, below.The agricultural component (in Euro per 100 kilograms net) to be applied to the goods is set out in column 2 of Table 2. The additional duty on sugar ("AD S/Z") (in Euro per 100 kilograms net) given in column 3 of Table 2 shall not apply in full, unless the tariff schedule makes reference to Annex 1 by means of the symbol "AD S/Z"; the additional duty on flour ("AD F/M") (in Euro per 100 kilograms net) shall not apply in full, unless the tariff schedule makes reference to Annex 1 by means of the symbol "AD F/M".Table 1Additional code (by composition)>TABLE>Table 2 (a) (From 1. 1. until 30. 6. )>TABLE>Table 2 (b) (From 1. 7. )>TABLE>ANNEX 2PRODUCTS TO WHICH AN ENTRY PRICE (14) APPLIES>TABLE>ANNEX 3LIST OF INTERNATIONAL NON-PROPRIETARY NAMES (INNS), PROVIDED FOR PHARMACEUTICAL SUBSTANCES BY THE WORLD HEALTH ORGANIZATION, WHICH ARE FREE OF DUTY>TABLE>ANNEX 4LIST OF PREFIXES AND SUFFIXES WHICH, IN COMBINATION WITH THE INNS OF ANNEX 3, DESCRIBE THE SALTS, ESTERS OR HYDRATES OF INNS; THESE SALTS, ESTERS AND HYDRATES ARE FREE OF DUTY, ON CONDITION THAT THEY ARE CLASSIFIABLE IN THE SAME 6-DIGIT HS-HEADING AS THE CORRESPONDING INNACETATEACETONIDE1-ACETOXYETHYLACETURATEN-ACETYLGLYCINATEACETYLSALICYLATEACISTRATEACOXILADIPATEALLYLALLYLBROMIDEALLYLIODIDEALUMINIUMAMINOSALICYLATEAMMONIUMAMMONIUM FUSIDATEAMSONATEANTIPYRATEARGININEASCORBATEAXETILBARBITURATEBENZATHINEBENZENESULFONATEBENZENESULPHONATEBENZOACETATEBENZOATEBENZYLBENZYLBROMIDEBENZYLIODIDEBESILATEBESYLATEBEZOMILBIQUINATEBIS(HYDROGEN MALATE)BIS(HYDROGEN MALEATE)BIS(HYDROGEN MALONATE)BISMUTHBIS(PHOSPHATE)BITARTRATEBORATEBROMIDEBUCICLATEBUNAPSILATEBUTEPRATEBUTYLt-BUTYLtert-BUTYLtertiary BUTYLt-BUTYL ACETATEtert-BUTYL ACETATEtertiary BUTYL ACETATEt-BUTYLAMINEtert-BUTYLAMINEtertiary BUTYLAMINEBUTYLATEBUTYLBROMIDEBUTYL ESTERt-BUTYL ESTERtert-BUTYL ESTERtertiary BUTYL ESTERBUTYRATECALCIUMCALCIUM CHLORIDECALCIUM DIHYDRATECAMPHORATECAMPHORSULFONATECAMPHOR-10-SULFONATECAMPHORSULPHONATECAMPHOR-10-SULPHONATECAMSILATECAMSYLATECAPROATECARBAMATECARBESILATECARBONATECHLORIDEp-CHLOROBENZENESULFONATEp-CHLOROBENZENESULPHONATE8-CHLOROTHEOPHYLLINATECHOLINECICLOTATECINNAMATECIPIONATECITRATECLOSILATECLOSYLATECROBEFATECROMACATECROMESILATECYCLOHEXANEPROPIONATECYCLOHEXYLAMMONIUMCYCLOHEXYLPROPIONATEN-CYCLOHEXYLSULFAMATEN-CYCLOHEXYLSULPHAMATECYCLOPENTANEPROPIONATECYCLOTATECYPIONATEDAPROPATEDEANILDECANOATEDECILDIACETATEDIAMMONIUMDIBENZOATEDIBUDINATEDIBUNATEDIBUTYRATEDICHOLINEDICYCLOHEXYLAMMONIUMDIETHANOLAMINEDIETHYLAMINEDIETHYLAMMONIUMDIFUMARATEDIFUROATEDIGOLILDIHYDRATEDIHYDROBROMIDEDIHYDROCHLORIDEDIHYDROCHLORIDE PHOSPHATEDIHYDROGEN CITRATEDIHYDROGEN PHOSPHATEDIHYDROXYBENZOATEDIMALATEDIMALEATEDIMALONATEDIMESILATEN,N-DIMETHYL-beta-ALANINEDINITRATEDINITROBENZOATEDIOLAMINEDIOXIDEDIPHOSPHATEDIPIVOXILDIPROPIONATEDISODIUMDISODIUM PHOSPHATEDISULFATEDISULFIDEDISULPHATEDISULPHIDEDIUNDECANOATEDOCOSILDOFOSFATEEDAMINEEDISILATEEDISYLATEEMBONATEENANTATEENANTHATEEPOLAMINEERBUMINEESILATEESTOLATEESYLATEETABONATE1,2-ETHANEDISULFONATE1,2-ETHANEDISULPHONATEETHANESULFONATEETHANESULPHONATEETHANOLAMINEETHOBROMIDEETHYLETHYLAMINEETHYLAMMONIUMETHYLENANTATEETHYLENEDIAMINEETHYL ESTERETHYLHEXANOATEETHYLIODIDEETHYLSUCCINATEFARNESILFENDIZOATEFERROUS CITRATEFLUORIDEFLUOROSULFONATEFLUOROSULPHONATEFORMATEFORMATE SODIUMFOSFATEXFOSTEDATEFUMARATEFUROATEGLUCARATEGLUCEPTATEGLUCOHEPTONATEGLUCONATEGLUCOSIDEGLYCOLATEGLYOXYLATEGOLDHEMIHYDRATEHEMISULFATEHEMISULPHATEHEPTANOATEHEXAACETATEHEXAHYDRATEHEXANOATEHIBENZATEHIPPURATEHYBENZATEHYCLATEHYDRATEHYDROBROMIDEHYDROCHLORIDEHYDROCHLORIDE DIHYDRATEHYDROCHLORIDE HEMIHYDRATEHYDROCHLORIDE MONOHYDRATEHYDROCHLORIDE PHOSPHATEHYDROGEN EDISILATEHYDROGEN FUMARATEHYDROGEN MALATEHYDROGEN MALEATEHYDROGEN MALONATEHYDROGEN OXALATEHYDROGEN SUCCINATEHYDROGEN SULFATEHYDROGEN SULFITEHYDROGEN SULPHATEHYDROGEN SULPHITEHYDROGEN TARTRATEHYDROXIDEHYDROXYBENZOATEo-(4-HYDROXYBENZOYL)BENZOATE2-HYDROXYETHANESULFONATE2-HYDROXYETHANESULPHONATEHYDROXYNAPHTHOATEIODIDEIRON CHLORIDEISETHIONATEISETIONATEISOBUTYRATEISOCAPROATEISONICOTINATEISOPHTHALATEISOPROPIONATEISOPROPYLLACTATELACTOBIONATELAURATELAURILLAURILSULFATELAURILSULPHATELAURYLLAURYLSULFATELAURYLSULPHATELEVULINATELITHIUMLYSINATEMAGNESIUMMALATEMALEATEMALONATEMANDELATEMEGALLATEMEGLUMINEMESILATEMESYLATEMETEMBONATEMETHANESULFONATEMETHANESULPHONATE4-METHYLBICYCLO[2.2.2]OCT-2-ENE-1-CARBOXYLATEMETHYLBROMIDE4,4'-METHYLENEBIS(3-HYDROXY-2-NAPHTHOATE)METHYLENEDISALICYLATEMETHYL ESTERN-METHYLGLUCAMINEMETHYLIODIDEMETHYLSULFATEMETHYLSULPHATEMETILSULFATEMETILSULPHATEMOFETILMONOBENZOATEMONOHYDRATEMONOHYDROCHLORIDEMONONITRATENAFATENAPADISILATENAPADISYLATE1,5-NAPHTHALENEDISULFONATE1,5-NAPHTHALENEDISULPHONATE2-NAPHTHALENESULFONATE2-NAPHTHALENESULPHONATENAPSILATENAPSYLATENICOTINATENITRATENITROBENZOATEOCTILOLAMINEOLEATEOROTATEORTHOPHOSPHATEOXALATEOXIDEN-OXIDE HYDROCHLORIDEOXOGLURATE4-OXOPENTANOATEPALMITATEPALMITATE HYDROCHLORIDEPAMOATEPANTOTHENATEPANTOTHENATE SULFATEPANTOTHENATE SULPHATEPENDETIDEPENTAHYDRATEPERCHLORATEPHENYLPROPIONATEPHOSPHATEPHOSPHITEPHTHALATEPICRATEPIVALATE(PIVALOYLOXY)METHYLPIVOXETILPIVOXILPIVOXIL HYDROCHLORIDEPOTASSIUMPOTASSIUM SULFATEPOTASSIUM SULPHATEPROPIONATEPROPIONATE DODECYL SULFATEPROPIONATE DODECYL SULPHATEPROPIONATE LAURYL SULFATEPROPIONATE LAURYL SULPHATEPROPYLPROPYL ESTERPROXETILPYRIDYLACETATE1-PYRROLIDINEETHANOLQUINATERESINATESACCHARATESALICYLATESALICYLOYLACETATESODIUMSODIUM HYDRATESODIUM HYDROGEN PHOSPHATESODIUM LAURIL SULFATESODIUM LAURIL SULPHATESODIUM LAURYL SULFATESODIUM LAURYL SULPHATESODIUM METHANESULFONATESODIUM METHANESULPHONATESODIUM MONOHYDRATESODIUM PHOSPHATESODIUM SUCCINATESODIUM SULFATESODIUM SULFOBENZOATESODIUM 3-SULFOBENZOATESODIUM SULPHATESODIUM SULPHOBENZOATESODIUM 3-SULPHOBENZOATESTEAGLATESTEARATESUCCINATESUCCINYLSULFATESULFINATESULFITESULFOSALICYLATESULPHATESULPHINATESULPHITESULPHOSALICYLATETANNATETARTRATETEBUTATETENOATETEOCLATETEPROSILATETETRADECYL HYDROGEN PHOSPHATETETRAHYDRATETETRAHYDROPHTHALATETETRAISOPROPYLTETRASODIUMTHEOCLATETHIOCYANATETOFESILATEp-TOLUENESULFONATEp-TOLUENESULPHONATETOSILATETOSYLATETRICLOFENATETRIETHANOLAMINETRIFLUOROACETATETRIFLUTATETRIHYDRATETRIIODIDETRIMETHYLACETATETRINITRATETRIPALMITATETROLAMINETROMETAMOLTROMETHAMINETROXUNDATEUNDECANOATEUNDEC-10-ENOATEUNDECYLENATEVALERATEXINAFOATEZINCANNEX 5SALTS, ESTERS AND HYDRATES OF INNS, WHICH ARE NOT CLASSIFIED IN THE SAME HS-HEADING, AS THE CORRESPONDING INNS AND WHICH ARE FREE OF DUTY>TABLE>ANNEX 6LIST OF PHARMACEUTICAL INTERMEDIATES, I.E. COMPOUNDS USED FOR THE MANUFACTURE OF FINISHED PHARMACEUTICAL PRODUCTS, WHICH ARE FREE OF DUTY>TABLE>ANNEX 7WTO TARIFF QUOTAS TO BE OPENED BY THE COMPETENT COMMUNITY AUTHORITIES>TABLE>(1) The terms "packing materials" and "packing containers" mean any external or internal containers, holders, wrappings or supports other than transport devices (e.g. transport containers), tarpaulins, tackle or ancillary transport equipment. The term "packing containers" does not cover the containers referred to in general rule 5 (a).(2) OJ L 139, 11.5., p. 1.(3) OJ L 302, 19.10., p. 1.(4) OJ L 17, 21.1., p. 1.(5) The subheadings concerned are within the following headings:3917 21, 3917 22, 3917 23, 3917 29, 3917 31, 3917 33, 3917 39, 3917 40, 3926 90, 4008 29, 4009 50, 4011 30, 4012 10, 4012 20, 4016 10, 4016 93, 4016 99, 4017 00, 4504 90, 4823 90, 6812 90, 6813 10, 6813 90, 7007 21, 7304 31, 7304 39, 7304 41, 7304 49, 7304 51, 7304 59, 7304 90, 7306 30, 7306 40, 7306 50, 7306 60, 7312 10, 7312 90, 7322 90, 7324 10, 7324 90, 7326 20, 7413 00, 7608 10, 7608 20, 8108 90, 8302 10, 8302 20, 8302 42, 8302 49, 8302 60, 8307 10, 8307 90, 8407 10, 8408 90, 8409 10, 8411 11, 8411 12, 8411 21, 8411 22, 8411 81, 8411 82, 8411 91, 8411 99, 8412 10, 8412 21, 8412 29, 8412 31, 8412 39, 8412 80, 8412 90, 8413 19, 8413 20, 8413 30, 8413 50, 8413 60, 8413 70, 8413 81, 8413 91, 8414 10, 8414 20, 8414 30, 8414 51, 8414 59, 8414 80, 8414 90, 8415 81, 8415 82, 8415 83, 8415 90, 8418 10, 8418 30, 8418 40, 8418 61, 8418 69, 8419 50, 8419 81, 8419 90, 8421 19, 8421 21, 8421 23, 8421 29, 8421 31, 8421 39, 8424 10, 8425 11, 8425 19, 8425 31, 8425 39, 8425 42, 8425 49, 8426 99, 8428 10, 8428 20, 8428 33, 8428 39, 8428 90, 8471 10, 8471 41, 8471 49, 8471 50, 8471 60, 8471 70, 8479 89, 8479 90, 8483 10, 8483 30, 8483 40, 8483 50, 8483 60, 8483 90, 8484 10, 8484 90, 8501 20, 8501 31, 8501 32, 8501 33, 8501 34, 8501 40, 8501 51, 8501 52, 8501 53, 8501 61, 8501 62, 8501 63, 8502 11, 8502 12, 8502 13, 8502 20, 8502 39, 8502 40, 8504 10, 8504 31, 8504 32, 8504 33, 8504 40, 8504 50, 8507 10, 8507 20, 8507 30, 8507 40, 8507 80, 8507 90, 8511 10, 8511 20, 8511 30, 8511 40, 8511 50, 8511 80, 8516 80, 8518 10, 8518 21, 8518 22, 8518 29, 8518 30, 8518 40, 8518 50, 8520 90, 8521 10, 8522 90, 8525 10, 8525 20, 8526 10, 8526 91, 8526 92, 8527 90, 8529 10, 8529 90, 8531 10, 8531 20, 8531 80, 8539 10, 8543 89, 8543 90, 8544 30, 8801 10, 8801 90, 8802 11, 8802 12, 8802 20, 8802 30, 8802 40, 8803 10, 8803 20, 8803 30, 8803 90, 8805 20, 9001 90, 9002 90, 9014 10, 9014 20, 9014 90, 9020 00, 9025 11, 9025 19, 9025 80, 9025 90, 9026 10, 9026 20, 9026 80, 9026 90, 9029 10, 9029 20, 9029 90, 9030 10, 9030 20, 9030 31, 9030 39, 9030 40, 9030 83, 9030 89, 9030 90, 9031 80, 9031 90, 9032 10, 9032 20, 9032 81, 9032 89, 9032 90, 9104 00, 9109 19, 9109 90, 9401 10, 9403 20, 9403 70, 9405 10, 9405 60, 9405 92 and 9405 99.(6) The subheadings concerned are within the following headings:3917 21, 3917 22, 3917 23, 3917 29, 3917 31, 3917 33, 3917 39, 3917 40, 3926 90, 4008 29, 4009 50, 4011 30, 4012 10, 4012 20, 4016 10, 4016 93, 4016 99, 4017 00, 4504 90, 4823 90, 6812 90, 6813 10, 6813 90, 7007 21, 7304 31, 7304 39, 7304 41, 7304 49, 7304 51, 7304 59, 7304 90, 7306 30, 7306 40, 7306 50, 7306 60, 7312 10, 7312 90, 7322 90, 7324 10, 7324 90, 7326 20, 7413 00, 7608 10, 7608 20, 8108 90, 8302 10, 8302 20, 8302 42, 8302 49, 8302 60, 8307 10, 8307 90, 8407 10, 8408 90, 8409 10, 8411 11, 8411 12, 8411 21, 8411 22, 8411 81, 8411 82, 8411 91, 8411 99, 8412 10, 8412 21, 8412 29, 8412 31, 8412 39, 8412 80, 8412 90, 8413 19, 8413 20, 8413 30, 8413 50, 8413 60, 8413 70, 8413 81, 8413 91, 8414 10, 8414 20, 8414 30, 8414 51, 8414 59, 8414 80, 8414 90, 8415 81, 8415 82, 8415 83, 8415 90, 8418 10, 8418 30, 8418 40, 8418 61, 8418 69, 8419 50, 8419 81, 8419 90, 8421 19, 8421 21, 8421 23, 8421 29, 8421 31, 8421 39, 8424 10, 8425 11, 8425 19, 8425 31, 8425 39, 8425 42, 8425 49, 8426 99, 8428 10, 8428 20, 8428 33, 8428 39, 8428 90, 8471 10, 8471 41, 8471 49, 8471 50, 8471 60, 8471 70, 8479 89, 8479 90, 8483 10, 8483 30, 8483 40, 8483 50, 8483 60, 8483 90, 8484 10, 8484 90, 8501 20, 8501 31, 8501 32, 8501 33, 8501 34, 8501 40, 8501 51, 8501 52, 8501 53, 8501 61, 8501 62, 8501 63, 8502 11, 8502 12, 8502 13, 8502 20, 8502 39, 8502 40, 8504 10, 8504 31, 8504 32, 8504 33, 8504 40, 8504 50, 8507 10, 8507 20, 8507 30, 8507 40, 8507 80, 8507 90, 8511 10, 8511 20, 8511 30, 8511 40, 8511 50, 8511 80, 8516 80, 8518 10, 8518 21, 8518 22, 8518 29, 8518 30, 8518 40, 8518 50, 8520 90, 8521 10, 8522 90, 8525 10, 8525 20, 8526 10, 8526 91, 8526 92, 8527 90, 8529 10, 8529 90, 8531 10, 8531 20, 8531 80, 8539 10, 8543 89, 8543 90, 8544 30, 8801 10, 8801 90, 8802 11, 8802 12, 8802 20, 8802 30, 8802 40, 8803 10, 8803 20, 8803 30, 8803 90, 8805 20, 9001 90, 9002 90, 9014 10, 9014 20, 9014 90, 9020 00, 9025 11, 9025 19, 9025 80, 9025 90, 9026 10, 9026 20, 9026 80, 9026 90, 9029 10, 9029 20, 9029 90, 9030 10, 9030 20, 9030 31, 9030 39, 9030 40, 9030 83, 9030 89, 9030 90, 9031 80, 9031 90, 9032 10, 9032 20, 9032 81, 9032 89, 9032 90, 9104 00, 9109 19, 9109 90, 9401 10, 9403 20, 9403 70, 9405 10, 9405 60, 9405 92 and 9405 99.(7) OJ L 105, 23.4., p. 1.(8) OJ L 46, 18.2., p. 5.(9) "Carrying capacity in tonnes" (ct/l) means the carrying capacity of a vessel expressed in tonnes, not including ships' stores (fuel, equipment, food supplies, etc.). Persons carried on board (crew and passengers), and their baggage, are also excluded.(10) Delta-5,23-stigmastadienol + chlerosterol + betasitosterol + sitostanol + delta-5-avenasterol + delta-5,24-stigmastadienol.(11) Unless otherwise stated, the term "ASTM method" means the methods laid down by the American Society for Testing and Materials in the edition of standard definitions and specifications for petroleum and lubricating products.(12) The term "Abel-Pensky method" means method DIN (Deutsche Industrienorm) 5 - MÃ ¤rz published by the DNA (Deutsche NormenausschuÃ ), Berlin 15.(13) OJ No L 114, 8. 5. , p. 7.(14) The rules for the application of the entry price for fruit and vegetables are laid down in Regulation (EC) No 3223/94 (OJ L 337, 24. 12. 1994, p. 66), as amended by Regulation (EC) No 2933/95 (OJ L 307, 20. 12. 1995, p. 21).